Exhibit 10.1

 

Execution Version


 

AMENDMENT NO. 2 To

AmenDed and Restated Credit Agreement

 

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made as of October 15, 2019, by and among VIRTUSA CORPORATION, a Delaware
corporation (the “Borrower”), JPMORGAN CHASE BANK, N.A. as the Administrative
Agent (the “Administrative Agent”), the Guarantors party hereto and each Lender
as of the date hereof. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Credit Agreement
described below.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and the Administrative Agent are
parties to that certain Credit Agreement dated as of February 6, 2018 (as
amended, modified, restated or otherwise supplemented from time to time, the
“Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend certain provisions of the Credit Agreement in order to (i)
increase the Revolving Commitments under the Credit Agreement in the aggregate
principal amount of $75,000,000 (“Revolving Commitment Increase”), (ii) amend
the Applicable Rate and certain fees for the Commitments and Loans under the
Credit Agreement and (iii) make certain other changes to the Credit Agreement as
further set forth in Exhibit A attached hereto;

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders are willing to provide the Revolving
Commitment Increase to the Borrower on the Second Amendment Effective Date, and
the parties hereto agree to amend certain provisions of the Credit Agreement,
all on the terms and subject to the conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises set forth herein (which are
incorporated herein as though fully set forth below, by this reference thereto)
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each of the undersigned agrees as follows:

 

1.            Acknowledgments, Affirmations and Representations and Warranties.

 

Each Loan Party acknowledges, affirms, represents and warrants that:

 

(i)           The Borrower has the corporate power and authority to enter into,
and has taken all necessary corporate action to authorize, this Amendment and
the transactions contemplated hereby.

 

(ii)          Each Guarantor has the corporate and/or company power and
authority to enter into, and has taken all necessary corporate or company action
to authorize, this Amendment and the transactions contemplated hereby.

 

(iii)         No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
each Loan Party of this Amendment.

 

 

 

 

(iv)        The execution, delivery and performance of this Amendment and the
transactions contemplated hereby (a) do not and will not violate in any material
respect any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (b) do not and will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
the Borrower or any of its Subsidiaries or its material assets, or give rise to
a right thereunder to require any payment to be made by the Borrower or any of
its Subsidiaries, and (c) do not and will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries
(other than Liens created pursuant to or otherwise permitted under the Loan
Documents).

 

(v)         This Amendment has been duly executed and delivered by each Loan
Party, and each of this Amendment and the Credit Agreement as amended hereby
constitutes the legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

(vi)        All representations and warranties of the Borrower and each Loan
Party set forth in the Credit Agreement and the other Loan Documents are true
and correct in all material respects (or, with respect to representations and
warranties already qualified by concepts of materiality, in all respects) on and
as of the date hereof (except for representations and warranties that expressly
speak as of a specific date, then on and as of such specific date).

 

(vii)       Both immediately before and immediately after giving effect to this
Amendment, no Default or Event of Default exists under the Credit Agreement or
any of the other Loan Documents.

 

2.            Amendments to Credit Agreement. Subject to the covenants, terms
and conditions set forth herein and in reliance upon the representations and
warranties set forth herein, the Credit Agreement, including all of the Exhibits
attached thereto, is hereby amended such that, after giving effect to all such
amendments, it shall read in its entirety as set forth in Exhibit A attached
hereto.

 

3.            Amendment of Schedule 2.01A. Schedule 2.01A to the Credit
Agreement is hereby deleted and replaced with Schedule 2.01A attached hereto as
Annex 1.

 

4.            Conditions to Effectiveness. This Amendment shall become effective
on the first date (the “Second Amendment Effective Date”) upon which each of the
following conditions has been satisfied:

 

a.            The Administrative Agent (or its counsel) shall have received from
the Borrower, each other Loan Party and each Lender either (i) a counterpart of
this Amendment signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed counterpart of this Amendment) that such
party has signed a counterpart of this Amendment.

 

b.            The Administrative Agent (or its counsel) shall have received,
each in form and substance satisfactory to the Administrative Agent, a Note
(“New Note”) executed by the Borrower for each Lender requesting a Note to the
extent requested at least two (2) Business Days prior to the Second Amendment
Effective Date.

 

c.            The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Second Amendment Effective Date) of Goodwin Procter LLP, counsel for the Loan
Parties, and covering such matters relating to the Loan Parties, this Amendment,
the New Notes, if any, or other Loan Documents as the Administrative Agent shall
reasonably request.

 

2

 

 

d.             The Administrative Agent shall have received: (i) a copy of each
organizational document of each Loan Party and, to the extent applicable,
certified as of a recent date by the appropriate governmental official or a
certificate signed by an officer of such Loan Party certifying that such
organizational document has not been amended, modified or rescinded since they
were last furnished in writing to the Administrative Agent, and remain in full
force and effect as of the date hereof; (ii) signature and incumbency
certificates of the officers of the Loan Parties executing this Amendment, the
New Notes and each other agreement executed in connection therewith to which
such Loan Party is a party as of the Second Amendment Effective Date; (iii)
resolutions of the board of directors or similar governing body of each Loan
Party approving and authorizing the execution, delivery and performance of this
Amendment, the New Notes, the other Loan Documents and each other agreement
executed in connection therewith to which such Loan Party is a party as of the
Second Amendment Effective Date, certified as of the Second Amendment Effective
Date by such Loan Party as being in full force and effect without modification
or amendment; and (iv) a good standing certificate (to the extent such concept
is known in the relevant jurisdiction) from the applicable Governmental
Authority of each Loan Party’s respective jurisdiction of incorporation,
organization or formation dated as of a recent date prior to the Second
Amendment Effective Date.

 

e.             The Administrative Agent shall have received all fees due and
payable on or prior to the Second Amendment Effective Date, and, to the extent
invoiced at least one day prior to the Second Amendment Effective Date, shall
have been reimbursed for all out of pocket expenses (including legal fees and
expenses) required to be reimbursed by the Borrower hereunder.

 

f.              The Administrative Agent shall have received a Solvency
Certificate.

 

g.             The Administrative Agent (or its counsel) shall have received the
results of a search of the UCC filings with respect to each Loan Party.

 

h.             The Administrative Agent shall have received, at least three (3)
Business Days prior to the Second Amendment Effective Date, all documentation
and other information with respect to the Borrower and the Guarantors required
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, as the Administrative Agent and
Lenders shall have reasonably requested in writing at least ten (10) Business
Days prior to Second Amendment Effective Date. The Administrative Agent and each
requesting Lender shall have received, at least five days prior to the Second
Amendment Effective Date and solely to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a
certification regarding beneficial ownership of the Borrower as required by the
Beneficial Ownership Regulation, in form and substance substantially the same as
the form of Certification Regarding Beneficial Owners of Legal Entity Customers
published jointly, in May 2018, by the Loan Syndications and Trading Association
and Securities Industry and Financial Markets Association.

 

i.              All representations and warranties of the Borrower and each Loan
Party set forth in the Credit Agreement (as amended hereby), this Amendment and
the other Loan Documents shall be true and correct in all material respects (or,
with respect to representations and warranties already qualified by concepts of
materiality, in all respects) on and as of the Second Amendment Effective Date
(except for representations and warranties that expressly speak as of a specific
date, then on and as of such specific date).

 

3

 

 

j.             Both immediately before and immediately after giving effect to
this Amendment, no Default or Event of Default shall exist, have occurred and be
continuing under the Credit Agreement or any of the other Loan Documents.

 

k.            No Material Adverse Effect shall have occurred or exist, and there
has been no event, development or circumstance that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

l.             The Administrative Agent shall have received a certificate of a
Responsible Officer of Borrower certifying that each of the conditions specified
in paragraphs (i), (j) and (k) of this Section 4 has been satisfied.

 

m.           The Administrative Agent shall have received such other documents
as the Administrative Agent or the Required Lenders (through the Administrative
Agent) may reasonably request.

 

5.             Reaffirmation; No Waiver. Each Loan Party, as maker, debtor,
assignor, obligor, guarantor, or in other similar capacity in which it incurs
obligations to the Administrative Agent, the Issuing Bank or the Lenders under
any of the Loan Documents, hereby ratifies and reaffirms all of its respective
payment and performance obligations, contingent or otherwise, under each of the
Loan Documents to which it is a party and, to the extent it has granted liens or
mortgages on or security interests in any of its properties pursuant to any
Collateral Document as security for the Secured Obligations, hereby ratifies and
reaffirms such grant of liens, mortgages and security interests and confirms and
agrees that with respect to liens and security interests on any right, title and
interest of such Loan Party in any personal property granted pursuant to a
security agreement, pledge agreement or otherwise, such liens and security
interests hereafter secure all of the Secured Obligations, in each case as if
each reference in such Collateral Document to the obligations secured thereby
are construed to hereafter mean and refer to such Secured Obligations
(including, without limitation, with respect to all Loans and all LC Exposure)
and including under the Credit Agreement and other Loan Documents, as amended by
this Amendment. Each Loan Guarantor acknowledges, affirms and agrees that all
Secured Obligations to the Administrative Agent, the Issuing Bank, the Lenders
and the Secured Parties have been guaranteed and continue to be guaranteed by
such Loan Guarantor pursuant to the terms of the Credit Agreement, as amended by
this Amendment. Each Loan Party acknowledges and reaffirms that it is
responsible for the observance and full performance of the Secured Obligations
and that each of the Loan Documents to which it is a party remains in full force
and effect, continues to apply to the Secured Obligations, as amended by this
Amendment, and are hereby ratified and confirmed in all respects. The execution
of this Amendment shall not operate as a novation, or waiver of any right, power
or remedy of the Administrative Agent, the Issuing Bank, the Lenders or Secured
Parties, or waiver of any provision of any of the Loan Documents. The Loan
Parties agree and acknowledge that this Amendment shall be deemed a Loan
Document. All references in the Loan Documents to the Credit Agreement shall be
deemed to be references to the Credit Agreement, as amended by this Amendment.

 

6.             Fees and Expenses. The Loan Parties agree that they will promptly
pay all reasonable and documented legal and professional fees and expenses
(including all reasonable and documented fees and expenses of Goulston & Storrs
PC, as counsel to the Administrative Agent) incurred by the Administrative Agent
in connection with this Amendment and the transactions contemplated hereby.

 

7.             Successors and Assigns. This Amendment shall be binding upon each
of the Loan Parties and upon its respective successors and assigns and shall
inure to the benefit of the Administrative Agent, the Lenders and their
respective successors and assigns. The successors and assigns of such entities
shall include, without limitation, their respective receivers, trustees, or
debtors-in-possession.

 

4

 

 

8.             Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

9.             Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile, emailed
pdf, or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

[remainder of page intentionally left blank; signature pages follow]

 

5

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed by each of the
undersigned as of the day and year first set forth above.

 

 VIRTUSA CORPORATION       By:/s/ Ranjan Kalia   Name: Ranjan Kalia   Title:
Executive Vice President, Chief Financial Officer, Treasurer and Secretary

 

 ETOUCH SYSTEMS CORP.          By:/s/ Ranjan Kalia   Name: Ranjan Kalia   Title:
Chief Financial Officer and Secretary



 



[Signature Page to Amendment No. 2 (Virtusa)]



 





 

 





 JPMORGAN CHASE BANK, N.A., as Administrative Agent       By:/s/ Stacy Benham
  Name: Stacy Benham   Title: Vice President



 







 JPMORGAN CHASE BANK, N.A., as Lender and Issuing Bank       By:/s/ Stacy Benham
  Name: Stacy Benham   Title: Vice President







 



[Signature Page to Amendment No. 2 (Virtusa)]

 





 

 

 Bank of America, N.A.,  as a Lender and Issuing Bank     By:/s/ Molly Kropp
  Name: Molly Kropp   Title: Senior Vice President





 

[Signature Page to Amendment No. 2 (Virtusa)]



 





 

 

 Citizens Bank, N.A.  as a Lender       By:/s/ William M. Clossey   Name:
William M. Clossey   Title: Senior Vice President





 



[Signature Page to Amendment No. 2 (Virtusa)]



 





 

 



 Wells Fargo Bank, N.A., as a Lender       By:/s/ Cameron Burbank   Name:
Cameron Burbank   Title: Vice President



 



[Signature Page to Amendment No. 2 (Virtusa)]





 





 

 



 CITIBANK, N.A.,  as a Lender       By:/s/ Ronald Homa   Name: Ronald Homa
  Title: Senior Vice President







 



[Signature Page to Amendment No. 2 (Virtusa)]

 



 





 



 PNC Bank, National Association,  as a Lender       By:/s/ Michael Richards
  Name: Michael Richards   Title: SVP, Managing Director





 



[Signature Page to Amendment No. 2 (Virtusa)]



 





 

 

 HSBC Bank USA, N.A.,  as a Lender       By:/s/ Andrew Everett   Name: Andrew
Everett   Title: Vice President





 

[Signature Page to Amendment No. 2 (Virtusa)]



 



 

 

 Silicon Valley Bank,  as a Lender       By:/s/ Ryan Aberdale   Name: Ryan
Aberdale   Title: Vice President





 



[Signature Page to Amendment No. 2 (Virtusa)]



 





 

 

Annex 1

 

Schedule 2.01A

 

Commitments

 

Lender Revolving Commitment Outstanding Term Loans (as
of the Second Amendment
Effective Date) Total JPMorgan Chase Bank, N.A. $58,055,555.61 $48,819,444.39
$106,875,000.00 Bank of America, N.A. $42,777,777.77 $35,972,222.23
$78,750,000.00 Citizens Bank, N.A. $30,555,555.54 $25,694,444.46 $56,250,000.00
Wells Fargo Bank, N.A. $30,555,555.54 $25,694,444.46 $56,250,000.00 Citibank,
N.A. $30,555,555.54 $25,694,444.46 $56,250,000.00 PNC Bank, National Association
$30,555,555.54 $25,694,444.46 $56,250,000.00 HSBC Bank USA, National Association
$30,555,555.54 $25,694,444.46 $56,250,000.00 Silicon Valley Bank $21,388,888.92
$17,986,111.08 $39,375,000.00 Total $275,000,000.00 $231,250,000.00
$506,250,000.00

 





 

 

Exhibit A

 





 

 

Exhibit A to Amendment No. 2 to

Amended and Restated Credit Agreement

 

 

 

 

 

AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

dated as of

 

February 6, 2018

 

among

 

VIRTUSA CORPORATION,

 

as Borrower,

 

THE OTHER LOAN PARTIES PARTY HERETO,

 

The Lenders Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

 

JPMORGAN CHASE BANK, N.A., and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Bookrunner(s) and Lead Arranger(s)

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I Definitions 5 SECTION 1.01 Defined Terms 5 SECTION 1.02 Classification
of Loans and Borrowings 46 SECTION 1.03 Terms Generally 46 SECTION 1.04
Accounting Terms; GAAP 46 SECTION 1.05 Status of Obligations 47 SECTION 1.06
Interest Rates; LIBOR Notification 47 SECTION 1.07 Divisions 47 ARTICLE II The
Credits 48 SECTION 2.01 Commitments 48 SECTION 2.02 Loans and Borrowings 49
SECTION 2.03 Requests for Borrowings 49 SECTION 2.04 Determination of Dollar
Amounts 50 SECTION 2.05 [Reserved.] 50 SECTION 2.06 Letters of Credit 51 SECTION
2.07 Funding of Borrowings 57 SECTION 2.08 Interest Elections 57 SECTION 2.09
Termination and Reduction of Commitments 58 SECTION 2.10 Repayment of Loans;
Evidence of Debt 59 SECTION 2.11 Prepayment of Loans 61 SECTION 2.12 Fees 63
SECTION 2.13 Interest 64 SECTION 2.14 Alternate Rate of Interest 65 SECTION 2.15
Increased Costs 66 SECTION 2.16 Break Funding Payments 67 SECTION 2.17 Payments
Free of Taxes 68 SECTION 2.18 Payments Generally; Allocation of Proceeds; Pro
Rata Treatment; Sharing of Set-offs 72 SECTION 2.19 Mitigation Obligations;
Replacement of Lenders 75 SECTION 2.20 Defaulting Lenders 76 SECTION 2.21
Expansion Option; Incremental Facilities 79 ARTICLE III Representations and
Warranties 82 SECTION 3.01 Organization; Powers 82 SECTION 3.02 Authorization;
Enforceability 82 SECTION 3.03 Governmental Approvals; No Conflicts 82 SECTION
3.04 Financial Condition; No Material Adverse Change 83 SECTION 3.05 Properties;
Intellectual Property 83 SECTION 3.06 Litigation and Environmental Matters 83
SECTION 3.07 Compliance with Laws and Agreements 84 SECTION 3.08 Investment
Company Status 84 SECTION 3.09 Taxes 84

 

i

 

 

SECTION 3.10 ERISA 84 SECTION 3.11 Disclosure 85 SECTION 3.12 No Default 85
SECTION 3.13 Solvency 85 SECTION 3.14 Insurance 85 SECTION 3.15 Capitalization
and Subsidiaries 85 SECTION 3.16 Security Interest in Collateral 85 SECTION 3.17
Employment Matters 86 SECTION 3.18 Anti-Corruption and Anti-Terrorism Laws and
Sanctions 86 SECTION 3.19 Use of Proceeds 86 SECTION 3.20 Federal Reserve
Regulations 87 SECTION 3.21 EEA Financial Institution 87 ARTICLE IV Conditions
87 SECTION 4.01 Effective Date 87 SECTION 4.02 Each Credit Event 90 ARTICLE V
Affirmative Covenants 92 SECTION 5.01 Financial Statements; and Other
Information 92 SECTION 5.02 Notices of Material Events 94 SECTION 5.03
Existence; Conduct of Business 94 SECTION 5.04 Payment of Obligations 95 SECTION
5.05 Maintenance of Properties 95 SECTION 5.06 Books and Records; Inspection
Rights 95 SECTION 5.07 Compliance with Laws 95 SECTION 5.08 Use of Proceeds and
Letters of Credit 96 SECTION 5.09 Insurance 96 SECTION 5.10 Additional
Subsidiaries 97 SECTION 5.11 Additional Collateral; Further Assurances 97
SECTION 5.12 Accuracy of Information 98 SECTION 5.13 Consummation of Polaris
Tender Offer 98 SECTION 5.14 Post-Closing Covenant 99 ARTICLE VI Negative
Covenants 99 SECTION 6.01 Indebtedness 99 SECTION 6.02 Liens 102 SECTION 6.03
Fundamental Changes 104 SECTION 6.04 Investments, Loans, Advances, Guarantees
and Acquisitions 104 SECTION 6.05 Swap Agreements 107 SECTION 6.06 Restricted
Payments 107 SECTION 6.07 Transactions with Affiliates 110 SECTION 6.08
Restrictive Agreements 111 SECTION 6.09 Amendment to Material Documents; Fiscal
Year 111 SECTION 6.10 Financial Covenants 111 SECTION 6.11 Sale and Leaseback
Transaction 112 SECTION 6.12 Asset Sales 112 SECTION 6.13 Immaterial
Subsidiaries 114

 

ii

 

 

ARTICLE VII Events of Default 114 ARTICLE VIII The Administrative Agent 118
ARTICLE IX Miscellaneous 123 SECTION 9.01 Notices 123 SECTION 9.02 Waivers;
Amendments 125 SECTION 9.03 Expenses; Indemnity; Damage Waiver 128 SECTION 9.04
Successors and Assigns 130 SECTION 9.05 Survival 134 SECTION 9.06 Counterparts;
Integration; Effectiveness; Electronic Execution 135 SECTION 9.07 Severability
135 SECTION 9.08 Right of Setoff 135 SECTION 9.09 Governing Law; Jurisdiction;
Consent to Service of Process 136 SECTION 9.10 WAIVER OF JURY TRIAL 137 SECTION
9.11 Headings 137 SECTION 9.12 Confidentiality 137 SECTION 9.13 Material
Non-Public Information 138 SECTION 9.14 Several Obligations; Nonreliance;
Violation of Law 138 SECTION 9.15 USA PATRIOT Act 139 SECTION 9.16 Appointment
for Perfection 139 SECTION 9.17 Interest Rate Limitation 139 SECTION 9.18 No
Advisory or Fiduciary Responsibility 139 SECTION 9.19 No Fiduciary Duty, etc 140
SECTION 9.20 Amendment and Restatement of Existing Credit Agreement 141 SECTION
9.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions 141
SECTION 9.22 Certain ERISA Matters 142 SECTION 9.23 Acknowledgement Regarding
Any Supported QFCs 143 SECTION 9.24 Judgment Currency 144 ARTICLE X LOAN
GUARANTY 144 SECTION 10.01 Guaranty 144 SECTION 10.02 Guaranty of Payment 145
SECTION 10.03 No Discharge or Diminishment of Loan Guaranty 145 SECTION 10.04
Defenses Waived 146 SECTION 10.05 Rights of Subrogation 146 SECTION 10.06
Reinstatement; Stay of Acceleration 146 SECTION 10.07 Information 146 SECTION
10.08 Termination 147 SECTION 10.09 Taxes 147 SECTION 10.10 Maximum Liability
147 SECTION 10.11 Contribution 148 SECTION 10.12 Liability Cumulative 149
SECTION 10.13 Keepwell 149

 

iii

 

 

SCHEDULES:   Schedule 1.01A– Existing Letters of Credit Schedule 1.01B –
Immaterial Subsidiaries Schedule 2.01A – Commitments Schedule 2.01B – Letters of
Credit Commitments Schedule 3.06 -- Disclosed Matters Schedule 3.14 – Insurance
Schedule 3.15 – Subsidiaries Schedule 5.14 – Post-Closing Covenant Schedule 6.01
-- Existing Indebtedness Schedule 6.02 -- Existing Liens Schedule 6.04 --
Existing Investments Schedule 6.08 -- Existing Restrictions

 

EXHIBITS:   Exhibit A – Form of Assignment and Assumption Exhibit B – Compliance
Certificate Exhibit C-1 – U.S. Tax Certificate (For Non-U.S. Lenders that are
not Partnerships for U.S. Federal Income Tax Purposes) Exhibit C-2 – U.S. Tax
Certificate (For Non-U.S. Lenders that are Partnerships for U.S. Federal Income
Tax Purposes) Exhibit C-3 – U.S. Tax Certificate (For Non-U.S. Participants that
are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit C-4 – U.S.
Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes) Exhibit D – Joinder Agreement Exhibit E – Form of
Increasing Lender Supplement – Existing Lender Exhibit F – Form of Augmenting
Lender Supplement – New Lender Exhibit G – Form of Borrowing Request Exhibit H –
Form of Solvency Certificate Exhibit I – Form of Revolving Note Exhibit J – Form
of Term Note Exhibit K – Form of Interest Election Request

 

iv

 



 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 6, 2018 (the
“Effective Date”) (as it may be amended, modified, restated, or otherwise
supplemented from time to time, this “Agreement”), among VIRTUSA CORPORATION, a
Delaware corporation having its chief executive office at 132 Turnpike Road,
Suite 300, Southborough,, Massachusetts 01772, as the Borrower, the other Loan
Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent.

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders as of the date
hereof are each party to that certain Credit Agreement dated as of February 25,
2016, which was amended by that certain Amendment No. 1 to Credit Agreement
dated as of May 3, 2017 and Amendment No. 2 to Credit Agreement dated as of
January 11, 2018 (as amended, modified, restated or otherwise supplemented, the
“Existing Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend and restate the Existing Credit Agreement, and the Lenders
and Administrative Agent are willing to so amend and restate the Existing Credit
Agreement, on the terms and conditions herein set forth;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I
Definitions

 

SECTION 1.01           Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“2016 Polaris Investments” has the meaning assigned to it in Section 6.01(n).

 

“2018 Polaris Investments” means, collectively, (a) (i) Investments by the
Borrower in Virtusa C.V., (ii) Investments by Virtusa C.V. in Virtusa Financing
C.V., (iii) Investments by Virtusa Financing C.V. in Virtusa Netherlands
Coöperatief U.A. and (iv) Investments by Virtusa Netherlands Coöperatief U.A. in
VCSPL, in the case of each of clauses (a)(i) through (a)(iv), in an aggregate
amount of $100,000,000, (b) (i) Investments by the Borrower in Virtusa
International, B.V. and (ii) Investments by Virtusa International, B.V. in
VCSPL, in the case of each of clauses (b)(i) and (b)(ii), in an aggregate amount
of $60,000,000, and (c) (i) Investments by the Borrower in Virtusa
International, B.V. and (ii) Investments by Virtusa International, B.V. in
VCSPL, in the case of each of clauses (c)(i) and (c)(ii), in an aggregate amount
of $40,000,000.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person (other than an existing Subsidiary), or any business or
division of any Person (other than an existing Subsidiary), (b) the acquisition
of in excess of fifty percent (50%) of the stock (or other Equity Interest) with
ordinary voting power of any Person (other than an existing Subsidiary), or (c)
the acquisition of another Person (other than an existing Subsidiary) by a
merger, amalgamation or consolidation or any other combination with such Person.

 



 5 

 

 

“Additional Lender” has the meaning assigned to such term in Section 2.21.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder, and any successor administrative
agent hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning assigned to it in Section 9.01(d).

 

“Aggregate Revolving Commitment” means the aggregate amount of the Revolving
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof. As of the Second Amendment
Effective Date, the Aggregate Revolving Commitment is $275,000,000.

 

“Agreement” has the meaning assigned to such term in the preamble.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Alternative Currency” means Singapore Dollars and any additional currencies
determined after the Second Amendment Effective Date by mutual agreement of the
Borrower, each Lender, Issuing Bank and Administrative Agent; provided that each
such currency is a lawful currency that is readily available, freely
transferable and not restricted, able to be converted into U.S. Dollars and
available in the London interbank deposit market.

 



 6 

 

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Anti-Terrorism Laws” means all laws, rules, and regulations relating to
terrorism or money laundering, including Executive Order No. 13224, the USA
Patriot Act, all laws, rules, and regulations comprising or implementing the
Bank Secrecy Act, any Sanctions laws and the laws, rules, and regulations
administered by OFAC.

 

“Applicable Percentage” means, at any time with respect to any Lender, (a) with
respect to Revolving Loans or LC Exposure, the percentage equal to a fraction,
the numerator of which is such Lender’s Revolving Commitment and the denominator
of which is the Aggregate Revolving Commitment; provided, that if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, after
giving effect to any assignments; provided further, that in the case of Section
2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Commitment shall be disregarded in the foregoing calculation; and (b)
with respect to Term Loans, a percentage equal to a fraction, the numerator of
which is the aggregate outstanding principal amount of such Lender’s Term Loans
and the denominator of which is the sum of the aggregate outstanding principal
amount of all Term Loans and unfunded Term Loan Commitments; provided, that in
the case of Section 2.20 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Credit Exposure and unused Commitments shall be disregarded
in the foregoing calculation.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Applicable
Rate for Eurodollar Loans”, “Applicable Rate for ABR Loans” or “Applicable Rate
for Commitment Fee”, as the case may be, based on the Consolidated Total Net
Leverage Ratio applicable on such date:

 

Pricing
Level Consolidated Total
Net Leverage Ratio Applicable Rate
for Eurodollar
Loans Applicable Rate
for ABR Loans Applicable Rate for
Commitment Fee I < 2.00:1.00 2.00% 1.00% 0.30% II ≥ 2.00:1.00
and
< 2.50:1.00 2.25% 1.25% 0.35% III ≥ 2.50:1.00
and
< 3.00:1.00 2.50% 1.50% 0.375% IV ≥ 3.00:1.00 2.75% 1.75% 0.40%

 



 7 

 

 

For purposes of the foregoing, (a) the Consolidated Total Net Leverage Ratio
shall be determined as of the end of each fiscal quarter of the Borrower and its
Subsidiaries based on the Financial Statements delivered pursuant to Section
5.01(a) or (b) and the corresponding certificate delivered pursuant to Section
5.01(d); and (b) each change in the Applicable Rate resulting from a change in
the Consolidated Total Net Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such Financial Statements and certificate indicating such change and ending on
the date immediately preceding the effective date of the next change in the
Applicable Rate; provided, unless waived with the written consistent of the
Required Lenders, Pricing Level IV set forth above shall apply if the Borrower
fails to deliver the consolidated Financial Statements required to be delivered
by it pursuant to Section 5.01(a) or (b) or the corresponding certificate
required to be delivered by it pursuant to Section 5.01(d), during the period
from the expiration of the time for delivery thereof until such Financial
Statements and certificate are delivered. Pricing Level II set forth above shall
apply during the period commencing on and including the Second Amendment
Effective Date and ending on the date immediately preceding the delivery of
Financial Statements covering the fiscal quarter of the Borrower and its
Subsidiaries ending September 30, 2019, pursuant to Section 5.01(b) and the
corresponding certificate pursuant to Section 5.01(d).

 

If at any time the Administrative Agent reasonably and in good faith determines
that the Financial Statements or compliance certificate upon which the
Applicable Rate was determined were incorrect (whether based on a restatement,
fraud or otherwise), the Administrative Agent shall notify the Borrower in
writing and, subject to confirmation by the Borrower of such error (which
confirmation shall not be unreasonably withheld or delayed), the Borrower shall
be required to retroactively pay any additional amount that the Borrower would
have been required to pay if such Financial Statements and compliance
certificate had been accurate at the time they were delivered.

 

“Approved Fund” has the meaning assigned to it in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.21(a).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 



 8 

 

 

“Available Amount” means, as of any date of determination, an amount, determined
on a cumulative basis, equal to $55,000,000, plus, without duplication:

 

(a)       the cumulative amount of all cash contributions to the common capital
of the Borrower or the amount of Net Proceeds actually received by the Borrower
from the issuance of any Equity Interests (other than Disqualified Equity
Interests) on or after the Effective Date, plus

 

(b)       an amount equal to any returns of original principal or capital
accounts actually received by the Borrower or any of the Subsidiaries in cash in
respect of any Investments made after the Effective Date pursuant to Section
6.04(y), minus

 

(c)       the sum of (i) the aggregate amount of Investments made after the
Effective Date pursuant to Section 6.04(y), (ii) the aggregate amount of
Restricted Payments made after the Effective Date pursuant to clause (x) of
Section 6.06(a) and the aggregate amount of Restricted Payments made after the
Effective Date pursuant to clause (xiii) of Section 6.06(a), and (iii) the
aggregate amount of prepayments of Subordinated Indebtedness made after the
Effective Date.

 

“Banking Services” means any of the following bank services provided to the
Borrower or any Subsidiary by any Banking Services Provider: (a) credit cards
for commercial customers (including “commercial credit cards” and purchasing
cards), (b) stored value cards and (c) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

 

“Banking Services Agreement” means any agreement entered into in connection with
Banking Services.

 

“Banking Services Provider” means any Person that (i) is a Lender or an
Affiliate of a Lender at the time it enters into the applicable Banking Services
Agreement, in its capacity as a party thereto, or (ii) with respect to any
Banking Services Agreement existing as of the Effective Date, is a Lender or an
Affiliate of a Lender as of the Effective Date, in its capacity as a party
thereto, in each case together with such Person’s successors and permitted
assigns.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§101 et
seq.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 



 9 

 

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224; (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Laws; (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (e) a Person that is named on the most
current OFAC lists or a Person owned or controlled by a Person or Persons on the
current OFAC lists of designated persons under Anti-Terrorism Laws and Sanctions
laws.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Virtusa Corporation, a Delaware corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) Term Loans of the same
Type and currency (if applicable), made, converted or continued on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.

 



 10 

 

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit G or any other form approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in U.S. Dollar deposits in the London interbank market.

 

“Capital Expenditures” means, without duplication, for any period, with respect
to any Person, the aggregate of all expenditures (whether paid in cash or
accrued as liabilities) during such period by such Person for the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that should be capitalized under GAAP on a consolidated balance
sheet of such Person, but excluding (i) the purchase price of equipment that is
purchased contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (ii) Permitted Acquisitions and other Investments permitted pursuant
to Section 6.04, and (iii) any expenditures which are contractually required to
be, and are, reimbursed to the Loan Parties in cash by a third party (including
landlords) during such period of calculation.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means:

 

(a)           U.S. Dollars, Euro, British Pounds or any national currency of any
member state of the European Union;

 

(b)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America, Canada, a member state of the European Union or, in each case, any
agency or instrumentality thereof (provided that the full faith and credit of
such country or such member state is pledged in support thereof), in each case
maturing within one year from the date of acquisition thereof;

 

(c)           investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, a rating of
at least P-2 (or the equivalent thereof) by Moody’s or at least A-2 (or the
equivalent thereof) by S&P, or if at the time neither is issuing comparable
ratings then a comparable rating of another Nationally Recognized Statistical
Rating Organization;

 



 11 

 

 

(d)           investments in certificates of deposit, bankers’ acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(e)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (b) above and entered into with
a financial institution satisfying the criteria described in clause (d) above;
and

 

(f)            money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000;

 

(g)           Indebtedness issued by Persons with a rating of “A” or higher from
S&P or “A-2” or higher from Moody’s (or, if at the time, neither is issuing
comparable ratings, then a comparable rating of another Nationally Recognized
Statistical Rating Organization) maturing with one year from the date of
acquisition thereof;

 

(h)           bills of exchange issued in the United States, Canada or a member
state of the European Union eligible for rediscount at the relevant central bank
and accepted by a bank (or any dematerialized equivalent);

 

(i)            interests in any investment company, money market or enhanced
high yield fund which invests at least 95% of its assets in instruments of the
type specified in clauses (a) through (h) above;

 

(j)            instruments and investments of the type and maturity described in
clause (a) through (i) denominated in any foreign currency or of foreign
obligors, which investments or obligors are, in the reasonable judgment of the
Borrower, comparable in investment quality to those referred to above;

 

(k)           the marketable securities portfolio owned by the Borrower or its
direct or indirect Subsidiaries on the Effective Date; and

 

(l)            solely with respect to any Subsidiary that is a Foreign
Subsidiary, investments of comparable tenor and credit quality to those
described in the foregoing clauses (b) through (k) customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes.

 

“Certificate of Designations” means (i) with respect to the Series A Preferred
Stock, the Series A Certificate of Designations, and (ii) with respect to the
Series A-1 Preferred Stock, the Series A-1 Certificate of Designations.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 



 12 

 

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than thirty-five percent (35%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; (b)
occupation at any time of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were not (i) directors of
the Borrower on the date of this Agreement or (ii) nominated, approved or
appointed by the board of directors of the Borrower; (c) the Borrower shall
cease to own, directly or indirectly, free and clear of all Liens or other
encumbrances (other than Permitted Encumbrances), all of the outstanding Equity
Interests of Virtusa Securities Corporation and InSource, LLC (other than
pursuant to transactions permitted under Sections 6.03 and 6.12); or (d) the
Borrower or its direct or indirect Subsidiaries shall cease to own and hold,
free and clear of all Liens and other encumbrances (other than Permitted
Encumbrances), at least 50.1% of the aggregate outstanding shares or other
Equity Interests of Polaris (other than pursuant to transactions permitted under
Section 6.03 and 6.12); or (e) after the consummation of the eTouch Acquisition,
the Borrower or its direct or indirect Subsidiaries shall cease to own and hold,
free and clear of all Liens or other encumbrances (other than Permitted
Encumbrances), at least 50.1% of the outstanding Equity Interests of eTouch and
eTouch India (other than pursuant to transactions permitted under Sections 6.03
and 6.12).

 

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s or the Issuing
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

 

“Closing Date Term Loans” has the meaning set forth in Section 2.01(b).

 

“Closing Date Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Closing Date Term Loans hereunder. The initial
aggregate amount of all Lender’s Closing Date Term Loan Commitments is
$180,000,000 and, as of the Second Amendment Effective Date, all Closing Date
Term Loan Commitments are $0.

 



 13 

 

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and any and all other property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a Lien in favor
of the Administrative Agent, on behalf of the Secured Parties, to secure the
Secured Obligations. For greater certainty, the term “Collateral” excludes all
“Excluded Property” as defined in Collateral Documents.

 

“Collateral Documents” means, collectively, the Security Agreement, Trademark
Security Agreement, and Patent Security Agreement, the Reaffirmation Agreement,
and all other agreements, instruments and documents executed in connection with
this Agreement that are intended to create or perfect Liens to secure the
Secured Obligations, including all other security agreements, pledge agreements,
mortgages, deeds of trust, pledges, powers of attorney relating to any of the
foregoing, and collateral assignments or similar collateral documents, whether
heretofore, now or hereafter executed by the Borrower or any of its Subsidiaries
and delivered to the Administrative Agent.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01A, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to it in Section 9.01(d).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” or “consolidated” means, with reference to any term defined
herein, that term as applied to the accounts of the Borrower and its
Subsidiaries, consolidated in accordance with GAAP.

 

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus

 

(a)          without duplication and, except with respect to amounts added back
pursuant to clauses (xii) (solely in the case of amounts constituting the
proceeds of business interruption insurance ) or (xiv), to the extent deducted
(and not added back) in determining such Consolidated Net Income for such
period,

 

(i)Consolidated Interest Expense (including net losses (or gains) on Swap
Obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, unused line fees, letter of credit fees, facing fees
and bank guaranty fees), net of interest income;

 



 14 

 

 

(ii)the provision for taxes based on income, profits or capital, including
federal, foreign, state, local, franchise, excise, value added and similar taxes
paid or accrued during such period (including in respect of repatriated funds
and any future taxes or other levies which replace or are intended to be in lieu
of such taxes and any penalties and interest related to such taxes or arising
from tax examinations) net of any tax credits;

 

(iii)depreciation expense;

 

(iv)amortization expense;

 

(v)fees and expenses incurred during such period in connection with any
Permitted Acquisitions, sale of assets outside the ordinary course of business,
and Investments permitted under Section 6.04 (a) consummated during such period
and (b) to the extent not consummated, in an aggregate amount for all such
transactions in this clause (v)(b), together with those set forth in clause
(vi), not to exceed $5,000,000 during any twelve (12) month period;

 

(vi)any non-cash loss from any sale of assets outside the ordinary course of
business; provided that aggregate amount of all add-backs in this clause (vi),
together with those set forth in clause (v)(b), shall not exceed $5,000,000
during any twelve (12) month period;

 

(vii)non-cash equity-based compensation expenses for such period;

 

(viii)fees and expenses incurred during such period in connection with the Loan
Documents, the Transactions and the Orogen Transactions;

 

(ix)extraordinary and non-recurring losses or expenses;

 

(x)the amount of any non-controlling or minority interest expense consisting of
Subsidiary income attributable to minority Equity Interests of third parties in
any non-wholly owned Subsidiary;

 

(xi)the amount of unamortized fees, costs, prepayment premiums and expenses
previously paid in cash and capitalized and subsequently expensed in connection
with the repayment of Indebtedness and any required prepayment premiums in
connection therewith during such period;

 

(xii)proceeds of business interruption insurance and any expenses and payments
covered by third party indemnification, insurance, reimbursement, guaranty,
purchase price adjustment or similar arrangement, or otherwise reimbursed or
reimbursable by a third party, to the extent that such expenses and payments
have been paid or reimbursed in cash during such period;

 



 15 

 

 

(xiii)the amount of any cash restructuring and similar charges, severance costs,
lease termination costs, retention, recruiting and relocation costs, integration
and other business optimization expenses, signing costs, retention or completion
bonuses, stock-option or equity-based compensation expenses, transition costs,
costs related to the closure or consolidation of facilities and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), including, without limitation, any
one-time expense relating to enhanced accounting function or other transaction
costs, and other one-time expenses not otherwise added back to Consolidated
EBITDA; provided that aggregate amount of all add-backs in this clause (xiii)
shall not exceed $7,500,000 during any twelve (12) month period;

 

(xiv)the amount of “run-rate” cost savings, synergies and operating expense
reductions (the “Cost Savings”) realized or projected by the Borrower in good
faith and certified by an officer of the Borrower in writing to result from
actions taken or with respect to which substantial steps have been taken prior
to the last day of such measurement period (or reasonably anticipated to be
taken or initiated within eighteen (18) months after the date of the relevant
event or transaction) with respect to integrating, consolidating or
discontinuing operations, headcount reductions or closure of facilities, or
otherwise, in each case resulting from the Transactions, other acquisitions
(whether before or after the Effective Date), dispositions outside the ordinary
course of business permitted hereunder, restructurings or cost savings
initiatives, which cost savings, synergies and operating expense reductions
shall be calculated on a Pro Forma Basis as though they had been realized on the
first day of such period, net of the amount of actual benefits realized during
such period from such actions that are otherwise included in the calculation of
Consolidated EBITDA; provided that (i) an officer of the Borrower shall have
provided a reasonably detailed statement or schedule of such Cost Savings and
shall have certified to Administrative Agent that such cost savings, synergies,
operating improvements and operating expense reductions, as the case may be, are
directly attributable to the applicable transaction or initiative, reasonably
identifiable, factually supportable and projected by the Borrower in good faith
to result from actions that have been taken or are expected to be taken (in the
good faith determination of the Borrower), within eighteen (18) months after the
relevant transaction or initiative, and (ii) the aggregate amount of all
add-backs pursuant to this clause (xiv) shall not exceed 15% of Consolidated
EBITDA (calculated without giving effect to this clause (xiv)) for such twelve
(12) month period;

 

(xv)to the extent not already covered in clauses (a)(i) through (a)(xiv) above,
all other non-cash charges, expenses and losses for such period;

 



 16 

 

 

(xvi)fees, costs, expenses, charges and payments paid or incurred in such period
in connection with litigation matters disclosed prior to the Effective Date to
the Administrative Agent, in an aggregate amount not to exceed $2,500,000 during
any twelve (12) month period; and

 

(xvii)eTouch Retention Payments paid during such period;

 

minus (b) without duplication and to the extent included in such Consolidated
Net Income for such period, (i) any cash payments made during such period in
respect of items described in clauses (a)(vi), (a)(vii), (a)(ix) or (a)(xv)
above subsequent to the fiscal quarter in which the relevant non-cash expenses
or losses were taken or incurred, and (ii) extraordinary or non-recurring income
or gains, all calculated for the Borrower and its Subsidiaries on a consolidated
basis.

 

For the purposes of calculating Consolidated EBITDA for any Reference Period,
(x) if at any time during such Reference Period the Borrower or any Subsidiary
shall have made any sale or disposition of assets or series of related sales or
dispositions of assets (other than to any Loan Party), the Consolidated EBITDA
for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the assets that are the
subject of such sale or disposition for such Reference Period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such Reference Period, and (y) if during such Reference Period the Borrower or
any Subsidiary shall have made any Permitted Acquisition or other Investments
permitted hereunder, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis as if such Permitted
Acquisition or other Investment (including the incurrence or assumption of any
Indebtedness in connection therewith) had occurred on the first day of such
Reference Period, without duplicating any other add-back to Consolidated EBITDA.

 

“Consolidated Funded Debt” means all Indebtedness of the types described in
clauses (a) (solely with respect to obligations for borrowed money), (b), (e),
(h), (k) and (o), and, to the extent related to Indebtedness of such types,
clauses (f) and (g) of the definition of “Indebtedness,” and all Guarantees in
respect of any of the foregoing; provided that, with respect to such clauses (e)
and (k), all obligations in respect of the deferred purchase price of property
or services and obligations under any earn-out shall, in each case, be included
only if and to the extent such obligations remain unpaid following the due date
thereof; and provided further, that with respect to clause (o), obligations with
respect to eTouch Retention Payments shall be included only when such payments
become due and payable.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries calculated in accordance with GAAP on a consolidated basis (without
duplication) for such period, all interest expense (including interest expense
under Capital Lease Obligations that is treated as interest in accordance with
GAAP) with respect to all outstanding Indebtedness of the Borrower and the
Subsidiaries allocable to such period in accordance with GAAP (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit) less interest income.

 



 17 

 

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Borrower and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP as of such date.

 

“Consolidated Total Net Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Funded Debt as of such date, net of
unrestricted cash and Cash Equivalents of the Borrower and the Guarantors as of
such date in an aggregate amount not to exceed $50,000,000, to (b) Consolidated
EBITDA for the Reference Period ended on such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost Savings” has the meaning assigned to it in the definition of “Consolidated
EBITDA”.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of (a)
such Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal
to the aggregate principal amount of such Lender’s (i) Term Loans outstanding at
such time and (ii) the Delayed Draw Term Loan Commitment at such time.

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to it in Section 9.23.

 

“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 



 18 

 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit, (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, or (iv) comply with its obligations under this Agreement, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s (x) receipt of such certification in form
and substance satisfactory to it and the Administrative Agent, and (y) becoming
compliant with its obligations under this Agreement, or (d) has become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

“Deferred Acquisition Obligations” has the meaning set forth in Section 6.01(i).

 

“Delayed Draw Term Loans” has the meaning set forth in Section 2.01(c).

 

“Delayed Draw Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Delayed Draw Term Loans hereunder. The initial
amount of each Lender’s Delayed Draw Term Loan Commitment is set forth on
Schedule 2.01A, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its Delayed
Draw Term Loan Commitment. The initial aggregate amount of all Delayed Draw Term
Loan Commitments was $70,000,000 and, as of the Second Amendment Effective Date,
all Delayed Draw Term Loan Commitments are $0.

 

“Delayed Draw Term Loan Commitment Termination Date” means June 6, 2018.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disqualified Equity Interests” means Equity Interests that by their terms (or
by the terms of any security into which they are convertible or for which they
are exchangeable), or upon the happening of any event, (a) require the payment
of any dividends (other than dividends payable solely in shares of Qualified
Equity Interests), (b) mature or are mandatorily redeemable or subject to
mandatory repurchase or redemption or repurchase at the option of the holders
thereof, in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation, on a fixed date or otherwise, prior to
the date that is 91 days following the then Latest Maturity Date at such time,
or (c) are convertible or exchangeable, automatically or at the option of any
holder thereof, into any debt securities or any Equity Interest referred to in
clause (a) or (b) above, prior to the date that is 91 days following the then
Latest Maturity Date at such time; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of employees of the Borrower or any
Subsidiary, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Borrower
or its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

 



 19 

 

 

“Dollar Amount” of any currency at any date means (a) if such currency is U.S.
Dollars, the amount of such currency, or (b) if such currency is a Foreign
Currency or Alternative Currency at any date means the equivalent in such
currency of U.S. Dollars, calculated on the basis of the Exchange Rate for such
currency as in effect on the last day of the Reference Period then most recently
ended.

 

“Domestic Subsidiary” means any Subsidiary that is a corporation, limited
liability company, partnership or similar business entity incorporated, formed
or organized under the laws of the United States, any State of the United States
or the District of Columbia.

 

“EDGAR System” means the Electronic Data Gathering Analysis and Retrieval System
owned and operated by the SEC or any replacement system.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning assigned to it in the introductory paragraph of
this Agreement.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 



 20 

 

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“eTouch” means eTouch Systems Corp., a Delaware corporation.

 



 21 

 

 

“eTouch Acquisition” means the acquisition by the Borrower, through its direct
or indirect wholly-owned Subsidiary, of (a) 100% of the issued and outstanding
shares or other Equity Interests of eTouch, pursuant to the eTouch US
Acquisition Agreement, and (b) 100% of the issued and outstanding shares or
other Equity Interests of eTouch India, pursuant to the eTouch India Acquisition
Agreement.

 

“eTouch Acquisition Agreement” means, collectively and individually, (i) a
purchase agreement among the Borrower, the eTouch, eTouch India, each of the
equityholders of eTouch, each of the equityholders of eTouch India and Aniruddha
Gadre, in his capacity as the representative of the equityholders of eTouch and
the equityholders of eTouch India (together with all exhibits, schedules and
disclosure letters thereto, and as the same may be amended, restated or
otherwise modified from time to time in accordance with the terms of this
Agreement, the “eTouch US Acquisition Agreement”); and (ii) a purchase agreement
among the Borrower and/or one of its direct or indirect subsidiaries and each of
the equityholders of eTouch India (together with all exhibits, schedules and
disclosure letters thereto, and as the same may be amended, restated or
otherwise modified from time to time in accordance with the terms of this
Agreement, the “eTouch India Acquisition Agreement”.

 

“eTouch India” means eTouch Systems (India) Pvt. Ltd., a company existing under
the laws of India.

 

“eTouch India Acquisition Agreement” has the meaning assigned to it in the
definition of “eTouch Acquisition Agreement.”

 

“eTouch Investments” means, collectively, (a) Investments by the Borrower in
Virtusa International, B.V. and (b) Investments by Virtusa International, B.V.
in VCSPL, in the case of each of clauses (a) and (b), in an aggregate amount of
$20,000,000.

 

“eTouch Retention Payments” means cash retention payments made to continuing
employees of eTouch pursuant to the eTouch Acquisition Agreement in an amount
not to exceed $7,500,000 in each of the first two years following the date on
which the eTouch Acquisition is consummated.

 

“eTouch US Acquisition Agreement” has the meaning assigned to it in the
definition of “eTouch Acquisition Agreement.”

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency or
Alternative Currency, the rate at which such Foreign Currency or Alternative
Currency may be exchanged into U.S. Dollars, as set forth at approximately 11:00
a.m., Local Time, on such date on the Reuters World Currency Page for such
Foreign Currency or Alternative Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency or Alternative Currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
reasonably selected by the Administrative Agent in consultation with the
Borrower or, in the event no such service is selected, such Exchange Rate shall
instead be calculated on the basis of the arithmetical average of the spot rates
of exchange of the Administrative Agent for such Foreign Currency or Alternative
Currency on the London market at 11:00 a.m., Local Time, on such date for the
purchase of U.S. Dollars with such Foreign Currency or Alternative Currency, for
delivery two (2) Business Days later; provided, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent in consultation with the Borrower may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.”

 

 22 

 

 

“Excluded Person” means any competitor of Borrower or its Subsidiaries
identified by Borrower in writing to Lenders from time to time; provided,
however, that no state or federally-chartered bank, savings and loan or other
regulated financial institution (including financial institutions regulated by a
Governmental Authority of any nation or any political subdivision thereof or any
central bank or supranational entity, such as the European Union) shall be an
Excluded Person.

 

“Excluded Subsidiary” means (a) any Subsidiary that is by applicable law or
regulation or contractual obligations existing on the date of this Agreement
(or, in the case of any newly acquired or organized Subsidiary, in existence at
the time of acquisition or organization but not entered into in contemplation
thereof) from guaranteeing the Obligations, (b) any Subsidiary with respect to
which the Administrative Agent and the Borrower agree that the burden or cost or
other consequences (including any material adverse tax consequences) of
providing a guarantee of the Obligations would be excessive in view of the
practical benefits to be obtained by the Lenders therefrom, (c) any Foreign
Subsidiary of the Borrower or of any other direct or indirect Domestic
Subsidiary, or any Domestic Subsidiary of a Foreign Subsidiary that is a CFC,
(d) any direct or indirect Domestic Subsidiary if it has no material assets
other than Equity Interests or indebtedness of one or more Foreign Subsidiaries
that are CFCs, (e) any Subsidiary that is a captive insurance company, (f) any
Subsidiary that is a Massachusetts Securities Corporation, (g) any Subsidiary
that is a special purpose entity reasonably satisfactory to the Administrative
Agent, (h) any Immaterial Subsidiary, and (i) any joint venture.

 

“Excluded Swap Obligations” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Guarantor’s failure
for any reason to constitute an “eligible contract participant” (determined
after giving effect to any “keepwell, support or other agreement” for the
benefit of such Loan Guarantor) as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Guarantor, or the
grant of such security interest, becomes effective with respect to such Swap
Obligation or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Loan Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Loan Guarantor,
or the grant of such security interest, becomes or would become effective with
respect to such related Swap Obligation. If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.

 

 23 

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning assigned to it in the introductory
paragraph of this Agreement.

 

“Existing Letters of Credit” means, collectively, the letters of credit set
forth on Schedule 1.01A.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

 

 24 

 

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period minus the aggregate amount of Capital
Expenditures made during such period (to the extent not financed with
Indebtedness (other than Revolving Loans), an issuance of Equity Interests or
capital contributions, or proceeds of asset sales, the proceeds of casualty
insurance used to replace or restore assets), to (b) Fixed Charges for such
period, all calculated for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.

 

“Fixed Charges” means, for any period, without duplication, regularly scheduled
Consolidated Interest Expense paid in cash for such period, plus regularly
scheduled dividends paid in cash for such period on or with respect to any
Disqualified Equity Interests (including the Orogen Series A Preferred Stock),
plus regularly scheduled amortization payments on Indebtedness in cash during
such period (regularly scheduled amortization payments shall be determined
without giving effect to any reduction of such scheduled payments resulting from
the application of any voluntary or mandatory prepayments made during the
applicable period), plus expense for income taxes paid in cash for such period,
plus the interest component of Capital Lease Obligation payments for such period
paid in cash, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP except as otherwise stated above.

 

“Flood Laws” means, collectively, the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973, the National Flood Insurance Reform Act
of 1994 (amending 42 USC 4001, et seq.), and the Flood Insurance Reform Act of
2004, as such statutes may be amended or re-codified from time to time, any
substitution therefor, and any regulations promulgated thereunder, and all other
applicable laws relating to flood insurance.

 

“Foreign Currency” means Rupees (INR).

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not incorporated under the
laws of the United States or its territories or possessions.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

 25 

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Guarantor Payment” has the meaning assigned to such term in Section 10.11.

 

“Guarantors” means each Subsidiary of the Borrower, any other guarantors of the
Guaranteed Obligations, and any other Person who becomes a party to this
Agreement pursuant to Section 5.11 or a Joinder Agreement and their successors
and assigns; provided, however, that in no case shall an Excluded Subsidiary be
a Guarantor.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Historical Financial Statements” means (a) the audited consolidated balance
sheets of the Borrower and its Subsidiaries as of March 31, 2016 and March 31,
2017 and the related audited consolidated statements of income, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal
years, in each case, prepared in accordance with GAAP, and (b) unaudited
consolidated balance sheets of the Borrower and its Subsidiaries as of June 30,
2017 and September 30, 2017 and the related unaudited consolidated statements of
income, shareholders’ equity and cash flows of the Borrower and its Subsidiaries
for such fiscal quarters.

 

“Home Page” means the Borrower’s corporate home page on the World Wide Web
accessible through the Internet via the universal resource locator (URL)
identified as http://www.virtusa.com or such other universal resource locator
that it shall designate in writing to the Agent as its corporate home page on
the World Wide Web.

 

“IBA” has the meaning assigned to such term in Section 1.06.

 

 26 

 

 

“Immaterial Subsidiary” means each of the Subsidiaries listed on Schedule 1.01B
and each other Subsidiary (other than a Guarantor) designated as an “Immaterial
Subsidiary” from time to time by the Borrower in a written notice to the
Administrative Agent; provided that (i) no Immaterial Subsidiary shall,
individually, comprise more than two and a half percent (2.5%) of the Borrower’s
Consolidated Total Assets or Consolidated EBITDA as of the end of or for the
most recently ended Reference Period (it being understood and agreed that if, at
any time, any designated Immaterial Subsidiary exceeds such threshold, it shall
automatically cease to be an Immaterial Subsidiary until such time, if any, as
the Borrower may re-designate it as an “Immaterial Subsidiary” in accordance
herewith), and (ii) all Immaterial Subsidiaries shall not, collectively,
comprise more than five percent (5%) of the Borrower’s Consolidated Total Assets
or Consolidated EBITDA as of the end of or for the most recently ended Reference
Period.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

 

“Increasing Lender” has the meaning assigned to such term in Section 2.21(a).

 

“Incremental Term Loan” has the meaning assigned to such term in Section
2.21(a).

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.21(e).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business and not more than 90 days overdue),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, in each case, to the
extent not cash collateralized, (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, (k) obligations under any
earn-out to the extent recognized under GAAP, (l) all obligations of such Person
to purchase, redeem, retire or otherwise acquire for value any Disqualified
Equity Interests (including the Orogen Series A Preferred Stock) to the extent
such purchase, redemption, retirement or other acquisition is required to occur
on or prior to the Latest Maturity Date in effect at the time of issuance of
such Equity Interests (other than any such obligation that is contingent upon
the prior payment in full of the Obligations (excluding (1) any unasserted
contingent Obligations and (2) LC Exposure to the extent the Borrower has
deposited into an LC Collateral Account (in a manner consistent with the
provisions of Section 2.06(j)) an amount in cash equal to 102% of the LC
Exposure as of such date) and the termination of the Commitments of all Lenders
hereunder), (m) any Off-Balance Sheet Liability, (n) net obligations payable at
the termination of any and all Swap Agreements, determined by reference to the
Swap Termination Value thereof to the extent not cash collateralized, and (o)
obligations in respect of any eTouch Retention Payments. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

 27 

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08, in the form of
Exhibit K or any other form reasonably approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each fiscal quarter and the Maturity Date, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than one month’s duration, each day
prior to the last day of such Interest Period that occurs at intervals of one
month’s duration after the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 

 28 

 

 

“Investment” means, as applied to the Borrower and its Subsidiaries, (a) the
purchase or acquisition of any Equity Interest, evidence of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of any other Person (including any Subsidiary), (b) any loan,
advance or extension of credit (excluding accounts receivable arising in the
ordinary course of business and not more than 90 days overdue) to, or
contribution to the capital of, or Guarantee of any obligations of, any other
Person (including any Subsidiary), (c) any other investment or interest in any
other Person (including any Subsidiary), and (d) any Acquisition. The amount of
any Investment shall be the original principal or capital amount thereof less
all returns of principal or equity thereon (without adjustment by reason of the
financial condition of such other Person) and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property
exchanged.

 

“Investment Agreement” means that certain Investment Agreement dated on or about
May 3, 2017, by and among the Borrower and Orogen, as the same may be amended,
supplemented or otherwise modified from time to time in a manner not materially
adverse to the Lenders.

 

“Investment Policy” means the Tenth Amended and Restated Virtusa Corporation
Investment Policy and Procedures approved on September 17, 2019 by the Audit
Committee of the board of directors of the Borrower as amended from time to time
with the consent of the Administrative Agent in its discretion (such consent not
to be unreasonably withheld, conditioned or delayed).

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., and any
other Lender that agrees to act as an Issuing Bank, each in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. Each reference
herein to the “Issuing Bank” shall be deemed to be a reference to the relevant
Issuing Bank.

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Loan or Commitment hereunder at such time (and excluding
any earlier acceleration of the Loans or termination of the Commitments), in
each case as extended in accordance with this Agreement from time to time.

 

 29 

 

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.06(k).  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lead Arrangers” means JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated in their capacity as the Lead Arrangers and Joint
Bookrunners.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter of Credit” means any letter of credit issued or deemed to be issued
pursuant to this Agreement and shall include the Existing Letters of Credit
issued by the Lenders.

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion,
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to zero for the purposes of this Agreement.

 

 30 

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. In no event
shall an operating lease be deemed to be a Lien.

 

“Loan Documents” means, collectively, this Agreement, each note delivered
pursuant to this Agreement, each Letter of Credit application, the Collateral
Documents and any other agreements, instruments, documents and certificates
executed by or on behalf of any Loan Party and delivered to or in favor of the
Credit Parties concurrently herewith or hereafter in connection with the
Transactions hereunder. Any reference in this Agreement or any other Loan
Document to a Loan Document shall include all appendices, exhibits or schedules
thereto, and all amendments, restatements, supplements or other modifications
thereto, and shall refer to such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

“Loan Guarantor” means each Loan Party (other than the Borrower).

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means the Borrower and each Guarantor.

 

“Loans” means the loans and advances made by the Lenders to the Borrower
pursuant to this Agreement.

 

“Local Time” means with respect to any amount denominated in a Foreign Currency
or Alternative Currency, local time for such Foreign Currency or Alternative
Currency (it being understood that such local time shall mean London, England
time unless otherwise notified by the Administrative Agent).

 

“Margin Stock” has the meaning assigned thereto in Regulation U of the Board.

 

“Massachusetts Securities Corporation” means any Domestic Subsidiary that is
classified as a “security corporation” by the Massachusetts Department of
Revenue pursuant to Massachusetts General Law c. 63, § 38B, or any successor
statute.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition, of the Borrower and its Subsidiaries
(including (i) after giving effect to the eTouch Acquisition, the Target) taken
as a whole, (b) the ability of the Borrower, or of the Guarantors taken as a
whole, to perform any of their material obligations under this Agreement and the
other Loan Documents, (c) the Collateral (taken as a whole), or the
Administrative Agent’s liens (on behalf of itself and the other Secured Parties)
on a material portion of the Collateral or the priority of such liens or (d) the
material rights of or remedies available to the Administrative Agent or the
Lenders under this Agreement or any other Loan Document taken as a whole.

 

 31 

 

 

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $20,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means February 6, 2023.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means any mortgage, deed of trust, deed to secure debt or similar
instrument, in form and substance reasonably satisfactory to the Administrative
Agent and executed by any Loan Party in favor of (or for the benefit of) the
Administrative Agent and the Secured Parties, granting to the Administrative
Agent, for the benefit of itself and the Secured Parties, a perfected first
priority Lien in and upon the real property and improvements covered thereby, as
the same may be amended, modified, restated or otherwise supplemented time to
time. In the sole discretion of Administrative Agent, any “Mortgage” or
“Mortgages” may take the form of assignments of, and amendments and restatements
of, existing mortgages or deeds of trust encumbering any applicable Mortgaged
Property.

 

“Mortgaged Property” means any real property (together with all improvements
located thereon) that is subject to a Mortgage.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received in cash, (ii) in the case of a casualty, casualty
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event (including legal and accounting fees),
(ii) in the case of a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made as a result
of such event to repay Indebtedness (other than the Loans) secured by such asset
or otherwise subject to mandatory prepayment as a result of such event and (iii)
the amount of all taxes paid (or reasonably estimated to be payable) and the
amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer).

 

 32 

 

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders, all Lenders
of a particular Class or Type of Loan, or all affected Lenders in accordance
with the terms of Section 9.02 and (b) has been approved by the Required
Lenders, the Required Term Lenders, or the Required Revolving Lenders, as
applicable.

 

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, substantially in the form of Exhibit I and Exhibit J hereto,
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from the Loans made by such Lender.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower of any proceeding under any debtor
relief laws naming the Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the foregoing, the Obligations include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
indemnities and other amounts payable by the Borrower under any Loan Document
and (b) the obligation of the Borrower to reimburse any amount in respect of any
of the foregoing that the Administrative Agent or any Lender, in each case in
its sole discretion, may elect to pay or advance on behalf of the Borrower.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of borrowing but which does not
constitute a liability on the balance sheet of such Person (other than operating
leases).

 

 33 

 

 

“Orogen” means Orogen Viper LLC, a Delaware limited liability company.

 

“Orogen Series A Preferred Stock” means, collectively, the Series A Preferred
Stock and the Series A-1 Preferred Stock (including, for the avoidance of doubt,
any Series A Preferred Stock issued upon conversion of any Series A-1 Preferred
Stock pursuant to the applicable Certificate of Designations or the Investment
Agreement).

 

“Orogen Transactions” means the transactions contemplated by the Series A
Certificate of Designations, the Series A-1 Certificate of Designations and the
Investment Agreement (including, without limitation, the issuance and sale of
the Orogen Series A Preferred Stock).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Overnight Foreign Currency Rate” means, for any amount payable in an
Alternative Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in such Alternative
Currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for such Alternative Currency as determined above
and in an amount comparable to the unpaid principal amount of the related LC
Disbursement, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Administrative Agent by any
relevant correspondent bank in respect of such amount in such Alternative
Currency.

 

 34 

 

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Patent Security Agreement” means that certain Patent Security Agreement, dated
as of the date hereof, between the Borrower and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated or otherwise modified from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary
that satisfies all of the following conditions:

 

(a)   (i) immediately prior to signing of the applicable purchase or acquisition
agreement, and immediately after giving effect to such signing, no Default or
Event of Default shall have occurred, exist and be continuing and (ii)
immediately before the consummation thereof and giving effect to such
Acquisition and the incurrence or assumption of any Indebtedness in connection
therewith, no Event of Default shall have occurred, exist and be continuing
under Sections 7.01(a), (b), (h), (i) or (j);

 

(b)   immediately after giving effect to such Acquisition the Borrower shall be
in compliance with Section 6.03(b);

 

(c)   such Acquisition is not hostile (i.e. the board of directors or other
governing body of the acquired business has consented to such Acquisition) or
has been approved by a court in a bankruptcy or an insolvency proceeding;

 

(d)   immediately after giving effect to such Acquisition and the incurrence or
assumption of any Indebtedness in connection therewith, the Borrower shall be in
compliance on a Pro Forma Basis with the Consolidated Total Net Leverage Ratio
financial covenant set forth in Section 6.10(a) (but reduced by 0.25 to 1.00) as
of the most recent fiscal quarter end for which Financial Statements are
available, and the Borrower shall have delivered to the Administrative Agent a
certificate demonstrating such compliance on a Pro Forma Basis as required
pursuant to this clause (d), including its calculations of pro forma
Consolidated Funded Debt and pro forma Consolidated EBITDA, in each case in form
and substance satisfactory to the Administrative Agent; provided, however, that
in the case of an Acquisition the terms of which do not condition the Borrower’s
or such Subsidiary’s, as applicable, obligation to consummate such Acquisition
on the availability of third-party financing, such condition shall be deemed
satisfied so long as immediately after giving effect to the Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith (as if such
Acquisition and incurrence or assumption of Indebtedness had occurred on the
date the definitive agreement in respect of such Acquisition was executed), the
Borrower would be in compliance on a Pro Forma Basis with the Consolidated Total
Net Leverage Ratio financial covenant set forth in Section 6.10(a) (but reduced
by 0.25 to 1.00) as of the most recent fiscal quarter end for which Financial
Statements are available (and the Borrower shall have delivered to the
Administrative Agent a certificate demonstrating such compliance on a Pro Forma
Basis as required pursuant to this proviso);

 

 35 

 

 

(e)   to the extent required in accordance with Sections 5.10 and 5.11, (i) the
property, assets and businesses acquired in such Acquisition shall become
Collateral, (ii) any such newly created or acquired Subsidiary that is required
to become a Guarantor shall become a Guarantor and (iii) in the case of an
Acquisition involving the merger, amalgamation or consolidation of any Loan
Party, the surviving entity shall be or shall become concurrently with such
Acquisition a Loan Party; provided, that if any security interest in any
Collateral (including the creation or perfection of any security interest) is
not or cannot reasonably be created and/or perfected on the closing date of such
Permitted Acquisition after Borrower’s use of commercially reasonable efforts to
do so, or without undue burden or expense, then the creation and/or perfection
of any such Collateral shall not constitute a requirement to consummate such
Permitted Acquisition, but instead shall be created and/or perfected within 90
days after the closing date of such Permitted Acquisition or such later date as
the Administrative Agent may reasonably agree; and

 

(f)    the Borrower has given the Administrative Agent at least 5 Business Days’
(or such shorter period to which the Administrative Agent may agree in its sole
discretion) prior written notice of such Acquisition, and the Borrower has
provided the Administrative Agent with such information and data relating to
such Acquisition as may be reasonably requested by any Credit Party through the
Administrative Agent; provided that such information or data shall be required
only to the extent it is reasonably available without undue burden to the
Borrower.

 

“Permitted Encumbrances” means:

 

(a)    Liens for Taxes to the extent that payment of the same may be postponed
or is not required in accordance with the provisions of Section 5.04;

 

(b)    real property lessors’, carriers’, laborers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

 

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or other similar legislation, or in connection with
appeal and similar bonds incidental to litigation;

 

(d)    (i) pledges and deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business (including such deposits to secure letters of credit issued
for such purpose) and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;

 

(e)   judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

 

 36 

 

 

(f)   easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

 

“Permitted Investments” means:

 

(a)   Investments made in accordance with the Investment Policy;

 

(b)    Cash Equivalents; and

 

(c)    in the case of any Foreign Subsidiary, other short-term investments that
are analogous to the foregoing, and are of comparable credit quality.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Polaris” means Polaris Consulting & Services Limited, a company existing under
the laws of and listed in India and which is a Subsidiary directly or indirectly
majority-owned by the Borrower.

 

“Polaris Investments” means, collectively, the 2016 Polaris Investments and the
2018 Polaris Investments.

 

“Polaris Tender Offer” means that certain public tender offer launched by the
Borrower, indirectly through VCSPL, a company existing under the laws of India
and an indirect wholly-owned subsidiary of the Borrower, to acquire up to 26% of
the outstanding shares or other Equity Interests of Polaris.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

 37 

 

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 9.23.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant,
that Consolidated EBITDA shall be calculated giving effect to (a) additional add
backs (subject to the cap or limitation on the amount of each add back or type
of add back set forth in the definition of Consolidated EBITDA) which are (i)
determined by Borrower on a basis consistent with Article 11 of Regulation S-X
promulgated under the Exchange Act and as interpreted by the staff of the
Securities and Exchange Commission (or any successor agency); (ii) recommended
by any due diligence quality of earnings report conducted by (y) a firm of
independent public accountants of recognized national standing or (z) any other
accounting firm reasonably satisfactory to the Administrative Agent, selected by
the Borrower and retained by the Borrower; or (iii) otherwise determined in such
other manner reasonably acceptable to the Administrative Agent, and (b) pro
forma adjustments, without duplication for any add backs otherwise added back in
Consolidated EBITDA, in each case as if such Acquisition, Permitted
Acquisitions, related Indebtedness, or permitted asset sales, synergies, cost
savings, fees, costs or expenses had occurred at the beginning of the applicable
period; provided further, for the avoidance of doubt, that notwithstanding the
foregoing, the caps or limitations on the amounts of respective add backs set
forth in the definition of Consolidated EBITDA will not be exceeded.

 

“Projections” has the meaning assigned to such term in Section 5.01(f).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Equity Interests.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

 

“Reaffirmation Agreement” means that certain Reaffirmation and Ratification of
Collateral Documents dated as of the date hereof, by the Borrower, other Loan
Parties, and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, as the same may be amended, modified,
restated or otherwise supplemented from time to time.

 

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Borrower and its Subsidiaries
ending on such date.

 

 38 

 

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrower’s assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Required Lenders” means, at any time, subject to Section 2.20(c), Lenders
having Credit Exposures and unused Commitments representing more than fifty
percent (50%) of the sum of the total Credit Exposures and unused Commitments at
such time; provided that, for the purpose of determining the Required Lenders
needed for any waiver, amendment, modification or consent, any Lender that is
the Borrower, or any Affiliate of the Borrower, shall be deemed to have voted on
a pro rata basis based on the aggregate votes of the other Lenders.

 

“Required Revolving Lenders” means, at any time, subject to Section 2.20(c),
Revolving Lenders having Revolving Credit Exposures and unused Revolving
Commitments representing more than fifty percent (50%) of the sum of the total
Revolving Credit Exposures and unused Revolving Commitments at such time.

 

“Required Term Lenders” means, at any time, subject to Section 2.20(c), Term
Lenders having Term Loans and unused Term Loan Commitments representing more
than fifty percent (50%) of the sum of the aggregate principal amount of all
Term Loans and the total unused Term Loan Commitments at such time.

 

“Requirement of Law” means, as to any Person, the certificate or articles of
incorporation or organization and bylaws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” of any Person means the chief executive officer, president
or any Financial Officer of such Person, and any other officer (or, in the case
of any such Person that is a Foreign Subsidiary, director or managing partner or
similar official) of such Person with responsibility for the administration of
the obligations of such Person under this Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower,
excluding any tax payments made by Borrower pursuant to the vesting, exercise or
other taxable event with respect to such awards of Equity Interests of employees
or directors of Borrower and its Subsidiaries, on behalf of such employees or
directors, pursuant to or under the terms and conditions of the Borrower’s 2007
Stock Option and Incentive Plan or the 2015 Stock Option and Incentive Plan, as
amended and related agreements thereto.

 

 39 

 

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced or terminated from time to time pursuant to Section 2.09, (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 and (c) increased from time to time pursuant to
Section 2.21. The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01A, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

 

“Revolving Loan” means a revolving loan made by a Revolving Lender pursuant to
Section 2.03.

 

“S&P” means Standard & Poor’s.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

 

 40 

 



 

“SEC” means the Securities and Exchange Commission of the United State of
America.

 

“Second Amendment” means that certain Amendment No. 2 to Amended and Restated
Credit Agreement, dated as of Second Amendment Effective Date, by and among
Borrower, the other Loan Parties party thereto, Administrative Agent and the
Lenders party thereto.

 

“Second Amendment Effective Date” has the meaning ascribed to it in the Second
Amendment, which date is October 15, 2019.

 

“Secured Banking Services Obligations” means any and all obligations of the
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) under any and
all Banking Services Agreements with a Banking Services Provider.

 

“Secured Obligations” means, collectively, all Obligations, Secured Swap
Obligations and Secured Banking Services Obligations.

 

“Secured Parties” means, collectively, the holders of the Secured Obligations
from time to time and shall include (a) each Lender and the Issuing Bank in
respect of their Loans and LC Exposure, (b) the Administrative Agent, the
Issuing Bank and the Lenders in respect of all other present and future
obligations and liabilities of the Loan Parties of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(c) each Swap Provider and Banking Services Provider in respect of Secured Swap
Obligations and Secured Banking Services Obligations, (d) each indemnified party
under Section 9.03 in respect of the obligations and liabilities of the Loan
Parties to such Person hereunder and under the other Loan Documents, and (e) the
respective successors and (in the case of a Lender, permitted) transferees and
assigns of the foregoing Persons.

 

“Secured Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Swap Provider, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction; provided, however, that for any applicable
Guarantor, the Secured Swap Obligations shall not include Swap Obligations that
constitute Excluded Swap Obligations with respect to such Guarantor.

 

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of February 25, 2016, between the Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, and any
other pledge or security agreement securing the Secured Obligations entered into
after the date of this Agreement by any other Loan Party (as required by this
Agreement or any other Loan Document) or any other Person, as the same may be
amended, modified, restated or otherwise supplemented from time to time.

 

“Series A Certificate of Designations” means that certain Certificate of the
Powers, Designations, Preferences and Rights of the 3.875% Series A Convertible
Preferred Stock ($0.01 Par Value) ($1,000 Liquidation Preference Per Share) of
the Borrower filed with the Office of the Secretary of State of the State of
Delaware on or about May 3, 2017, as the same may be amended, supplemented or
otherwise modified from time to time in a manner not materially adverse to the
Lenders.

 

 41 

 



 

“Series A-1 Certificate of Designations” means that certain Certificate of the
Powers, Designations, Preferences and Rights of the 3.875% Series A-1
Convertible Preferred Stock ($0.01 Par Value) ($1,000 Liquidation Preference Per
Share) of the Borrower filed with the Office of the Secretary of State of the
State of Delaware on or about May 3, 2017, as the same may be amended,
supplemented or otherwise modified from time to time in a manner not materially
adverse to the Lenders.

 

“Series A Preferred Stock” has the meaning assigned to it in the Series A
Certificate of Designations.

 

“Series A-1 Preferred Stock” has the meaning assigned to it in the Series A-1
Certificate of Designations.

 

“Singapore Dollars” means the lawful currency of Singapore.

 

“Solvency Certificate” means the solvency certificate executed and delivered by
a Financial Officer of the Borrower, substantially in the form of Exhibit H.

 

“Solvent” means, with respect to the Borrower and its Subsidiaries, on a
consolidated basis, that as of the date of determination (a) the fair value of
the assets of the Borrower and its Subsidiaries, on a consolidated basis,
exceeds, on a consolidated basis, their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower and its Subsidiaries, on a consolidated basis, will be or is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and its Subsidiaries, on a consolidated basis, are not engaged in, and are not
about to engage in, business for which they have unreasonably small capital. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

“Specified Representations” means the representations and warranties made by the
Borrower and the Guarantors set forth in Section 3.01 (solely with respect to
the Borrower and the Guarantors), Section 3.02 (solely with respect to the
execution, delivery and performance of the Loan Documents), Section 3.03 (solely
with respect to the execution, delivery and performance and enforceability of
the Loan Documents, the incurrence of Indebtedness thereunder and the granting
of the Guarantees and security interests in respect thereof), Section 3.08,
Section 3.13, Section 3.16 (subject to the penultimate paragraph of Section
4.01), Section 3.18 (solely with respect to the Borrower and the Guarantors),
Section 3.19 and Section 3.20.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 



 42 

 

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary that is expressly subordinated in right of payment and performance to
the Obligations to the written satisfaction of the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

 

“Supported QFC” has the meaning assigned to it in Section 9.23.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 



“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

 

“Swap Provider” means any Person that (i) is a Lender or an Affiliate of a
Lender at the time it enters into the applicable Swap Agreement with the
Borrower or a Guarantor, in its capacity as a party thereto, or (ii) with
respect to any Swap Agreement existing as of the Effective Date, is a Lender or
an Affiliate of a Lender as of the Effective Date, in its capacity as a party
thereto, in each case together with such Person’s successors and permitted
assigns.

 



 43 

 

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Target” means, collectively and individually, eTouch and eTouch India.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or holding Term Loans.

 

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder (and consisting of such Lender’s
Closing Date Term Loan Commitment and such Lender’s Delayed Draw Term Loan
Commitment). The initial amount of each Lender’s Term Loan Commitment
(consisting of such Lender’s Closing Date Term Loan Commitment and such Lender’s
Delayed Draw Term Loan Commitment) is set forth on Schedule 2.01A, or in the
Assignment and Assumption or other documentation contemplated hereby pursuant to
which such Lender shall have assumed its Term Loan Commitment, as applicable.

 

“Term Loans” means the term loans made by the Term Lenders to the Borrowers
pursuant to Section 2.01, including the Closing Date Term Loans, any Delayed
Draw Term Loans and any Incremental Term Loans, if applicable. As of the Second
Amendment Effective Date, the aggregate outstanding amount of Term Loans are
equal to $231,250,000.00.

 

“Trademark Security Agreement” means that certain Trademark Security Agreement,
dated as of the date hereof, between the Borrower and the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties, as
the same may be amended, modified, restated or otherwise supplemented from time
to time.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of each Loan Document to which it is a party, the borrowing of Loans, the
consummation of the eTouch Acquisition and the Polaris Tender Offer, and the use
of the proceeds of the Loans hereunder (including to consummate the eTouch
Acquisition and the Polaris Tender Offer), and the issuance of Letters of Credit
hereunder.

 



 44 

 

 

“Transfer Pricing Obligations” means any obligation, liability, any payable or
payments owed and/or made by Borrower (or any Subsidiary) to or for a Subsidiary
pursuant to transfer pricing agreements with such Subsidiary.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“U.S.” means the United States of America.

 

“U.S. Dollars”, “dollars” or “$” refers to lawful money of the U.S.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.23.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA Patriot Act” has the meaning assigned to such term in Section 9.15.

 

“VCSPL” means Virtusa Consulting Services Private Limited, a company existing
under the laws of India and an indirect wholly-owned subsidiary of the Borrower.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



 45 

 

 

SECTION 1.02            Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

SECTION 1.03            Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

SECTION 1.04            Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if after the date hereof there occurs any change in GAAP or in the
application thereof on the operation of any provision hereof and the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing and for the avoidance of doubt, notwithstanding any change in GAAP
after the date hereof that would require lease obligations that would be treated
as operating leases as of the date hereof to be classified and accounted for as
capital leases or otherwise reflected on the Borrowers’ consolidated balance
sheet, for the purposes of determining compliance with any covenant contained
herein, such obligations (whether entered into as of the date hereof or
thereafter) shall be treated in the same manner as operating leases are treated
on the date hereof. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

 



 46 

 

 

SECTION 1.05            Status of Obligations. In the event that any Loan Party
shall at any time issue or have outstanding any Subordinated Indebtedness, the
Borrowers shall take or cause such other Loan Party to take all such actions as
shall be necessary to cause the Secured Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness.
Without limiting the foregoing, the Secured Obligations are hereby designated as
“senior indebtedness” and as “designated senior indebtedness” and words of
similar import under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding.

 

SECTION 1.06            Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(b) of this Agreement,
such Section 2.14(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
2.14, in advance of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

 

SECTION 1.07            Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 



 47 

 

 

ARTICLE II
The Credits

 

SECTION 2.01            Commitments. Subject to the terms and conditions set
forth herein:

 

(a)            Each Revolving Lender agrees to make Revolving Loans in U.S.
Dollars to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result (after giving effect to any
application of proceeds of such Borrowing pursuant to Section 2.10) in (a) the
Dollar Amount of such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the Dollar Amount of the total Revolving Credit Exposures
exceeding the Aggregate Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans; and

 

(b)           Each Term Lender agreed to make a Closing Date Term Loan in U.S.
Dollars to the Borrower on the Effective Date in an amount not to exceed such
Lender’s Closing Date Term Loan Commitment. Amounts repaid or prepaid in respect
of Closing Date Term Loans may not be reborrowed. Each Closing Date Term Loan
made to the Borrower on the Effective Date shall result in an immediate and
permanent reduction in the Closing Date Term Loan Commitment in the principal
amount of such Term Loan so made, to be shared by the Term Lenders in accordance
with Term Lender’s Applicable Percentage then in effect. Notwithstanding the
foregoing, the definition of “Term Loans” shall mean and include references to
both Closing Date Term Loans and Delayed Draw Term Loans once the Delayed Draw
Term Loans are funded; and

 

(c)            Each Term Lender made certain term loans in U.S. Dollars to the
Borrower (“Delayed Draw Term Loans”) funded at one time and in one borrowing on
or after the Effective Date and on or prior to the Delayed Draw Term Loan
Commitment Termination Date, in such Term Lender’s Applicable Percentage of such
aggregate amounts as Borrower may request for such Delayed Draw Term Loans;
provided, that after giving effect to such Delayed Draw Term Loans, for each
Lender, such Term Lender’s Applicable Percentage of the Delayed Draw Term Loans
will not at any time exceed its Delayed Draw Term Loan Commitment. Delayed Draw
Term Loans that are repaid or prepaid by Borrower, in whole or in part, may not
be reborrowed. The amount of the Delayed Draw Term Loans must be a minimum of at
least $500,000 or such lesser amount that is the remaining undrawn Delayed Draw
Term Loan Commitment. The Delayed Draw Term Loan Commitment shall automatically
reduce to $0, and the commitments of Lenders to make Delayed Draw Term Loans
shall automatically terminate, on the Delayed Draw Term Loan Commitment
Termination Date. All other terms and provisions of the Delayed Draw Term Loans
(if any) shall be identical to the Term Loans. Unless otherwise specifically
provided herein, all references in the Loan Documents to Term Loans shall be
deemed, unless the context otherwise requires, to include references to Delayed
Draw Term Loans, once funded. The failure of any Lender to make any Delayed Draw
Term Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make
Delayed Draw Term Loans as required. The Delayed Draw Term Loans shall amortize
as set forth in Section 2.10. Notwithstanding the foregoing, as of the Second
Amendment Effective Date, the Delayed Draw Term Loan Commitment Termination Date
has occurred and the Delayed Draw Term Loan Commitment have reduced to $0.

 



 48 

 

 

SECTION 2.02            Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Revolving
Lenders ratably in accordance with their respective Revolving Commitments. Each
Closing Date Term Loan shall be made as part of a Borrowing on the Effective
Date consisting of Closing Date Term Loans made by the Term Lenders ratably in
accordance with their respective Closing Date Term Loan Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. The Term Loans shall amortize as set forth in
Section 2.10.

 

(b)           Subject to Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)            At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is (x)
an integral multiple of $100,000 and not less than $500,000 or (y) such lesser
amount constituting the remaining undrawn Revolving Commitments. At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is (x) an integral multiple of $100,000 and not less than
$500,000 or (y) such lesser amount constituting the remaining undrawn Revolving
Commitments; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 8 Eurodollar Revolving Borrowings
outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

SECTION 2.03            Requests for Borrowings. To request a Term Loan
Borrowing or a Revolving Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, electronic
transmission or telecopy to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 



 49 

 

 

(i)the aggregate amount of the requested Borrowing;

 

(ii)the date of such Borrowing, which shall be a Business Day;

 

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04            Determination of Dollar Amounts. The Administrative
Agent will determine the Dollar Amount of:

 

(a)            the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit; and

 

(b)           all outstanding LC Exposure on and as of the last Business Day of
each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a) and (b) is herein described as a
“Computation Date” with respect to each Letter of Credit or LC Exposure for
which a Dollar Amount is determined on or as of such day.

 

SECTION 2.05            [Reserved.]

 



 50 

 

 



SECTION 2.06            Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in U.S. Dollars or any Alternative Currency for its own
account or for the account of one or more of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit (i) the proceeds of which would be made available to any
Person (A) to fund any activity or business of or with any Sanctioned Person, or
in any country or territory that, at the time of such funding, is the subject of
any Sanctions or (B) in any manner that would result in a violation of any
Sanctions by any party to this Agreement, (ii) if any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Bank from issuing such Letter of Credit, or any
Requirement of Law relating to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the
Issuing Bank in good faith deems material to it, or (iii) if the issuance of
such Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Effective Date for purposes of
clause (ii) above, regardless of the date enacted, adopted, issued or
implemented. The Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any Subsidiary’s
obligations as provided in the first sentence of this paragraph, the Borrower
will be fully responsible for the reimbursement of LC Disbursements in
accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12 to the same extent as if it were the sole
account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such Subsidiary that is an account
party in respect of any such Letter of Credit).

 



(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, but in any event no less than
three Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the currency applicable thereto, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the Issuing Bank, the
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) (x) the aggregate undrawn amount of all
outstanding Letters of Credit issued by the Issuing Bank at such time plus (y)
the aggregate amount of all LC Disbursements made the Issuing Bank that have not
yet been reimbursed by or on behalf of the Borrower at such time shall not
exceed its Letter of Credit Commitment, (ii) the Dollar Amount of the LC
Exposure shall not exceed the total Letter of Credit Commitments, (iii) no
Lender’s Dollar Amount of Revolving Credit Exposure shall exceed its Revolving
Commitment and (iv) the sum of the Dollar Amount of the total Revolving Credit
Exposure shall not exceed the Aggregate Revolving Commitments. The Borrower may,
at any time and from time to time, reduce the Letter of Credit Commitment of any
Issuing Bank with the consent of such Issuing Bank; provided that the Borrower
shall not reduce the Letter of Credit Commitment of any Issuing Bank if, after
giving effect of such reduction, the conditions set forth in clauses (i) through
(iii) above shall not be satisfied.

 



 51 

 

 

(c)            Expiration Date. Each Letter of Credit shall expire (or be
subject to termination by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date; provided
that any Letter of Credit with a one year tenor may contain customary automatic
renewal provisions acceptable to the Issuing Bank pursuant to which the
expiration date of such Letter of Credit shall be automatically extended for a
period of up to twelve (12) months (but not to a date later than the date set
forth in clause (ii) above, except to the extent otherwise cash collateralized
pursuant to arrangements reasonably acceptable to the Issuing Bank and the
Administrative Agent).

 

(d)           Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Revolving Lenders, the
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason; provided that,
if the applicable LC Disbursement or other reimbursement payment is denominated
in any Alternative Currency, such payment shall be made in U.S. Dollars in the
Revolving Lender’s Applicable Percentage of the Dollar Amount of such LC
Disbursement or other reimbursement payment with the cost of the currency
conversion being added to the amount of such LC Disbursement. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

 



 52 

 

 

(e)            Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing in the Dollar Amount of such LC Disbursement and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Revolving Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders; provided that with
respect to any such payment in respect of a Letter of Credit denominated in any
Alternative Currency, any Lender may make such payment in U.S. Dollars in the
Dollar Amount of such LC Disbursement with the cost of the currency conversion
being added to the amount of such LC Disbursement), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement. If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Alternative
Currency would subject the Administrative Agent, the Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in U.S. Dollars, the
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, such Issuing Bank or the relevant Lender
or (y) reimburse each LC Disbursement made in such Alternative Currency in U.S.
Dollars, in an amount equal to the Dollar Amount, calculated using the
applicable exchange rates, on the date such LC Disbursement is made, of such LC
Disbursement.

 



 53 

 

 

(f)             Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(g)           Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)           Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made or notice of such LC Disbursement
is received pursuant to Section 2.06(e), the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
or notice of such LC Disbursement is received pursuant to Section 2.06(e) to but
excluding the date that the reimbursement is due and payable at the rate per
annum then applicable to ABR Revolving Loans and such interest shall be due and
payable on the date when such reimbursement is payable (or, if such LC
Disbursement is denominated in an Alternative Currency, at the Overnight Foreign
Currency Rate for such Alternative Currency plus the then effective Applicable
Rate with respect to Eurocurrency Revolving Loans); provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 



 54 

 

 

(i)             Replacement of the Issuing Bank.

 

(i)The Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Revolving Lenders of any
such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (x) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (y) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(ii)Subject to the appointment and acceptance by the Borrower and the
Administrative Agent of a successor Issuing Bank, any Issuing Bank may resign as
an Issuing Bank at any time upon thirty days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, in which case, such Issuing
Bank shall be replaced in accordance with Section 2.06(i) above.

 

(j)             Cash Collateralization. If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives written notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, the Required Revolving Lenders) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Secured Parties (the “LC
Collateral Account”), an amount in cash equal to 102% of the LC Exposure as of
such date plus accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. The Borrower also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Section 2.11(b) or 2.20. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account and all moneys or other assets on deposit
therein or credited thereto. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Revolving
Lenders), be applied to satisfy other Secured Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

 



 55 

 

 

(k)            LC Exposure Determination. For all purposes of this Agreement,
the amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 

(l)             Existing Letters of Credit. On the Effective Date, the Existing
Letters of Credit issued by the Lenders or their Affiliates shall automatically,
and without any action on the part of any Person, be deemed to be Letters of
Credit issued hereunder, and from and after the Effective Date shall be subject
to and governed by the terms and conditions hereof. In connection therewith,
each Revolving Lender shall automatically, and without any action on the part of
any Person, be deemed to have acquired from the Issuing Bank a participation in
each such Existing Letter of Credit in accordance with Section 2.06(d).

 

(m)           Letters of Credit Issued for Account of Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder supports
any obligations of, or is for the account of, a Subsidiary, or states that a
Subsidiary is the “account party,” “applicant,” “customer,” “instructing party,”
or the like of or for such Letter of Credit, and without derogating from any
rights of the applicable Issuing Bank (whether arising by contract, at law, in
equity or otherwise) against such Subsidiary in respect of such Letter of
Credit, the Borrower (i) shall reimburse, indemnify and compensate the
applicable Issuing Bank hereunder for such Letter of Credit (including to
reimburse any and all drawings thereunder) as if such Letter of Credit had been
issued solely for the account of the Borrower and (ii) irrevocably waives any
and all defenses that might otherwise be available to it as a guarantor or
surety of any or all of the obligations of such Subsidiary in respect of such
Letter of Credit.  The Borrower hereby acknowledges that the issuance of such
Letters of Credit for its Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 



 56 

 

 

SECTION 2.07            Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof solely by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. Except in respect of the provisions of this
Agreement covering the reimbursement of Letters of Credit, the Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower designated by
the Borrower in the applicable Borrowing Request or, absent such designation, at
an account of the Borrower maintained with the Administrative Agent in New York
City; provided that ABR Revolving Loans made to finance the reimbursement of an
LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 

(b)            Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.08            Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Each Term Loan Borrowing
initially shall be comprised of ABR Loans or Eurodollar Loans. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)            To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy or electronic transmission to the Administrative Agent of a
written Interest Election Request signed by the Borrower.

 



 57 

 

 

(c)            Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall (i) in the case
of a Term Borrowing, be continued as a Eurodollar Borrowing for an additional
Interest Period of one month or (ii) in the case of a Revolving Borrowing, be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

 

SECTION 2.09            Termination and Reduction of Commitments. (a) Unless
previously terminated, (i) the Closing Date Term Loan Commitment shall terminate
on the Effective Date immediately after the funding of the Closing Date Term
Loans on the Effective Date, (ii) the Delayed Draw Term Loan Commitment shall
terminate on the Delayed Draw Term Loan Commitment Termination Date and (iii)
all other Commitments shall terminate on the Maturity Date.

 



 58 

 

 

(b)            The Borrower may at any time terminate, or from time to time
reduce, the Delayed Draw Term Loan Commitments; provided that (i) each reduction
of the Delayed Draw Term Loan Commitments shall be in an amount that is an
integral multiple of $250,000 and not less than $500,000 and (ii) the Borrower
shall not terminate or reduce the Delayed Draw Term Loan Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the total Delayed Draw Term Loans of all Delayed Draw
Term Loan Lenders would exceed the total Delayed Draw Term Loan Commitments.

 

(c)            The Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is (x) an integral multiple of
$250,000 and not less than $500,000 or (y) such lesser amount constituting the
remaining undrawn Revolving Commitments and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the sum of
the Dollar Amount of the total Revolving Credit Exposures of all Revolving
Lenders would exceed the total Revolving Commitments.

 

(d)            The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraphs (b) or (c) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
transactions, in which case such notice may be revoked or extended by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

 

SECTION 2.10            Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Revolving Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date. The Term Loans shall be paid, for the
account of each Term Loan Lender, in the installments and on the dates set forth
below, it being acknowledged that each installment shall be in the applicable
percentage set forth below, which shall be (i) the applicable percentage of the
original principal amount of the Closing Date Term Loans funded on the Effective
Date, plus (ii) if any Delayed Draw Term Loans are funded, upon the end of the
first full fiscal quarter after each such Delayed Draw Term Loans were funded,
the applicable percentage of such Delayed Draw Term Loans funded on such date:

 



 59 

 

 

Date Amount June 30, 2018 1.25% September 30, 2018 1.25% December 31, 2018 1.25%
March 31, 2019 1.25% June 30, 2019 1.25% September 30, 2019 1.25% December 31,
2019 1.25% March 31, 2020 1.25% June 30, 2020 1.875% September 30, 2020 1.875%
December 31, 2020 1.875% March 31, 2021 1.875% June 30, 2021 2.5% September 30,
2021 2.5% December 31, 2021 2.5% March 31, 2022 2.5% June 30, 2022 3.75%
September 30, 2022 3.75% December 31, 2022 3.75% Maturity Date The remaining
unpaid principal balance of the Term Loans

 

To the extent not previously repaid, all unpaid Term Loans (including, for
avoidance of doubt, all Delayed Draw Term Loans) shall be paid in full by the
Borrower on the Maturity Date.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 



 60 

 

 

(c)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(e)            Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

 

SECTION 2.11            Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (e) of this Section;
provided that each prepayment shall be in an aggregate amount that is (x) an
integral multiple of $250,000 and not less than $500,000 or (y) such lesser
amount constituting the entire outstanding amount of such Borrowing. All
voluntary prepayments shall be applied to the remaining amortization payments as
directed by the Borrower and, absent such direction, in direct order of maturity
of the principal balance. In the absence of such direction by the Borrower,
voluntary prepayments shall be applied first, to any outstanding ABR Loans until
such ABR Loans are repaid in full, and then, to any outstanding LIBOR Loans (in
each case, in direct order of maturity).

 

(b)            In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Loan Party in respect of the incurrence by any
Loan Party of any Indebtedness, other than Indebtedness permitted under Section
6.01, the Borrower shall, within five (5) Business Days after such Net Proceeds
are received by such Loan Party, prepay the Obligations as set forth in Section
2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds.

 

(c)            In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Loan Party in respect of any sale, transfer or
other disposition (including pursuant to a sale and leaseback transaction) in
excess of $2,500,000 of any property or asset of any Loan Party (other than (A)
sales of assets expressly permitted by Sections 6.12(a), 6.12(b), 6.12(c),
6.12(d), 6.12(g), 6.12(i), 6.12(l), 6.12(m), 6.12(n) and 6.12(o) and (B) sales
of assets not in excess of $500,000 for each fiscal year, in the aggregate), the
Borrower shall, within five (5) Business Days after such Net Proceeds are
received by such Loan Party, prepay the Term Loans as set forth in Section
2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds;
provided, however, that, if the Borrower shall within such 5 Business Days
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that the Loan Parties intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within twelve (12) months
after receipt of such Net Proceeds, to acquire (or replace or rebuild) real
property, equipment or other tangible assets (excluding inventory) to be used in
the business of the Loan Parties, and certifying that no Default has occurred
and is continuing, then no prepayment shall be required pursuant to this
paragraph in respect of the Net Proceeds specified in such certificate to the
extent that the Net Proceeds specified in such certificate are reinvested, or if
within such twelve (12) month period the Net Proceeds are committed to
reinvestment, then reinvested within such 180 days after the end of such twelve
(12) month period.

 



 61 

 

 

(d)            All such amounts pursuant to Sections 2.11(b) and (c) shall be
applied first to the next eight (8) amortization installments of the Term Loans
in direct order of maturity and, thereafter, pro rata to the remaining scheduled
amortization installments (excluding the final payment on the Maturity Date) of
the Term Loans.

 

(e)            The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such telephonic and written
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.09 or
is otherwise conditioned upon the consummation of a transaction, then such
notice of prepayment may be revoked (or extended) if such notice of termination
is revoked or extended in accordance with Section 2.09 or such transaction does
not occur. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each prepayment of a Revolving Borrowing shall be applied ratably to
the Revolving Loans included in the prepaid Revolving Borrowing. Each voluntary
prepayment of a Term Loan Borrowing shall be applied against the remaining
amortization installments of the Term Loans in such order as the Borrower shall
direct. Absent the Borrower’s direction, each prepayment shall be applied, in
direct order of maturity, first, to any outstanding ABR Loans until such ABR
Loans are repaid in full, and then, to any outstanding LIBOR Loans. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
and break funding payments to the extent required by Section 2.16.

 

(f)             If at any time, (i) other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal Dollar Amount of the
total Revolving Credit Exposure of all Lenders (calculated, with respect to LC
Exposure denominated in Alternative Currencies, as of the most recent
Computation Date with respect to each such Lender’s LC Exposure) exceeds the
Aggregate Revolving Commitment or (ii) solely as a result of fluctuations in
currency exchange rates, the aggregate principal Dollar Amount of the total
Revolving Credit Exposure (so calculated), as of the most recent Computation
Date, exceeds one hundred five percent (105%) of the Aggregate Revolving
Commitment, then the Borrower shall, in each case, immediately (or, in the case
of an overdraw resulting solely from fluctuations in currency exchange rates as
described in the foregoing clause (ii), within three (3) Business Days after
receiving notice thereof from the Administrative Agent) repay Revolving
Borrowings or cash collateralize LC Exposure in accordance with the procedures
set forth in Section 2.06(j), as applicable, in an aggregate principal amount
sufficient to cause the Dollar Amount of the total Revolving Credit Exposure (so
calculated) to be less than or equal to the Aggregate Revolving Commitment.

 



 62 

 

 

SECTION 2.12            Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily unused amount of the
Revolving Commitment and the undrawn portion of the Delayed Draw Term Loan
Commitment of such applicable Lender during the period from and including the
Effective Date to but excluding the date on which such applicable Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Revolving Commitment terminates, then such commitment fee
shall continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Revolving Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. Accrued commitment fees shall be payable in arrears
on the first Business Day of each fiscal quarter of each year and on the date on
which the Revolving Commitments terminate, commencing the first such date to
occur after the date hereof; provided that any commitment fees accruing after
the date on which the Revolving Commitments terminate shall be payable on
demand. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

 

(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily Dollar Amount of such Revolving Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Revolving Lender’s Revolving Commitment
terminates and the date on which such Revolving Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate or rates per annum separately agreed upon between the Borrower and the
Issuing Bank on the average daily Dollar Amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder pursuant to written documentation
separately agreed to by the Borrower. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 



 63 

 

 

(c)            The Borrower agrees to pay to the Administrative Agent and the
Lead Arranger, for their own respective accounts, fees payable in the amounts
and at the times separately agreed upon in writing between the Borrower, on the
one hand, and the Administrative Agent and the Lead Arranger, on the other.

 

(d)            All fees payable hereunder shall be paid on the dates due, in
U.S. Dollars and immediately available funds, to the Administrative Agent (or to
the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

 

SECTION 2.13            Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear
interest, at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)            Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 



 64 

 

 

SECTION 2.14            Alternate Rate of Interest. (a) If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for the applicable currency and such Interest Period; or

 

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (B) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

 

(b)            If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(i) have not arisen but either (w) the supervisor for the administrator of
the LIBO Screen Rate has made a public statement that the administrator of the
LIBO Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable; provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 9.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders of each Class stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.14(b), only to the extent the LIBO Screen
Rate for the applicable currency and such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective, and (y) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

 



 65 

 

 

SECTION 2.15            Increased Costs. (a) If any Change in Law shall:

 

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

 

(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

 

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will, following receipt of a certificate from such Lender or
Issuing Bank in accordance with clause (c) of this Section, pay to such Lender,
Issuing Bank or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender, Issuing Bank or such other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

 

 66 

 



 

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of any Loan Document or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will, following receipt of a certificate from such Lender or
Issuing Bank in accordance with clause (c) of this Section, pay to such Lender
or Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

 

(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error; provided, that in each case such Lender or Issuing Bank shall
determine such amount or amounts in good faith and in a manner generally
consistent with such Lender’s or Issuing Bank’s treatment of similarly situated
borrowers of such Lender or Issuing Bank (with respect to similarly affected
commitments, loans or participations under agreements having provisions similar
to this Section 2.15) after consideration of such factors as such Lender or
Issuing Bank then reasonably determines to be relevant. The Borrower shall pay
such Lender or Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor by delivery of a certificate in
accordance with clause (c) of this Section 2.15; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

SECTION 2.16     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, after
receipt of a written request by such Lender (which request shall set forth the
basis for requesting such amount and, absent manifest error, the amount
requested shall be conclusive), the Borrower shall compensate such Lender for
the loss, cost and expense attributable to such event, but excluding any losses
of anticipated profits. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market, but excluding any losses of
anticipated profits. A certificate of any Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

 67 

 

 

SECTION 2.17     Payments Free of Taxes. (a) Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)           Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

 

(c)           Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)           Indemnification by the Loan Parties. The Loan Parties shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

 68 

 

 

(e)            Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)            Status of Lenders. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

  (ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

 

 69 

 

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  (1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN-E or
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

  (2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

 

  (3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN-E or IRS Form W-8BEN; or

 

 70 

 

 

  (4) to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

 71 

 

 

(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)           Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)            Defined Terms. For purposes of this Section 2.17, the term
“Lender” includes any Issuing Bank and the term “applicable law” includes FATCA.

 

SECTION 2.18     Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Set-offs. (a) The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest or Letter of Credit participation fees or
fronting fees in respect of any Loan or LC Disbursement or the LC Exposure
shall, except as otherwise expressly provided herein, be made in the currency of
such Loan or LC Disbursement or the LC Exposure, as applicable, and all other
payments hereunder and under each other Loan Document shall be made in U.S.
Dollars. Notwithstanding the foregoing provisions of this Section, if, after the
making of any LC Disbursement in any Alternative Currency, currency control or
exchange regulations are imposed in the country which issues such Alternative
Currency with the result that such Alternative Currency no longer exists or the
Borrower is not able to make payment to the Administrative Agent for the account
of the Lenders in such Alternative Currency, then all payments to be made by the
Borrower hereunder in such Alternative Currency shall instead be made when due
in U.S. Dollars in an amount equal to the Dollar Amount (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrower takes all risks of the imposition of any such currency control
or exchange regulations.

 

 72 

 

 

(b)           Any proceeds of Collateral received by the Administrative Agent
(i) not constituting a specific payment of principal, interest, fees or other
sum payable under the Loan Documents shall be applied as specified by the
Borrower or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay that portion of the Obligations constituting fees,
indemnities, expense reimbursements and other amounts payable to the
Administrative Agent; second, to pay that portion of the Obligations
constituting fees, indemnities, expense reimbursements and other amounts (other
than principal, interest, commitment fees, Letter of Credit participation fees
and Letter of Credit fronting fees) payable to the Lenders and the Issuing Bank;
third, to pay that portion of the Obligations constituting accrued and unpaid
commitment fees, Letter of Credit participation fees and Letter of Credit
fronting fees and interest then due and payable on the Loans and other
Obligations other than those in clause fourth, ratably among the Lenders and the
Issuing Bank in proportion to the respective amounts described in this clause
third payable to them; fourth, to pay that portion of the Secured Obligations
constituting unpaid principal on the Loans and unreimbursed LC Disbursements and
any Secured Banking Services Obligations and Secured Swap Obligations then
owing, ratably among the Lenders, the Issuing Bank, the Swap Providers and the
Banking Services Providers in proportion to the respective amounts described in
this clause fourth held by them; fifth, to the Administrative Agent for the
benefit of the Issuing Bank and the Revolving Lenders, to cash collateralize
that portion of the LC Exposure comprised of the aggregate undrawn amount of
Letters of Credit in accordance with Section 2.06(j); and sixth, to pay any
other Secured Obligation then owing, ratably among the Secured Parties in
proportion to the respective amounts described in this clause sixth payable to
them. Notwithstanding the foregoing, Secured Banking Services Obligations and
Secured Swap Obligations shall be excluded from the application described above
if the Administrative Agent has not received written notice thereof, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Banking Services Provider or Swap Provider. Each Banking Services
Provider or Swap Provider not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article VIII hereof for itself and its Affiliates as if
a “Lender” party hereto. No Banking Services Provider or Swap Provider that
obtains the benefits of this Section 2.18(b), any Collateral by virtue of the
provisions hereof or any Collateral Document shall have any right to notice of
any action or to vote on or consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Agreement to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Banking Services Obligations or Secured Swap Obligations unless the
Administrative Agent has received written notice of such Secured Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Banking Services Provider or Swap Provider. Secured
Swap Obligations that constitute Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to amounts
received from other Loan Parties or their assets to preserve the allocation to
Secured Swap Obligations otherwise set forth in this Section 2.18(b).

 

 73 

 

 

(c)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(d)           If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

 74 

 

 

(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(f)            If any Lender shall fail to make any payment required to be made
by it pursuant to Sections 2.06(d) or (e), 2.07(b), 2.18(e), or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or (ii)
hold such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

SECTION 2.19    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)         If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (iii) any Lender becomes a Defaulting Lender or a
Non-Consenting Lender, then, in each case, the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse, all its interests, rights
(other than its existing rights to payments pursuant to Sections 2.15 or 2.17)
and obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) to the extent required under Section 9.04, the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Bank), which
consent shall not unreasonably be withheld or delayed, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and funded participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, and (iv) in the case of
any assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation permanently cease to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

 

 75 

 

 

SECTION 2.20     Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Revolving Commitment and Delayed Draw Term Loan Commitment of such Defaulting
Lender pursuant to Section 2.12(a);

 

(b)           any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent in consultation with the Borrower as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to cash
collateralize LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize future LC Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with this Section; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Banks against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement or under any other Loan Document; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement or under any other Loan Document;
and eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
clause (d) below. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

 76 

 

 

(c)           the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders, the Required Lenders, the
Required Revolving Lenders or the Required Term Lenders, as applicable, have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02) and such Defaulting
Lender shall not be entitled to vote thereon; provided that any amendment,
waiver or other modification requiring the consent of all Lenders or each
affected Lender affected which affects such Defaulting Lender disproportionately
when compared to the other affected Lenders, or increases or extends the
Commitment of such Defaulting Lender, shall require the consent of such
Defaulting Lender;

 

(d)           if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender and such Lender is a Revolving Lender then:

 

  (i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only (x) to the extent that such reallocation does
not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
Revolving Credit Exposure to exceed its Commitment and (y) if the conditions set
forth in Section 4.02 are satisfied at such time;

 

  (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.06(j) for so long as such LC Exposure is outstanding;

 

 77 

 

 

  (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

  (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

  (v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

(e)           so long as such Lender is a Defaulting Lender and a Revolving
Lender, the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and such
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Revolving Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.20(d), and LC Exposure
related to any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.20(d)(i) (and
such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank, as the case may be, shall have entered into arrangements with the Borrower
or such Lender, satisfactory to each Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, each Issuing Bank each
agrees that a Defaulting Lender that is a Revolving Lender has adequately
remedied all matters that caused such Revolving Lender to be a Defaulting
Lender, then the LC Exposure of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Revolving Lender’s Revolving Commitment and on
such date such Revolving Lender shall purchase at par such of the Revolving
Loans of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Revolving Lender to hold such Revolving Loans in
accordance with its Applicable Percentage.

 

 78 

 

 

SECTION 2.21     Expansion Option; Incremental Facilities.

 

(a)          The Borrower may from time to time elect to increase the Revolving
Commitments, increase any existing Term Loans and/or enter into one or more
additional tranches of term loans (any such increase of any existing Term Loan
and any such additional tranches of term loans, each, an “Incremental Term
Loan”), in each case in a minimum amount of $5,000,000 and an integral multiple
of $1,000,000 in excess thereof so long as, after giving effect thereto, the
aggregate amount of all such Revolving Commitment increases and all such
Incremental Term Loans, in each case, incurred after the Second Amendment
Effective Date does not exceed the greater of (i) $85,000,000 and (ii) an amount
equal to 100% of the Consolidated EBITDA of the Borrower and its Subsidiaries
for the Reference Period then most recently ended for which the Borrower has
delivered Financial Statements, calculated on a Pro Forma Basis after giving
effect to the consummation of all related transactions consummated in connection
with the applicable Revolving Commitment increase or Incremental Term Loans
pursuant to this Section 2.21. Each request from the Borrower pursuant to this
Section 2.21 shall set forth the requested amount and proposed terms of the
relevant Revolving Commitment increase or Incremental Term Loans. The Borrower
may arrange for any such Revolving Commitment increase or Incremental Term Loan
to be provided by one or more Lenders (each Lender so agreeing to an increase in
its Revolving Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender” and, together with each Increasing Lender, collectively, the
“Additional Lenders”), to increase their existing Revolving Commitments, or to
participate in such Incremental Term Loans, or extend Revolving Commitments, as
the case may be; provided, that (i) each Augmenting Lender (other than any
Affiliate of an existing Lender) shall be subject to the approval of the
Administrative Agent and, except in the case of an Incremental Term Loan, the
Issuing Bank, which approvals shall not be unreasonably withheld, conditioned or
delayed, and (ii) (A) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit E,
and (B) in the case of an Augmenting Lender, the Borrower and such Augmenting
Lender execute an agreement substantially in the form of Exhibit F hereto. No
existing Lender shall have any obligation or be required to provide any
Revolving Commitment increase or any Incremental Term Loan unless it expressly
so agrees. No consent of any Lender (other than the Lenders participating in
such Revolving Commitment increase or Incremental Term Loan) shall be required
for any such increase or Incremental Term Loan pursuant to this Section 2.21.

 

 79 

 

 

(b)           Revolving Commitment increases and Incremental Term Loans created
pursuant to this Section 2.21 shall become effective on the date agreed by the
Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Revolving Commitments
(or in the Revolving Commitment of any Lender) or Incremental Term Loan shall
become effective under this paragraph unless (i) on the proposed date of the
effectiveness of such Revolving Commitment increase or Incremental Term Loan:
(A) (1) the representations and warranties of the Borrower set forth in this
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
to the extent that it is already qualified or modified by materiality in the
text thereof) as of such date, and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower; provided that in the event that the Incremental Term Loans are
used to finance a Permitted Acquisition which the Borrower or one or more of its
Subsidiaries has contractually committed to consummate, the terms of which do
not condition the Borrower’s or such Subsidiary’s, as applicable, obligation to
consummate such Permitted Acquisition on the availability of third-party
financing, the condition regarding the accuracy of representations and
warranties set forth herein shall be limited to the Specified Representations
and those representations included in the related acquisition agreement that are
material to the interests of the Lenders and only to the extent that the
Borrower or its Subsidiaries has the right to terminate its obligations under
such acquisition agreement as a result of a breach of such representations, all
of which representations shall be true and correct in all material respects as
of such date, and (2) no Default exists on such date; provided that in the event
that the Incremental Term Loans are used to finance a Permitted Acquisition
which the Borrower or one or more of its Subsidiaries has contractually
committed to consummate, the terms of which do not condition the Borrower’s or
such Subsidiary’s, as applicable, obligation to consummate such Permitted
Acquisition on the availability of third-party financing, then such condition
shall be deemed satisfied so long as (1) no Default exists on the date the
definitive agreement in respect of such Acquisition was executed and (2) no
Event of Default shall have occurred and be continuing or shall exist under
Sections 7.01(a), (b), (h), (i) or (j) on the date of the effectiveness of such
Revolving Commitment increase or Incremental Term Loan, and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Borrower; and (B) the Borrower shall be
in compliance on a Pro Forma Basis with the financial covenant set forth in
Section 6.10(a), recomputed (1) as if such Revolving Commitment increase or
Incremental Term Loan (and the application of proceeds thereof to the repayment
of any other Indebtedness) had occurred on the first day of the Reference Period
then most recently ended for which the Borrower has delivered Financial
Statements, and (2) with Consolidated Funded Debt measured as of the date of and
immediately after giving effect to any funding in connection with such Revolving
Commitment increase or Incremental Term Loan (and the application of proceeds
thereof to the repayment of any other Indebtedness) and (3) with Consolidated
EBITDA measured for the Reference Period then most recently ended for which the
Borrower has delivered Financial Statements, and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower; provided that in the event that the
Incremental Term Loans are used to finance a Permitted Acquisition which the
Borrower or one or more of its Subsidiaries has contractually committed to
consummate, the terms of which do not condition the Borrower’s or such
Subsidiary’s, as applicable, obligation to consummate such Permitted Acquisition
on the availability of third-party financing, such condition shall be deemed
satisfied so long as immediately prior to and after giving effect to the
incurrence of Incremental Term Loans and the Permitted Acquisition as of the
date of the definitive agreement in respect of such Permitted Acquisition was
executed (as if such incurrence of Incremental Term Loans and such Permitted
Acquisition had occurred as of the most recent fiscal quarter end for which
Financial Statements are available), the Borrower would be in compliance with
the foregoing conditions as of such date; (ii) the Administrative Agent shall
have received documents (including legal opinions), board resolutions and other
customary closing certificates as reasonably required by the Administrative
Agent, in each case consistent with those delivered on the Effective Date under
Article 4, together with such additional customary documents and filings
(including other Collateral Documents) as the Administrative Agent may
reasonably require solely to assure that the increased commitments and/or Loans
created pursuant to Section 2.21 are secured by the Collateral ratably with the
existing Loans; and (iii) solely to the extent the Borrower in its sole
discretion has agreed to pay additional fees to the Administrative Agent or the
Lenders in connection with such Revolving Commitment increase or Incremental
Term Loan, the Borrower shall have paid to the Administrative Agent and the
Lenders such fees; provided, however, that the conditions set forth in clauses
(i) and (ii) shall be subject to Section 5.10.

 

 80 

 

 

(c)           On the effective date of any increase in the Revolving
Commitments, (i) each relevant Increasing Lender and Augmenting Lender shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
Revolving Commitment increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods.

 

(d)          The Incremental Term Loans (i) shall rank pari passu in right of
payment with the Revolving Loans and the initial Term Loans, (ii) shall not
mature earlier than the Maturity Date (but may have amortization prior to such
date), (iii) shall have a weighted average life to maturity that is no earlier
than the weighted average life to maturity of the existing Term Loans, and (iv)
shall be treated substantially the same as (and in any event no more favorably
than) the existing Term Loans or Revolving Loans; provided, that the terms and
conditions applicable to any Incremental Term Loan maturing after the Maturity
Date may provide for material additional or different financial covenants or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date. The other terms of the Incremental Term Loans (including
interest, fees and amortization) shall otherwise be as agreed among the
Borrower, the Administrative Agent and the Additional Lenders.

 

(e)           Incremental Term Loans may be made hereunder pursuant to an
amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Additional Lender participating in such Incremental Term Loan, as
applicable, and the Administrative Agent. The Borrower and the Administrative
Agent may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent, to effect the provisions
of this Section 2.21. Nothing contained in this Section 2.21 shall constitute,
or otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder, or provide Incremental Term Loans, at any
time.

 

 81 

 

 

ARTICLE III
Representations and Warranties

 

The Borrower and each other Loan Party represents and warrants to the Lenders
that:

 

SECTION 3.01       Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 3.02       Authorization; Enforceability. The Transactions are within
each Loan Party’s organizational powers and have been duly authorized by all
necessary organizational and, if required, stockholder or other equity holder
action. Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03       Governmental Approvals; No Conflicts. (a) The Transactions
(i) do not require any material consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (ii) will not
violate in any material respect any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (iii) will not violate
or result in a default under any material indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its material
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (iv) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries (other than Liens created pursuant to or otherwise permitted under
the Loan Documents).

 

(b)           All material governmental and regulatory filings, authorizations
and approvals that are required for the consummation of the eTouch Acquisition
and the other transactions contemplated by the eTouch Acquisition Agreement have
been duly made and obtained and are in full force and effect (except for such
filings with the SEC which are required by the SEC to be made post-closing (such
as on Form 8-K)), and all waiting periods (and any extensions thereof)
applicable to such transactions have expired or been terminated.

 

 82 

 

 

(c)           Effective from and after the date on which any Loans are used to
finance a portion of purchase price of shares pursuant to the Polaris Tender
Offer, (i) all material governmental approvals necessary in connection with the
Polaris Tender Offer have been obtained and are in full force and effect, and
all applicable waiting periods have expired without any litigation or other
similar action being taken or threatened by any governmental authority or other
parties that would restrain or otherwise prevent consummation of the Polaris
Tender Offer; (ii) there is no injunction or temporary restraining order which,
in the judgment of the Administrative Agent, would prohibit the consummation of
the Polaris Tender Offer or the making of Loans to finance the purchase of
shares pursuant to the Polaris Tender Offer; and (iii) the purchase of tendered
shares or equity interests in respect of the Polaris Tender Offer has been
consummated in accordance with all applicable laws and governmental approvals.

 

SECTION 3.04     Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended March 31, 2017, reported on by KPMG LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended September 30, 2017, certified by its chief financial
officer. All such financial statements are prepared in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above) applied on a
consistent basis throughout the periods specified and present fairly the
financial position of the Borrower and its Subsidiaries as of such dates and the
results of the operations and cash flows of the Borrower and its Subsidiaries
for such periods, in all material respects.

 

(b)           Since March 31, 2017, there has been no event, development or
circumstance that, individually or in the aggregate, has had or could reasonably
be expected to have a Material Adverse Effect.

 

SECTION 3.05      Properties; Intellectual Property. (a) Each of the Borrower
and its Subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except (x) for defects in
title that do not interfere with its ability to conduct its business as
conducted from time to time or to utilize such properties for their intended
purposes and (y) to the extent encumbered by Liens permitted under the Loan
Documents.

 

(b)           Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, trade names, copyrights, patents and other intellectual
property necessary and material to its business as currently conducted, and the
use thereof by the Borrower and its Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.06     Litigation and Environmental Matters. (a) There are no actions,
suits, proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve any Loan Document or the Transactions.

 

 83 

 

 

(b)           Except for the Disclosed Matters (i) no Loan Party nor any of its
Subsidiaries has received written notice of any claim with respect to any
material Environmental Liability or knows of any basis for any such material
Environmental Liability and (ii) except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Loan Party nor any of its Subsidiaries (1) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (2) has become subject to any Environmental Liability.

 

(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.07     Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.08     Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09     Taxes. Each Loan Party has timely filed or caused to be filed
all federal and all other material state and local Tax returns and reports
required to have been filed and has paid or caused to be paid all material Taxes
required to have been paid by it, except Taxes that are being contested in good
faith by appropriate proceedings and for which such Loan Party or such
Subsidiary has set aside on its books adequate reserves. No material tax liens
have been filed and no claims are being asserted with respect to any such Taxes.

 

SECTION 3.10     ERISA. (a) No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $2,500,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $2,500,000 the fair
market value of the assets of all such underfunded Plans.

 

 84 

 

 

(b)           As of the Effective Date, the Borrower is not and will not be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments.

 

SECTION 3.11     Disclosure. No reports, financial statements, certificates or
other written information furnished by or on behalf of the Borrower or any of
its Subsidiaries to any Credit Party in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, when taken as a whole, not misleading; provided that, with respect to any
projections, the Borrower represents only that such projections were prepared in
good faith based upon assumptions believed by the Borrower to be reasonable at
the time delivered and, if such projections were delivered prior to the
Effective Date, as of the Effective Date, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ materially from the projected results. As of the Second Amendment
Effective Date, to the best knowledge of the Borrower, the information included
in the Beneficial Ownership Certification, if any, provided as of the Second
Amendment Effective Date to any Lender in connection with this Agreement is true
and correct in all respects.

 

SECTION 3.12     No Default. No Default or Event of Default exists or would
result from the incurrence by the Borrower or any Subsidiary of any Obligations
hereunder or under any other Loan Document.

 

SECTION 3.13     Solvency. The Borrower and the Subsidiaries (including, to the
extent that each is consummated on or before the date on which this
representation is made or deemed to be made, after giving effect to the eTouch
Acquisition and Polaris Tender Offer), on a consolidated basis, are Solvent.

 

SECTION 3.14     Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the U.S.
Subsidiaries as of the Effective Date. As of the Effective Date, all premiums in
respect of such insurance have been paid. The Borrower believes that the
insurance maintained by or on behalf of the Borrower and its Subsidiaries is
adequate.

 

SECTION 3.15     Capitalization and Subsidiaries. As of the Effective Date,
Schedule 3.15 is a complete list of each of the Borrower’s Subsidiaries and such
Subsidiary’s jurisdiction of incorporation. All of the issued and outstanding
Equity Interests owned by any Loan Party in each of its Subsidiaries have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

 

SECTION 3.16     Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on and
security interests in, all the Collateral purported to be secured by the
Collateral Documents in favor of the Administrative Agent, for the benefit of
the Secured Parties, and such Liens constitute perfected and continuing Liens on
the Collateral, securing the Secured Obligations, enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except (i) Permitted Encumbrances to the extent any such
Permitted Encumbrances would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law and (ii) Liens perfected
only by possession (including possession of any certificate of title), but only
to the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral.

 

 85 

 

 

SECTION 3.17       Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Loan Parties, threatened in writing. The hours
worked by and payments made to employees of the Loan Parties and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other material applicable federal, state, local or foreign law dealing with such
matters in a manner resulting in liabilities in excess of $7,500,000. All
payments due from any Loan Party or any Subsidiary, or for which any claim may
be made against any Loan Party or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary to the
extent required by GAAP.

 

SECTION 3.18       Anti-Corruption and Anti-Terrorism Laws and Sanctions. The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds, the Transactions or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions Without
limiting the foregoing, no Loan Party nor any of its Controlled entities is (i)
in violation of any Anti-Terrorism Laws, (ii) engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Laws, or (iii) is a Blocked Person.  No Loan Party nor any of its
Controlled entities (x) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any
Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Laws.

 

SECTION 3.19       Use of Proceeds. (a) The proceeds of the Revolving Loans will
be used only (i) to refinance loans and other outstanding obligations under the
Existing Credit Agreement and to pay fees, costs and expenses incurred in
connection with such refinancing and the Transactions, (ii) to finance the
eTouch Acquisition and any payments required under the eTouch Acquisition
Agreement (including, without limitation, any deferred payments to the extent
permitted under Section 6.06 and thereunder), (iii) to finance the Polaris
Tender Offer and (iv) for working capital and other general corporate purposes
of the Borrower and the Subsidiaries (including Permitted Acquisitions,
Permitted Investments and other Investments permitted hereunder, Capital
Expenditures and Restricted Payments to the extent permitted under this
Agreement).

 

 86 

 

 

(b)          The proceeds of the Closing Date Term Loans were used only (i) to
refinance loans and other outstanding obligations under the Existing Credit
Agreement and to pay fees, costs and expenses incurred in connection with such
refinancing and (ii) to finance a portion of the Polaris Tender Offer (including
refinancing of amounts financed prior to the Effective Date under the Existing
Credit Agreement or with balance sheet cash) and to pay fees, costs and expenses
incurred in connection with the Polaris Tender Offer.

 

(c)           The proceeds of the Delayed Draw Term Loans were used only to
finance a portion of the eTouch Acquisition and any payments required under the
eTouch Acquisition Agreement (including, without limitation, any deferred
payments to the extent permitted under Section 6.06 and thereunder) and to pay
fees, costs and expenses incurred in connection with the foregoing.

 

SECTION 3.20       Federal Reserve Regulations. Neither the Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (as defined in Regulation U of the
Board), and no part of the proceeds of any Loan will be used, directly or
indirectly, to buy or carry, or to extend credit to others to buy or carry, any
margin stock or for any other purpose that entails a violation of any
Regulations of the Board, including Regulations T, U and X.

 

SECTION 3.21       EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

 

ARTICLE IV
Conditions

 

SECTION 4.01       Effective Date. Subject to the ultimate paragraph of this
Section, the obligations of the Lenders hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

 

(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)           The Administrative Agent (or its counsel) shall have received:

 

  (i) from the Loan Parties executed counterparts of the Reaffirmation Agreement
and/or other amendment to the Security Agreement to be entered into on and as of
the Effective Date and prior to the funding of the Closing Date Term Loans and
any Revolving Loans on the Effective Date;

 

 87 

 

 

  (ii) from the Borrower, a Note executed by the Borrower for each Lender
requesting a Note at least two (2) Business Days prior to the Effective Date;

 

  (iii) with respect to each Loan Party, UCC-1 financing statements in a form
appropriate for filing in the state of organization of such Loan Party;

 

  (iv) executed intellectual property security agreements to be filed with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable, as required pursuant to the Security Agreement;

 

  (v) delivery of stock certificates for certificated Equity Interests of the
each Subsidiary that constitutes Collateral, together with appropriate
instruments of transfer endorsed in blank;

 

  (vi) all promissory notes evidencing the Collateral accompanied by instruments
of transfer endorsed in blank;

 

  (vii) an executed Perfection Certificate;

 

  (viii) the results of a search of the UCC filings with respect to each Loan
Party; and

 

  (ix) insurance certificates satisfying the requirements of Section 5.05.

 

(c)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Goodwin Procter LLP, counsel for the Loan Parties, and
covering such matters relating to the Borrower, this Agreement, or other Loan
Documents as the Administrative Agent shall reasonably request.

 

(d)           The Administrative Agent shall have received: (i) a copy of each
organizational document of each Loan Party and, to the extent applicable,
certified as of a recent date by the appropriate governmental official or a
certificate signed by an officer of such Loan Party certifying that such
organizational document has not been amended, modified or rescinded since they
were last furnished on February 25, 2016 in writing to the Administrative Agent,
and remain in full force and effect as of the date hereof; (ii) signature and
incumbency certificates of the officers of the Loan Parties executing the Loan
Documents to which it is a party as of the Effective Date and prior to the
funding of the Term Loans and Revolving Borrowing as of the Effective Date;
(iii) resolutions of the board of directors or similar governing body of each
Loan Party approving and authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which such Loan Party is a party
as of the Effective Date and prior to the funding of the Term Loans and
Revolving Borrowing, certified as of the Effective Date by such Loan Party as
being in full force and effect without modification or amendment; and (iv) a
good standing certificate (to the extent such concept is known in the relevant
jurisdiction) from the applicable Governmental Authority of each Loan Party’s
respective jurisdiction of incorporation, organization or formation dated as of
a recent date prior to the Effective Date.

 

 88 

 

 

(e)           The Administrative Agent shall have received all fees due and
payable on or prior to the Effective Date, and, to the extent invoiced at least
one day prior to the Effective Date, shall have been reimbursed for all out of
pocket expenses (including legal fees and expenses) required to be reimbursed by
the Borrower hereunder.

 

(f)           The Administrative Agent shall have received a Borrowing Request
relating to the Borrowing of the Term Loans and the Revolving Borrowing on the
Effective Date.

 

(g)          The Administrative Agent shall have received a Solvency
Certificate.

 

(h)          The Administrative Agent shall have received at least three (3)
Business Days prior to the Effective Date all documentation and other
information with respect to the Borrower and the Guarantors required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act, as the Administrative Agent and Lenders shall
have reasonably requested in writing at least ten (10) Business Days prior to
the Effective Date.

 

(i)           The Administrative Agent shall have received copies of the
Historical Financial Statements (which the Administrative Agent acknowledges it
has received as of the date hereof).

 

(j)           [Reserved].

 

(k)           The Administrative Agent (for itself and the Lenders) shall have
received a pro forma consolidated balance sheet, income statement and cash flow
statement for the Borrower and its Subsidiaries (the “Pro Forma Opening
Statements”) giving pro forma effect to the Polaris Tender Offer and any other
pro forma events reasonably requested by the Administrative Agent, and the
Borrower’s financial model or projections, together with such other information
as the Administrative Agent may reasonably request to confirm the tax, legal and
business assumptions made in the Pro Forma Opening Statements and such
projections.

 

(l)            If any Loans funded on the Effective Date are used to finance a
portion of the purchase price of shares pursuant to the Polaris Tender Offer,
then (i) all material governmental approvals necessary in connection with the
commencement of (and such purchase of shares pursuant to) the Polaris Tender
Offer shall have been obtained and shall be in full force and effect, and all
applicable waiting periods shall have expired without any litigation or other
action being taken or threatened by any governmental authority or other parties
that would restrain or otherwise prevent consummation of the Polaris Tender
Offer; and (ii) there shall be no injunction or temporary restraining order
which, in the judgment of the Administrative Agent, would prohibit the
consummation of the Polaris Tender Offer or the making of Loans to finance
purchase of shares pursuant to the Polaris Tender Offer.

 

 89 

 

 

(m)          The representations and warranties of the Borrower and each Loan
Party set forth in this Agreement shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representation or warranty to the extent that it is already qualified or
modified by materiality in the text thereof).

 

(n)           No Default or Event of Default hereunder shall have occurred and
be continuing.

 

(o)           No Material Adverse Effect shall have occurred or exist, and there
has been no event, development or circumstance that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

(p)           The Administrative Agent shall have received a certificate of a
Responsible Officer of Borrower certifying that each of the conditions specified
in paragraphs (l), (m), (n) and (o) of this Section 4.01has been satisfied.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on February 28, 2018 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

SECTION 4.02       Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, in each case, is subject to the
satisfaction of each of the following conditions:

 

(a)           The representations and warranties of the Borrower and each Loan
Party set forth in this Agreement shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representation or warranty to the extent that it is already qualified or
modified by materiality in the text thereof) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (except to the extent any such representation or
warranty expressly relates to an earlier date, in which case, such
representation or warranty shall be true and correct in all material respects as
of such earlier date), and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower; provided that with respect to any Delayed Draw Term Loans that
are used to finance the eTouch Acquisition, such condition shall be limited to
the Specified Representations and those representations included in the eTouch
Acquisition Agreement that are material to the interests of the Lenders and only
to the extent that the Borrower or its applicable Subsidiary has the right to
terminate its obligations under such acquisition agreement as a result of a
breach of such representations, all of which representations shall be true and
correct in all material respects as of the date of the applicable Borrowing.

 

 90 

 

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing; provided that with respect to any Delayed Draw Term Loans that are
used to finance the eTouch Acquisition, such condition shall be deemed satisfied
so long as (i) no Default exists on the date of the eTouch Acquisition Agreement
and (ii) no Event of Default under Sections 7.01(a), (b), (h), (i) or (j) shall
have occurred and be continuing or shall exist on the date of the applicable
Borrowing, and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Financial Officer of the Borrower.

 

(c)           Solely in the case of a borrowing of Delayed Draw Term Loans
(and/or any borrowing of Revolving Loans made to finance the eTouch
Acquisition):

 

  (i) immediately after giving effect to the funding of Delayed Draw Term Loans
and the consummation of all related transactions consummated in connection
therewith, the Consolidated Total Net Leverage Ratio of the Borrower (calculated
on a Pro Forma Basis as of the most recent fiscal quarter end for which
Financial Statements are available) shall not exceed 3.25x;

 

  (ii) substantially concurrently with the funding of such Loans, the eTouch
Acquisition shall have been consummated, in accordance in all material respects
with all applicable laws and approvals of Governmental Authorities, and on the
terms set forth in the eTouch Acquisition Agreement (or other terms reasonably
satisfactory to the Administrative Agent). The eTouch Acquisition Agreement and
related documentation shall be reasonably satisfactory to the Administrative
Agent (including, without limitation, the amount and forms of the consideration
to be paid in connection with the eTouch Acquisition, and the capital structure
of subsidiaries acquired or to be formed in connection with the eTouch
Acquisition), and no material provision of such documentation shall have been
waived, amended, supplemented or otherwise modified in any respect adverse to
the Administrative Agent or the Lenders without approval of the Administrative
Agent; provided, that not less than seven (7) Business Days prior to the
proposed date of funding of such Loans (or such shorter period as may be agreed
by the Administrative Agent in its discretion), the Borrower agrees to deliver
to the Administrative Agent a substantially final version of the eTouch
Acquisition Agreement for review by the Administrative Agent and its counsel.
The capitalization, structure and equity ownership of each Loan Party as a
result of the eTouch Acquisition shall be satisfactory in all respects to the
Administrative Agent and the Lenders;

 

 91 

 

 

  (iii) there shall be no injunction or temporary restraining order which, in
the judgment of the Administrative Agent, would prohibit the consummation of the
eTouch Acquisition or the making of such Loans in connection therewith, and no
litigation which could reasonably be expected to result in a material adverse
effect on the Target or to materially affect the eTouch Acquisition; and

 

  (iv) the Administrative Agent (for itself and the Lenders) shall have received
with respect to the fiscal quarters for the Target from January 1, 2017 through
September 30, 2017, a satisfactory quality of earnings report prepared by KPMG,
LLP (which report may be shared with the Lenders subject to the terms of a
customary non-reliance letter), which will include reviews of earnings of the
Target.

 

In the case of any borrowing of Delayed Draw Term Loans or any Revolving Loans
which are made to finance the eTouch Acquisition, the Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower certifying
that each of the conditions specified in this Section 4.02(c) has been
satisfied.

 

(d)           The Administrative Agent shall have received a Borrowing Request
meeting the requirements of Section 2.03.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

 

ARTICLE V
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated , in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed
(or cash collateralized in accordance with the terms herein), the Borrower
covenants and agrees with the Lenders that:

 

SECTION 5.01     Financial Statements; and Other Information. The Borrower will
furnish to the Administrative Agent (for distribution to the Lenders):

 

(a)           Via either the EDGAR System or its Home Page, concurrently with
the filing of its annual report on Form 10-K for the fiscal year then ended with
the SEC, but no event later than 120 days after the end of such fiscal year, the
financial statements for such fiscal year as contained in such annual report on
Form 10-K and, as soon as it shall become available, via either the EDGAR System
or its Home Page, the annual report to its holders of Equity Interests for the
fiscal year then ended;

 

 92 

 

 

(b)           Via either the EDGAR System or its Home Page, (i) concurrently
with the filing of its Quarterly Report on Form 10-Q for the fiscal quarter then
ended with the SEC, but no event later than 60 days after the end of such fiscal
quarter, copies of the financial statements for such fiscal quarter as contained
in its Quarterly Report on Form 10-Q, and, as soon as it shall become available,
via either the EDGAR System or its Home Page, a quarterly report to its
shareholders for the fiscal quarter then ended and (ii) concurrently with the
filing thereof with the SEC, copies of any pro forma financial statements filed
under Regulation S-X or other financial statements filed with the SEC related to
the Target and/or the eTouch Acquisition;

 

(c)           Via either the EDGAR System or its Home Page, promptly after the
same become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or any Governmental Authority succeeding to any or all of the functions of
said Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;

 

(d)           concurrently with any delivery of financial statements under
clause (a) or (b) above (excluding any pro forma financial statements under
clause (b)), a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit B (i) certifying, in the case of the financial
statements delivered under clause (b), that such financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis as of the date thereof in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, (ii)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, and (iii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10;

 

(e)           [Reserved];

 

(f)            as soon as available, and in any event no later than 120 days
after the end of each fiscal year of the Borrower and its Subsidiaries, a
detailed consolidated budget for the following fiscal year (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year, and the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income), (collectively, the “Projections”), which Projections shall in each case
be accompanied by a certificate of a Responsible Officer stating that such
Projections are prepared in good faith based on estimates, information and
assumptions believed by the Borrower to be reasonable as of the date of such
certificate; and

 

(g)           promptly following any request therefor, (x) such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms any Loan
Document, as the Administrative Agent or any Lender may reasonably request and
to the extent reasonably available to the Borrower; provided, none of the
Borrower or any Subsidiary will be required to disclose or deliver information
(i) in respect of which disclosure to the Administrative Agent or any Lender (or
their respective representatives or contractors) is prohibited by any law or by
any binding agreement or (ii) that is subject to attorney-client privilege or
constitutes attorney work product and (y) information and documentation
reasonably requested by the Administrative Agent or any Lender required to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation.

 



 93 

 

 

SECTION 5.02               Notices of Material Events. The Borrower will furnish
to the Administrative Agent (for distribution to the Lenders) prompt written
notice of the following:

 

(a)           Promptly upon becoming aware of the existence of any condition or
event that constitutes a Default, written notice thereof specifying the nature
and duration, thereof and the action being or proposed to be taken with respect
thereto;

 

(b)           Promptly upon becoming aware of any litigation or of any
investigative proceedings by a Governmental Authority commenced or threatened in
writing against the Borrower or any of its Subsidiaries of which they have
notice, the outcome of which could reasonably be expected to have a Material
Adverse Effect on the Borrower and its Subsidiaries on a consolidated basis,
written notice thereof and the action being or proposed to be taken with respect
thereto;

 

(c)           The occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and

 

(d)           Promptly after any occurrence or after becoming aware of any
condition affecting the Borrower or any Subsidiary that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03               Existence; Conduct of Business. Each Loan Party will,
and will cause each Subsidiary to, (a) do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of the Borrower’s business when taken as a whole, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except, in each case, where failure to maintain
such requisite authority or failure to maintain such right, qualification,
license, permit, franchise, governmental authorization, intellectual property
right, license or permit would not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
and (b) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted or
as are reasonably related, incidental, ancillary or complementary to or a
natural extension of the same.

 



 94 

 

 

SECTION 5.04               Payment of Obligations. Each Loan Party will, and
will cause each Subsidiary to, pay or discharge all federal income and other
material Taxes, before the same shall become delinquent or in default (taking
into account applicable grace periods), except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect; provided, that each Loan Party will, and will cause each
Subsidiary to, remit material withholding taxes and other payroll taxes to
appropriate Governmental Authorities as and when due and payable,
notwithstanding the foregoing exceptions.

 

SECTION 5.05               Maintenance of Properties. Each Loan Party will, and
will cause each Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and damage by fire or other casualty excepted.

 

SECTION 5.06               Books and Records; Inspection Rights. Each Loan Party
will, and will cause each Subsidiary to, (a) keep proper books of record and
account in which true and complete entries in all material respects in
accordance with GAAP will be made reflecting all of its and its Subsidiaries
business and financial transactions, and (b) permit any representatives
designated by the Administrative Agent on behalf of the Lenders (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers, agents and appraisers retained by the Administrative
Agent, in each case, who have signed a non-disclosure agreement in form and
substance reasonably satisfactory to the Borrower, and, in all cases, excluding
Excluded Persons), upon reasonable prior written notice, to visit and inspect
its properties, to examine and make copies from its books and records, including
to discuss its affairs, finances and condition with its officers, all at such
reasonable times during Borrower’s normal business hours and as often as
reasonably requested. The Loan Parties acknowledge that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain Reports pertaining to the Loan Parties’ assets for internal
use by the Administrative Agent and the Lenders. In the absence of a continuing
Event of Default only one such examination in any period of 12 consecutive
calendar months shall be conducted (as coordinated by the Administrative Agent)
and shall be at the Borrower’s expense, and during the continuance of an Event
of Default all such examinations shall be at the Borrower’s expense (and may
occur with greater frequency); provided, that any and all expenses incurred by a
Lender pursuant to this Section shall be solely at such Lender’s expense and
Borrower shall have no obligation to reimburse any such Lender’s expenses.
Notwithstanding anything to the contrary in this Section, none of the Borrower
or any Subsidiary will be required to disclose, permit the inspection,
examination or making copies of abstracts of, or discussion of, any document,
information or other matter (i) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any law or by any binding agreement or (ii) that
is subject to attorney-client privilege or constitutes attorney work product.

 

SECTION 5.07               Compliance with Laws. The Borrower will, and will
cause each of its Subsidiaries to, comply with all material laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance in all material respects by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 



 95 

 

 

SECTION 5.08               Use of Proceeds and Letters of Credit. The proceeds
of the Loans will be used only for purposes permitted under Section 3.19. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
to buy or carry, or to extend credit to others to buy or carry, any Margin Stock
or for any other purpose that entails a violation of any of the Regulations of
the Board, including Regulations T, U and X. All Letters of Credit will be
issued only to support general corporate purposes of the Borrower and its
Subsidiaries. The Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

SECTION 5.09               Insurance.

 

(a)           General. Each Loan Party will, and will cause each Subsidiary to,
maintain with financially sound and reputable carriers (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as the senior officers of the Borrower in the
exercise of their reasonable judgment deem to be adequate, as are customary in
the industry for companies of established reputation engaged in the same or
similar business in the same or similar locations and owning or operating
similar properties and as shall be reasonably satisfactory to the Lenders, and
(b) all insurance required pursuant to the Collateral Documents. The Borrower
will furnish to the Administrative Agent, upon reasonable request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. The Borrower shall deliver, within 90 days after the Effective Date,
to the Administrative Agent endorsements (x) to all property or casualty
insurance policies covering Collateral naming the Administrative Agent as lender
loss payee, (y) to all general liability and other liability policies naming the
Administrative Agent an additional insured, which endorsements shall be in
effect at all times and (z) providing that 30 days’ advance notice will be given
to Administrative Agent prior to any cancellation or non-renewal of such policy
(or 10 days’ advance notice prior to any such cancellation due to non-payment of
premium). In the event the Borrower or any Subsidiary at any time hereafter
shall fail to obtain or maintain any of the policies or insurance required
herein or to pay any premium in whole or in part relating thereto, then the
Administrative Agent, without waiving or releasing any obligations or resulting
Default hereunder, may at any time or times thereafter (but shall be under no
obligation to do so), in consultation with the Borrower, obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable to ensure
compliance under this Section 5.09. All sums so disbursed by the Administrative
Agent shall constitute part of the Obligations, payable as provided in this
Agreement. No later than ninety (90) days (as such period may be extended in the
reasonable discretion of the Administrative Agent) after the Effective Date (or
the date any such insurance is obtained, renewed or extended in the case of
insurance obtained, renewed or extended after the Effective Date), the Borrower
will cause all property and casualty insurance policies with respect to
Collateral to be endorsed or otherwise amended to include a lender’s loss
payable, mortgagee or additional insured, as applicable, endorsement, or
otherwise reasonably satisfactory to the Administrative Agent.

 



 96 

 

 

(b)           Flood Insurance. With respect to each Mortgaged Property (if any)
that is located or lies within a “special flood hazard area” as designated on
maps prepared by the Federal Emergency Management Agency (FEMA), the Borrower or
other applicable Loan Party (A) will maintain, with financially sound and
reputable insurance companies, a flood insurance policy or policies (whether or
not coverage is available from the National Flood Insurance Program and whether
or not required by the Flood Laws), in form and substance acceptable to the
Administrative Agent covering each such Mortgaged Property on terms reasonably
acceptable to the Administrative Agent and otherwise sufficient to comply with
all applicable Flood Laws, and (B) promptly upon the reasonable request of the
Administrative Agent, will deliver to the Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent, including, without limitation, evidence of annual renewals of such
insurance.

 

SECTION 5.10               Additional Subsidiaries. In the event (i) the
Borrower acquires or creates any Subsidiary (other than an Excluded Subsidiary),
or (ii) any Excluded Subsidiary ceases to be an Excluded Subsidiary after the
Effective Date, the Borrower shall forthwith promptly (and in any event within
60 days (or such longer time as the Administrative Agent may agree in its sole
discretion) after the acquisition or creation of such Subsidiary, or change in
such Subsidiary’s status as an Excluded Subsidiary) cause such Subsidiary to
become a Guarantor by delivering to the Administrative Agent a Joinder
Agreement, duly executed by such Subsidiary, pursuant to which such Subsidiary
agrees to be bound by the terms and provisions of this Agreement, such joinder
to be accompanied by appropriate corporate resolutions, other corporate
organizational documentation and customary legal opinions upon the request of
the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent and its counsel. Notwithstanding the foregoing, within
thirty (30) days following the consummation of the eTouch Acquisition (or such
longer time as the Administrative Agent may agree in its sole discretion),
Borrower shall cause each of eTouch and its Subsidiaries (as applicable) to
comply with Sections 5.10 and 5.11.

 

SECTION 5.11               Additional Collateral; Further Assurances.

 

(a)           The Borrower will, and will cause each Subsidiary (other than an
Excluded Subsidiary) to, cause (i) all of its personal property (whether
tangible, intangible or mixed, subject to the exceptions expressly contained in
the Security Agreement) and (ii) subject to other applicable provisions of this
Agreement, all of its fee-owned real property, if any, having a fair market
value (as reasonably determined by the Borrower) of $5,000,000 or more, to be
subject at all times to first priority, perfected Liens (including a Mortgage,
in the case of such real property) in favor of the Administrative Agent for the
benefit of the Secured Parties to secure the Secured Obligations in accordance
with the terms and conditions of the Collateral Documents, subject in any case
to Liens permitted by Section 6.02.

 



 97 

 

 

(b)           Without limiting the foregoing, the Borrower will, and will cause
each Subsidiary (other than an Excluded Subsidiary) to, execute and deliver, or
cause to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements and other
documents and such other actions or deliveries of the type required by Section
4.01, as applicable), which may be required by law or which the Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents (and subject to the exceptions set forth therein), all at
the expense of the Borrower.

 

(c)           The Administrative Agent will not enter into any Mortgage in
respect of any real property owned or acquired by the Borrower or any other Loan
Party after the Effective Date until (at least) 45 days after the Administrative
Agent has delivered to the Lenders (which may be delivered electronically) the
following documents in respect of such real property: (i) a completed flood
hazard determination from a third party vendor; (ii) if such real property is
located in a “special flood hazard area,” (A) a notification to the Borrower or
applicable Loan Party of that fact and (if applicable) notification to the
Borrower or applicable Loan Party that flood insurance coverage is not
available, and (B) evidence of the receipt by the Borrower or applicable Loan
Party of such notice; and (iii) if such notice is required to be provided to the
Borrower or applicable Loan Party and flood insurance is available in the
community in which such real property is located, evidence of required flood
insurance, which shall comply with the requirements of Section 5.09(b).

 

SECTION 5.12               Accuracy of Information. The Borrower will ensure
that any written information, including financial statements or other documents,
furnished to the Credit Parties by or on behalf of the Loan Parties in
connection with the Loan Documents or any amendment or modification thereof or
waiver thereunder, taken as a whole, as of the date of delivery, contains no
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, and when taken as a whole with all other written information, not
materially misleading; provided, that with respect to any projections, the
Borrower covenants only that it will cause the projections to be prepared in
good faith based upon assumptions believed by the Borrower to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ materially from the
projected results.

 

SECTION 5.13               Consummation of Polaris Tender Offer. The Borrower
will cause the purchase of tendered shares or equity interests in respect of the
Polaris Tender Offer to be consummated in all material respects in accordance
with all applicable laws and material governmental approvals and, after giving
effect thereto, the Borrower indirectly through VCSPL will own at least 90.0% of
all outstanding shares of capital stock of Polaris.

 



 98 

 

 

SECTION 5.14               Post-Closing Covenant. The Borrower agrees to
deliver, or cause to be delivered (or to use commercially reasonable efforts to
deliver or cause to be delivered, to the extent applicable and specified on
Schedule 5.14), to the Administrative Agent, the items described on
Schedule 5.14 hereof on or before the dates specified with respect to such
items, or such later dates as may be agreed to by the Administrative Agent in
its reasonable discretion.

 

ARTICLE VI
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed (or cash
collateralized in accordance with the terms herein), the Borrower covenants and
agrees with the Lenders that:

 

SECTION 6.01               Indebtedness. The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)           Indebtedness created under the Loan Documents;

 

(b)           Indebtedness existing on the date hereof and set forth in Schedule
6.01, and extensions, renewals and replacements of any such Indebtedness
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and reasonable fees and
expenses reasonably incurred, in connection with such refinancing;

 

(c)           Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary; provided that (A)
Indebtedness of any Subsidiary that is not a Loan Party to the Borrower or any
other Loan Party shall be subject to Section 6.04(g) and (B) Indebtedness of any
Loan Party to any Subsidiary that is not a Loan Party shall be subordinated to
the Secured Obligations on terms reasonably satisfactory to the Administrative
Agent;

 

(d)           Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
provided that (A) the Indebtedness so Guaranteed is permitted under this Section
6.01, (B) Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04(h) and (C) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on the same
terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;

 

(e)           Indebtedness arising in connection with the Orogen Series A
Preferred Stock, to the extent permitted under and in accordance with clause
(xi) of Section 6.06(a);

 

(f)            Indebtedness consisting of guarantees resulting from endorsement
of negotiable instruments for collection by Borrower or any other Loan Party in
the ordinary course of business;

 



 99 

 

 

(g)           Indebtedness incurred to finance Capital Expenditures, including
Capital Lease Obligations, and any Indebtedness incurred or assumed in
connection with the acquisition, construction or improvement of any such assets
and secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount plus other reasonable amounts paid,
and reasonable interest, fees and expenses incurred in connection therewith,
result in an earlier maturity date or decreased remaining weighted average life
to maturity thereof or change the parties directly or indirectly responsible for
the payment thereof; provided that (i) such Indebtedness is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (g) shall not exceed, in each case, the cost of such acquisition,
construction or improvement in the ordinary course of business; provided further
that (A) if secured, the collateral therefor consists solely of the assets being
financed, the products and proceeds thereof and books and records related
thereto, and (B) the aggregate outstanding principal amount of such Indebtedness
does not exceed the greater of (x) $30,000,000 and (y) 3.0% of Consolidated
Total Assets as of the last day of the most recently ended Reference Period for
which Financial Statements are available (and determined in each case without
regard to any write-downs or write-offs);

 

(h)           Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (h) shall not exceed $20,000,000 at any
time outstanding;

 

(i)            Indebtedness incurred by Borrower or its Subsidiaries arising (A)
from agreements providing for indemnification, adjustment of purchase price or
similar obligations (including customary earn-outs, and any other deferred
payments of a similar nature incurred in connection with any investment by any
Subsidiary), in each case, whether or not evidenced by a note, and incurred or
assumed in connection with any Permitted Acquisition or any asset sale permitted
under this Agreement or Investment permitted under this Agreement (any such
obligations, “Deferred Acquisition Obligations”), so long as no Default or Event
of Default exists and is continuing at the time of incurrence or assumption of
such Indebtedness or would result therefrom, or (B) from guarantees or letters
of credit, surety bonds, performance bonds or other similar obligations securing
the performance of Borrower or any Subsidiary pursuant to such agreements;

 

(j)            Indebtedness in respect of netting services, automatic clearing
house arrangements, overdraft protections and otherwise in connection with
deposit accounts and employees’ credit or purchase cards;

 

(k)           Indebtedness consisting of financing of insurance premiums in the
ordinary course of business;

 

(l)            Indebtedness under Swap Agreements permitted under Section 6.05;

 



 100 

 

 

(m)          any Transfer Pricing Obligations not covered by Section 6.01(c),
and facilities to finance real estate acquisitions and improvements, and
renewals and refinancings thereof; provided, that any such Indebtedness (other
than Indebtedness related to or arising from Transfer Pricing Obligations) under
this clause (m) shall not exceed $50,000,000 in the aggregate at any time
outstanding;

 

(n)           (A) loans made by (x) Virtusa C.V. to Virtusa Financing C.V. as
evidenced by that certain Promissory Note, dated as of February 25, 2016, in the
original principal amount of $180,000,000, (y) Virtusa Financing C.V. to Virtusa
Netherlands Coöperatief U.A. as evidenced by that certain Promissory Note, dated
as of February 25, 2016, in the original principal amount of $180,000,000, and
(z) Virtusa Netherlands Coöperatief U.A. to VCSPL in the form of a
non-convertible debenture in the original principal amount of $200,000,000, and
in each case, any capitalized interest paid-in-kind or fees thereon (including
premiums) (collectively, the “2016 Polaris Investments”); and (B) the 2018
Polaris Investments;

 

(o)           other Indebtedness in an aggregate principal amount not exceeding
$30,000,000 at any time outstanding, provided that not more than $7,500,000 in
aggregate principal amount of the foregoing shall be secured Indebtedness;

 

(p)           Indebtedness of any Subsidiary as an account party in respect of
trade letters of credit;

 

(q)           Indebtedness consisting of usual and customary take or pay
obligations contained in supply arrangements, incurred in the ordinary course of
business;

 

(r)            Indebtedness representing deferred compensation to employees
incurred in the ordinary course of business;

 

(s)            Indebtedness consisting of promissory notes issued to current or
former officers, directors and employees of Borrower or any Subsidiary, their
respective estates, spouses or former spouses issued in exchange for the
purchase or redemption by Borrower or such Subsidiary of its Equity Interests to
the extent permitted by clause (v) of Section 6.06(a);

 

(t)            Indebtedness of any Foreign Subsidiaries incurred to finance
working capital needs or for other general corporate purposes, not to exceed at
any time outstanding $15,000,000;

 

(u)           (A) Indebtedness incurred by VCSPL with respect to a bank
guarantee obtained in connection with the Polaris Tender Offer in an aggregate
amount (calculated on the date of issuance of the bank guarantee and on each
date the amount of such bank guarantee is increased or reduced) not to exceed
(x) at any time during the first 45 days after the date of issuance of such bank
guarantee, the Dollar Amount of $47,000,000, and (y) at any time after the 45th
day after the date of issuance of such bank guarantee, the Dollar Amount of
$80,000,000; provided, that such bank guarantee shall be terminated and expire
automatically no later than the earlier of (i) the delisting of Polaris and (ii)
one year plus 45 days after the date of issuance of such bank guarantee, and (B)
a Guarantee by the Borrower of Indebtedness permitted under clause (A); and

 



 101 

 

 

(v)           obligations with respect to eTouch Retention Payments.

 

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall create, incur, assume or permit to exist any Indebtedness (or
any Guarantees of any Indebtedness) other than of the types described under
clauses (f) and (j) of this Section 6.01.

 

SECTION 6.02               Liens. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

 

(a)           Permitted Encumbrances;

 

(b)           Liens created pursuant to any Loan Document;

 

(c)           any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02, including
any extensions or amendments thereof; provided that (i) such Lien shall not
apply to any other property or asset of the Borrower or any Subsidiary (other
than proceeds) and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
permitted under Section 6.01(b);

 

(d)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary (other
than proceeds) and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
permitted pursuant to Section 6.01;

 

(e)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (g) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary;

 

(f)            Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.11;

 

(g)           bankers liens, rights of set-off and similar Liens incurred on
deposits made in the ordinary course of business;

 

(h)           Liens on deposits pursuant to Swap Agreements to secure
obligations thereunder to the extent such Swap Agreements are permitted
hereunder;

 



 102 

 

 

(i)            leases, subleases, and non-exclusive licenses or sublicenses
granted to third parties in the ordinary course of business, and exclusive
licenses granted to third parties provided that the fair market value of all
property for which exclusive licenses are granted shall not exceed $10,000,000
at any time during the term of this Agreement;

 

(j)            Liens in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods;

 

(k)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

 

(l)            Liens arising by operation of law or contract on insurance
policies and proceeds thereof to secure premiums payable thereunder;

 

(m)          Liens arising solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by Borrower or any of its Subsidiaries
in connection with any letter of intent or purchase agreement permitted
hereunder;

 

(n)           Liens in connection with cash collateral for letters of credit
securing real property leases;

 

(o)           Liens on real property securing Indebtedness incurred by Virtusa
(Pvt.) Limited and permitted under Section 6.01;

 

(p)           in connection with the sale or transfer of any other assets in a
transaction permitted under Section 6.12, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;

 

(q)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods by Borrower or any
Subsidiaries in the ordinary course of business;

 

(r)           Liens constituting a renewal, extension or replacement of any
Permitted Encumbrance;

 

(s)           Liens securing any Indebtedness financing real estate acquisitions
and improvements to the extent permitted under Section 6.01(m); and

 

(t)            other Liens, provided that, as of the Effective Date or
immediately after giving pro forma effect to the creation, incurrence or
assumption of any such Lien or of any Indebtedness secured in reliance on this
clause (u) and any substantially concurrent use of proceeds thereof, the
aggregate amount of Indebtedness secured by such Lien shall not exceed
$7,500,000 and to the extent such Indebtedness is permitted under Section
6.01(o).

 

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall (i) create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except for any Liens
permitted under clause (a) of the definition of “Permitted Encumbrances” and
Section 6.02(g), or (ii) assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof.

 



 103 

 

 

SECTION 6.03               Fundamental Changes. (a) No Loan Party will, nor will
it permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or divide,
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
(i) any Subsidiary may merge into or liquidate or dissolve into, or consolidate
with, the Borrower in a transaction in which the surviving entity is the
Borrower, (ii) any Subsidiary (other than a Massachusetts Securities
Corporation) may merge into or liquidate or dissolve into, or consolidate with,
any Subsidiary in a transaction in which the surviving entity is a Subsidiary
and, if any party to such merger is a Loan Party, is or becomes a Loan Party
within 30 days (or such longer period as the Administrative Agent may reasonably
agree) of such merger, liquidation or consolidation, (iii) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Secured Parties; provided, that any such
merger involving a Person that is not a wholly-owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted under Section
6.04 and (iv) any Subsidiary may merge into or liquidate or dissolve into, or
consolidate with, any other Subsidiary in a transaction in which the surviving
entity is a direct or indirect wholly-owned Subsidiary in connection with
consummation of the Polaris Tender Offer or the eTouch Acquisition and, if any
party to such a merger, liquidation or dissolution is a Loan Party, the
surviving entity shall be or become a Loan Party within 30 days (or such longer
period as the Administrative Agent may reasonably agree) of such merger,
liquidation or dissolution.

 

(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses ancillary, incidental, complementary or reasonably
related thereto.

 

(c)           Notwithstanding the foregoing, any Subsidiary that is a
Massachusetts Securities Corporation may merge into or liquidate or dissolve
into, or consolidate with, only the Borrower, and no other Person or entity. No
Subsidiary that is a Massachusetts Securities Corporation shall engage in any
business activity other than buying, selling, dealing in or holding securities
on its own behalf, within the meaning of Massachusetts General Law c. 63, § 38B,
and the applicable rules, regulations and directives of the Massachusetts
Department of Revenue.

 

SECTION 6.04               Investments, Loans, Advances, Guarantees and
Acquisitions. No Loan Party will, nor will it permit any Subsidiary to, make or
maintain any Investments other than:

 

(a)           Investments existing on the date hereof in or to Subsidiaries and
set forth on Schedule 6.04 and any extensions or amendments thereto not
increasing the principal or capital amount thereof;

 

(b)           Permitted Investments;

 



 104 

 

 

(c)           Capital Expenditures and capitalized software development
expenses;

 

(d)           normal trade credit extended in the ordinary course of business
and consistent with prudent business practice;

 

(e)           advances to employees for business related, education or moving
expenses to be incurred in the ordinary course of business in an amount not to
exceed $5,000,000 in the aggregate outstanding at any one time,

 

(f)            Investments by the Borrower and the Subsidiaries (other than a
Massachusetts Securities Corporation) in Equity Interests in, or capital or
asset contributions to, their respective Subsidiaries; provided, that (i) any
such Equity Interests held by a Loan Party shall be pledged pursuant to the
Security Agreement (subject to the limitations and exceptions applicable to
voting stock of a Subsidiary referred to in Section 5.11) and (ii) the aggregate
amount of Investments by Loan Parties in Subsidiaries that are not Loan Parties
(together with outstanding intercompany loans to Subsidiaries that are not Loan
Parties permitted under Section 6.04(g) and outstanding Guarantees of
Indebtedness of Subsidiaries that are not Loan Parties permitted under Section
6.04(h)) shall not exceed, at any time outstanding, the greater of (x)
$50,000,000 and (y) 5.0% of Consolidated Total Assets as of the last day of the
most recently ended Reference Period for which Financial Statements are
available (in each case determined without regard to any write-downs or
write-offs);

 

(g)           loans or advances made by the Borrower to any Subsidiary and made
by any Subsidiary (other than a Massachusetts Securities Corporation) to the
Borrower or any other Subsidiary; provided, that (i) any such loans and advances
made by a Loan Party shall be evidenced by a promissory note pledged pursuant to
the Security Agreement and (ii) the amount of such loans and advances made by
Loan Parties to Subsidiaries that are not Loan Parties (together with
outstanding Investments in Subsidiaries that are not Loan Parties permitted
under Section 6.04(f) and outstanding Guarantees of Indebtedness of Subsidiaries
that are not Loan Parties permitted under Section 6.04(h)) shall not exceed, at
any time outstanding, the greater of (x) $50,000,000 and (y) 5.0% of
Consolidated Total Assets as of the last day of the most recently ended
Reference Period for which Financial Statements are available (in each case
determined without regard to any write-downs or write-offs);

 

(h)           Guarantees (other than by a Massachusetts Securities Corporation)
constituting Indebtedness permitted by Section 6.01; provided, that the
aggregate principal amount of Indebtedness of Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Party shall (together with outstanding
Investments in Subsidiary that are not Loan Parties permitted under Section
6.04(f) and outstanding intercompany loans to Subsidiaries that are not Loan
Parties permitted under Section 6.04(g)) shall not exceed, at any time
outstanding, the greater of (x) $50,000,000 and (y) 5.0% of Consolidated Total
Assets as of the last day of the most recently ended Reference Period for which
Financial Statements are available (in each case determined without regard to
any write-downs or write-offs);

 

(i)            Loans or advances made by the Borrower or any Subsidiary (other
than a Massachusetts Securities Corporation) to any Person (including employees)
not in the ordinary course of business not to exceed $5,000,000 in the aggregate
outstanding at any one time;

 



 105 

 

 

(j)            the Polaris Tender Offer and the Polaris Investments;

 

(k)           Permitted Acquisitions;

 

(l)            Investments in cash and obligations under Swap Agreements
permitted by Section 6.05;

 

(m)          Investments consisting of security deposits with utilities and
other like Persons made in the ordinary course of business;

 

(n)           Investments received in connection with any insolvency proceedings
in respect of any customers, suppliers or clients and in settlement of
delinquent obligations of, and other disputes with, customers, suppliers or
clients;

 

(o)           (i) the eTouch Investments and (ii) the eTouch Acquisition;

 

(p)           Investments acquired in a Permitted Acquisition to the extent that
such investments were not made in contemplation of or in connection with such
Permitted Acquisition and were in existence prior to the date of such Permitted
Acquisition;

 

(q)           upon foreclosure (or transfer of title in lieu of foreclosure)
with respect to any secured Investment in a Person other than the Borrower or a
Subsidiary and that, in each case, was made without contemplation of such
foreclosure (or transfer of title in lieu of foreclosure);

 

(r)            Investments in the ordinary course of business consisting of
Article 3 endorsements for collection or deposit;

 

(s)            the Borrower and its Subsidiaries may acquire and hold
receivables and similar items owing to them in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms;

 

(t)            Investments constituting customary deposits made in connection
with the purchase of goods or services in the ordinary course of business;

 

(u)           Investments consisting of promissory notes and other non-cash
consideration, in each case received in connection with asset sales or
dispositions permitted by Section 6.12; provided that the applicable Loan Party
complies with the requirements of the Security Agreement with respect to any
such promissory notes or other instruments;

 

(v)           advances of payroll payments to employees in the ordinary course
of business;

 

(w)          any endorsement of a check or other medium of payment for deposit
or collection, or any similar transaction in the normal course of business;

 

(x)           Investments to the extent that the consideration for such
Investments is made solely with the Equity Interests of the Borrower;

 



 106 

 

 

(y)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom on a Pro Forma Basis, Investments by the
Borrower or any Subsidiary in an aggregate amount, as valued at fair market
value at the time each such Investment is made and not exceeding the Available
Amount immediately prior to the time of the making of any such Investment;

 

(z)           other Investments (as valued at the fair market value (as
determined in good faith by the Borrower) of such Investment at the time each
such Investment is made) in an aggregate amount not exceeding, the greater of
(x) $30,000,000 and (y) 3.0% of Consolidated Total Assets as of the last day of
the most recently ended Reference Period for which Financial Statements are
available (in each case determined without regard to any write-downs or
write-offs); and

 

(aa)         Investments by any Loan Party in any Massachusetts Securities
Corporation, if and only if, and provided that, at the time of and immediately
after making any such Investments the Borrower will, on a Pro Forma Basis, not
permit the Consolidated Total Net Leverage Ratio to be greater than 2.25 to 1.00
(with Consolidated Funded Debt measured at each such time and Consolidated
EBITDA measured for the most recently ended Reference Period for which Financial
Statements are available).

 

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall make or maintain any Investments, other than Investments
expressly permitted under Sections 6.04(b), (r) and (w).

 

SECTION 6.05               Swap Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which the Borrower or
any Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any of its Subsidiaries), (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary, or (c) any Swap Agreement as permitted by the
Borrower’s investment policy, as in effect on the Effective Date.

 

SECTION 6.06               Restricted Payments.

 

(a)           No Loan Party will, nor will it permit any Subsidiary to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so (unless such
obligation is contingent upon the termination of the Commitments and the payment
in full of all Loans, interest and fees hereunder), except:

 

(i)the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests;

 

(ii)(A) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests to the Borrower or any other Person pro rata and (B) any
Subsidiary may declare and pay Restricted Payments to any Loan Party;
provided that, notwithstanding the foregoing, any Massachusetts Securities
Corporation may declare and pay dividends or other Restricted Payments only to
the Borrower, and not to any Subsidiary or any other Person;

 



 107 

 

 

(iii)the Borrower may redeem shares of its capital stock which are “restricted
securities” (as defined in Rule 144 promulgated under the Securities Act of
1933) in an amount not to exceed 5.0% of the aggregate total voting stock of the
Borrower issued and outstanding on a fully diluted basis as of the date hereof;

 

(iv)the Borrower may redeem shares of its capital stock to settle any applicable
tax obligations of a grantee of shares of any equity award (including any shares
of restricted stock and any stock appreciation rights) which arise in connection
with the vesting, exercise or other taxable event with respect to such awards;

 

(v)the Borrower may repurchase shares of its capital stock pursuant to and in
accordance with any stock repurchase (or similar) program as approved by the
board of directors of the Borrower for repurchase of up to an aggregate of (i)
$30,000,000, plus (ii) an unlimited amount so long as, solely in the case of
this clause (v)(ii), immediately prior to and after giving effect to any such
repurchase the Consolidated Total Net Leverage Ratio is not greater than 2.25 to
1.00 (with Consolidated Funded Debt measured at each such time and Consolidated
EBITDA measured for the most recently ended Reference Period for which Financial
Statements are available);

 

(vi)the Transfer Pricing Obligations;

 

(vii)the Borrower may repurchase Equity Interests upon the cashless exercise of
stock options or warrants if such Equity Interests represent all or a portion of
the exercise price of such options or warrants;

 

(viii)the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Borrower;

 

(ix)Deferred Acquisition Obligations;

 

(x)the Borrower and its Subsidiaries may make additional Restricted Payments in
an aggregate amount not to exceed the Available Amount immediately prior to the
time of the making of such Restricted Payment, provided, that with respect to
such Restricted Payments made with the Available Amount, (A) no Default or Event
of Default shall exist and be continuing at the time of the making of such
Restricted Payment or would result therefrom, and (B) the Borrower shall be in
compliance with a Consolidated Total Net Leverage Ratio of not more than 1.50 to
1.00 on a Pro Forma Basis immediately prior to and after the time of the making
of such Restricted Payment;

 

(xi)the Borrower may issue and sell the Orogen Series A Preferred Stock pursuant
to the Investment Agreement; provided that within three (3) Business Days
following receipt by the Borrower of the Net Proceeds of such issuance and sale,
the Borrower shall prepay the Term Loans at par (to be applied in direct order
of maturity to the remaining principal installments of Term Loans) in an amount
equal to seventy-five percent (75%) of such Net Proceeds;

 



 108 

 

 

(xii)the Borrower may declare and pay cumulative cash dividends on the Orogen
Series A Preferred Stock when and as required pursuant to the applicable
Certificate of Designations; provided that both immediately before and after
paying any such cash dividend no Event of Default exists;

 

(xiii)(A) the Borrower may purchase, redeem, retire or otherwise acquire for
value the Orogen Series A Preferred Stock in an aggregate amount not to exceed
the Available Amount immediately prior to the time of the making of such
purchase, redemption, retirement or other acquisition for value of the Orogen
Series A Preferred Stock; and (B) the Borrower may purchase, redeem, retire or
otherwise acquire for value the Orogen Series A Preferred Stock at any time on
or after, but not before, the earlier of (A) August 24, 2023 and (B) the date on
which the Obligations (excluding (1) any unasserted contingent Obligations and
(2) LC Exposure to the extent the Borrower has deposited into an LC Collateral
Account (in a manner consistent with the provisions of Section 2.06(j)) an
amount in cash equal to 102% of the LC Exposure as of such date) have been paid
in full and the Commitments of all Lenders hereunder have been terminated;

 

(xiv)the Borrower may make Restricted Payments from time to time in an aggregate
amount not to exceed twenty-five percent (25%) of the Net Proceeds received by
the Borrower from the issuance and sale of the Orogen Series A Preferred Stock;

 

(xv)the Borrower may issue (A) Series A Preferred Stock upon conversion of the
Series A-1 Preferred Stock pursuant to the applicable Certificate of
Designations or the Investment Agreement and in connection with such conversion
and (B) Equity Interests (other than Disqualified Equity Interests) upon
conversion of the Orogen Series A Preferred Stock (including, without
limitation, following the occurrence of a Fundamental Change (as defined in the
applicable Certificate of Designations)) and in connection with such conversion;

 

(xvi)the Borrower, at its option in lieu of paying cash dividends pursuant to
clause (xii) above, may declare and pay such dividends on the Orogen Series A
Preferred Stock in the form of additional Orogen Series A Preferred Stock;

 

(xvii)the Borrower or its Subsidiaries may make a Restricted Payment to the then
existing shareholders (other than the Borrower) of Polaris in an aggregate
amount not to exceed $3,000,000 per fiscal year; and

 

(xviii)the Borrower and its Subsidiaries may make any deferred payments payable
in respect of the eTouch Acquisition, provided that no Default or Event of
Default shall exist and be continuing at the time of or immediately after the
making of such Restricted Payment.

 



 109 

 

 

(b)           No Loan Party will, nor will it permit any Subsidiary to, make or
agree to make payment on any Subordinated Indebtedness prohibited by the
provisions of the governing subordination or intercreditor agreement.

 

SECTION 6.07               Transactions with Affiliates. The Borrower will not,
and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions that are at prices and on other terms
and conditions, taken as a whole, not less favorable to such Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties; (b) transactions between or among the Borrower and any wholly-owned
Subsidiary that is a Loan Party and transactions solely between or among
Subsidiaries that are not Loan Parties, in each case, not involving any other
Affiliate; (c) any Investment permitted by Sections 6.04(f), (g), (h), or (v);
(d) any Indebtedness permitted under clause (c) of Section 6.01; (e) any
Restricted Payment permitted by Section 6.06; (f) loans or advances to employees
permitted under Section 6.04(e) or 6.04(i); (g) the payment of reasonable fees
and expense reimbursements to directors of the Borrower or any Subsidiary who
are not employees of such Borrower or any Subsidiary, and compensation, bonuses
and severance and employee benefit arrangements paid to, and indemnities
provided for the benefit of, directors, officers or employees of the Borrower or
its Subsidiaries in the ordinary course of business; (h) customary employment
and consulting agreements entered into the ordinary course of business; (i) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by a Borrower’s board of directors;
(j) intercompany transactions, including the (A) provision of management
services and other corporate overhead services, (B) provision of personnel to
other locations within the Borrower’s consolidated group on a temporary basis
and (C) provision, purchase or lease of services, operational support, assets,
equipment, data, information and technology, that, in the case of any such
intercompany transaction referred to in this clause (j), are subject to
reasonable reimbursement or cost-sharing arrangements (as determined in good
faith by the Borrower), which reimbursement or cost sharing arrangements may be
effected through transfers of cash or other assets or through book-entry credits
or debits made on the ledgers of each involved Subsidiary (provided that any
such intercompany transaction is either (1) entered into in the ordinary course
of business or (2) otherwise entered into pursuant to the reasonable
requirements of the business of the Borrower and the Subsidiaries); and (k) any
transaction involving consideration or value of less than $1,000,000; provided,
however, that this Section shall not limit the operation or effect of, or any
payments under, (i) any license entered into in the ordinary course of business
on customary terms between any Subsidiary and Borrower or any other Subsidiary
or (ii) any agreement with respect to any joint venture to which Borrower or any
Subsidiary is a party entered into in connection with, or reasonably related to,
its lines of business (provided that such agreement is approved by Borrower’s
board of directors). Notwithstanding the foregoing, no Subsidiary that is a
Massachusetts Securities Corporation may sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any Subsidiary
that is not a Loan Party.

 



 110 

 

 

SECTION 6.08               Restrictive Agreements. The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (v) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof and (vi) the foregoing
shall not apply to any stockholder agreement, charter, by-laws or other
organizational documents of Borrower or any Subsidiary as in effect on the date
hereof and as amended to the extent permitted hereunder, (vii) the foregoing
shall not apply to any Permitted Encumbrances, and (viii) clauses (a) and (b) of
the foregoing shall not apply to restrictions on pledging joint venture
interests included in customary provisions in joint venture agreements or
arrangements and other agreements and other similar agreements applicable to
joint ventures.

 

SECTION 6.09               Amendment to Material Documents; Fiscal Year. No Loan
Party will, nor will it permit any Subsidiary to, amend, modify or waive any of
its rights under any agreement relating to any Subordinated Indebtedness in a
manner materially adverse to the Lenders. Borrower will not, nor will it permit
any Subsidiary to, amend or modify its certificate or articles of incorporation
or organization and bylaws or other organizational or governing documents to the
extent such amendment or modification could reasonably be expected to have a
Material Adverse Effect. Any Subsidiary that is a Massachusetts Securities
Corporation shall not amend or modify its certificate, articles of incorporation
or organization, or bylaws or other organizational or governing documents in any
material respect. The Borrower and its Subsidiaries shall not change their March
31 fiscal year end without the prior written consent of the Required Lenders.

 

SECTION 6.10               Financial Covenants.

 

(a)             Consolidated Total Net Leverage Ratio. The Borrower will not
permit the Consolidated Total Net Leverage Ratio as of the last day of any
Reference Period, to be greater than:

 

(i)3.50 to 1.00, commencing with December 31, 2017 and tested for all quarters
thereafter ending prior to December 31, 2019;

 

(ii)3.25 to 1.00, commencing with December 31, 2019 and tested for all quarters
thereafter ending prior to September 30, 2020; and

 



 111 

 

 

(iii)3.00 to 1.00, commencing with September 30, 2020 and tested for all
quarters thereafter.

 

(b)             Consolidated Fixed Charge Coverage Ratio. The Borrower will not
permit the Consolidated Fixed Charge Coverage Ratio as of the last day of any
Reference Period, commencing with December 31, 2017, to be less than 1.25 to
1.00.

 

SECTION 6.11               Sale and Leaseback Transaction. No Loan Party will,
nor will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Borrower or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 90 days after such Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset.

 

SECTION 6.12               Asset Sales. No Loan Party will, nor will it permit
any Subsidiary to, sell, transfer, lease or otherwise dispose of any asset
(including, in each case, pursuant to a division, as described in Section 1.07),
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to the Borrower or another Subsidiary or otherwise in compliance with
Section 6.04), except:

 

(a)           (i) sales, transfers and dispositions of inventory, obsolete or
worn-out equipment, and other obsolete, worn-out, used or surplus assets or
other property no longer used or useful in the business, in each case in the
ordinary course of business, (ii) inventory and goods held for sale or other
immaterial assets, and (iii) cash and Cash Equivalents;

 

(b)           sales, transfers and dispositions of assets to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with Section
6.07;

 

(c)           sales, transfers and dispositions of accounts receivable made only
to the account debtors obligated therefor (excluding sales or dispositions in a
factoring arrangement) in connection with the compromise, settlement or
collection thereof;

 

(d)           sales, transfers and dispositions of Permitted Investments in the
ordinary course of business;

 

(e)           Sale and Leaseback Transactions permitted by Section 6.11;

 

(f)            dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary;

 

(g)           transfers of cash in the ordinary course of business for
equivalent value;

 



 112 

 

 

(h)           dispositions of non-core assets acquired pursuant to a Permitted
Acquisition or other Investment permitted hereunder in an aggregate amount not
to exceed 20% of the total consideration of the total assets acquired in such
Permitted Acquisition or other Investment;

 

(i)            licenses of patents, trademarks and other intellectual property
rights granted by Borrower or its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of Borrower or such Subsidiary and leases, subleases, licenses or
sublicenses of any real or personal property;

 

(j)            sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold, and other than any Massachusetts Securities Corporation) that are not
permitted by any other clause of this Section; provided that the aggregate fair
market value of all assets sold, transferred or otherwise disposed of in
reliance upon this clause (j) shall not exceed at the time of such disposition
an amount equal to 15% of Consolidated Total Assets as of the last day of the
most recently ended Reference Period for which Financial Statements are
available (in each case determined without regard to any write-downs or
write-offs);, during the term of this Agreement;

 

(k)           Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements; and

 

(l)            Liens permitted by Section 6.02, Investments permitted by Section
6.04 and Restricted Payments permitted by Section 6.06;

 

(m)          the sale or other transfer by Virtusa UK Ltd, of its trade debts or
accounts receivable generated from sales to British Telecommunications plc, to
Lloyds TSB Commercial Finance Limited (“Lloyds”), pursuant to the Supplier
Finance Facility Agreement dated September 23, 2008, between Lloyds and Virtusa
UK Ltd, as amended, restated, extended, replaced or otherwise modified in a
manner not adverse to the Lenders in any material respect;

 

(n)           Dispositions of real estate and improvements acquired in
connection with the Acquisition of Polaris; and

 

(o)           Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;

 

provided that all sales, transfers, leases and other dispositions permitted
under this Section 6.12 (other than those permitted by clauses (b), (c), (d),
(f), (l) and (o) above) shall be made for fair value (as reasonably determined
by the Borrower in good faith).

 

Notwithstanding the foregoing, (i) any Subsidiary that is a Massachusetts
Securities Corporation may sell, transfer, lease or otherwise dispose of its
assets only to the Borrower or another Loan Party, and not to any other Person,
and (ii) the Borrower and other Loan Parties may transfer the Equity Interests
in or assets of any Massachusetts Securities Corporation only to another Loan
Party and not to any Person. For the avoidance of doubt, issuances and sales by
the Borrower of its own Equity Securities are not restricted by this Section
6.12.

 



 113 

 

 

SECTION 6.13               Immaterial Subsidiaries. The Borrower will, from time
to time by written notice to the Administrative Agent, un-designate a sufficient
number of Subsidiaries as Immaterial Subsidiaries, if and to the extent
necessary, such that at all times all Immaterial Subsidiaries, collectively, do
not comprise more than five percent (5%) of the Borrower’s Consolidated Total
Assets or Consolidated EBITDA as of the end of or for the most recently ended
Reference Period for which Financial Statements are available.

 

ARTICLE VII
Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)           the Borrower or any other Loan Party shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement or any
other Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three Business Days;

 

(c)           any representation or warranty made or deemed made by any Loan
Party or any Subsidiary in this Agreement, any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
or in any report, certificate, financial statement or other document furnished
by or on behalf of any Loan Party or any Subsidiary pursuant to or in connection
with this Agreement, any Loan Document, or any amendment or modification hereof
or thereof or waiver hereunder or thereunder, shall prove to have been incorrect
in any material respect (or in any respect if such representation or warranty is
already qualified by concepts of materiality) when made or deemed made;

 

(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01(a) through (d), 5.02(a), 5.03
(solely with respect to legal existence of the Loan Parties), 5.06 or 5.08 or in
Article VI;

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or in any other Loan Document
(other than those which constitute a default under another Section of this
Article), and such failure shall continue unremedied for a period of thirty (30)
days after the earlier of any Loan Party’s knowledge of such breach or written
notice thereof from the Administrative Agent (which notice will be given at the
request of any Lender);

 



 114 

 

 

(f)            any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace period;

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness and with respect to any Indebtedness which
is convertible into Equity Interests and permitted under Section 6.01, the
conversion of such Indebtedness into Equity Interests in accordance with the
terms thereof shall not constitute, for purposes of this clause (g), an event or
condition which would allow the holder or holders of such Indebtedness to cause
such Indebtedness to become due prior to its stated maturity;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

 

(i)            the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)            the Borrower or any Subsidiary shall become unable, admit in
writing its inability to, or publicly declare its intention not to, or fail
generally to pay its debts as they become due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $20,000,000 in value, the payment of which is not fully
covered by insurance in excess of any deductibles not exceeding $1,000,000 in
the aggregate or which is not otherwise covered by an indemnification in favor
of the Borrower or its Subsidiaries, as applicable, shall be rendered against
the Borrower, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;

 



 115 

 

 

(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(m)          a Change in Control shall occur;

 

(n)           the Loan Guaranty shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect,
including any notice of termination delivered pursuant to Section 10.08;

 

(o)           except as permitted by the terms of any Collateral Document, (i)
any Collateral Document shall for any reason fail to create a valid security
interest in any material portion of the Collateral, taken as a whole, as
required by this Agreement or any Collateral Document, or (ii) any Lien on any
material portion of the Collateral, taken as a whole, securing any Secured
Obligation shall cease to be a perfected, first priority Lien; or

 

(p)           any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or as a result of the termination of the Commitments and
the payment in full of principal and interest on each Loan and all fees of the
Loan Parties thereunder, shall cease to be in full force and effect; or any Loan
Party or any other Person shall contest in any manner the validity or
enforceability of any Loan Document; or any Loan Party shall deny that it has
any or further liability or obligation under any Loan Document, or shall purport
to revoke, terminate or rescind any Loan Document;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments (including the Letter of Credit Commitments), and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued but unpaid interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower, and (iii)
require cash collateral for the LC Exposure in accordance with Section 2.06(j)
hereof; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding and cash collateral for the LC
Exposure, together with accrued but unpaid interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the UCC.

 



 116 

 

 

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, if any Event of Default has occurred and
is continuing, the Administrative Agent on behalf of the Lenders may exercise
all rights and remedies of a secured party under the New York Uniform Commercial
Code or any other applicable law. Without limiting the generality of the
foregoing, if any Event of Default has occurred and is continuing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except for any notice
of default to the extent expressly required under the Loan Documents and/or any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, or consent to
the use by the Grantor of any cash collateral arising in respect of the
Collateral on such terms as the Administrative Agent deems reasonable, and/or
may forthwith sell, lease, assign give an option or options to purchase or
otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Lenders, the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere, upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery, all
without assumption of any credit risk. With respect to any public or private
sales referred to in the preceding sentence, the Administrative Agent or any
Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Article VII, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any other
way relating to the Collateral or the rights of the Administrative Agent and the
Lenders hereunder, including reasonable attorneys’ fees and disbursements to the
extent payable hereunder, to the payment in whole or in part of the obligations
of the Loan Parties under the Loan Documents, in such order as the
Administrative Agent may elect, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Lender arising
out of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

 



 117 

 

 

ARTICLE VIII
The Administrative Agent

 

Each of the Lenders and the Issuing Bank, each on behalf of itself and any of
its Affiliates that is a Secured Party, hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. Except for the final
paragraph of this Article VIII, the provisions of this Article are solely for
the benefit of the Credit Parties, and the Loan Parties shall not have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” as used herein or in any other Loan Documents
(or any similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

Any Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct as
determined by a final nonappealable judgment of a court of competent
jurisdiction. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered under any Loan Document or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other Loan Document or any other agreement, instrument or document, (v) the
creation, perfection or priority of Liens on the Collateral or the existence of
the Collateral, or (vi) the satisfaction of any condition set forth in Article
IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable, or be
responsible for any loss, cost or expense suffered by the Borrower, any
Subsidiary, any Lender or any Issuing Bank as a result of, any determination of
the Revolving Credit Exposure, any of the component amounts thereof or any
portion thereof attributable to each Lender or Issuing Bank, or any Exchange
Rate or Dollar Amount.

 



 118 

 

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 



 119 

 

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower thirty (30) days in
advance. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor which shall be a
commercial bank with an office in New York, New York, or an Affiliate of any
such commercial bank, which successor, so long as no Event of Default shall have
occurred and be continuing, shall be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed). If no successor shall
have been so appointed by the Required Lenders and approved by the Borrower (to
the extent required) and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent which shall be a
commercial bank with an office in New York, New York, or an Affiliate of any
such commercial bank. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
intent to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders, the Issuing Bank and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and the
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of this credit facility or any amendment thereto or any
other Lender and their respective Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any other Loan Documents, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 



 120 

 

 

Anything herein to the contrary notwithstanding, no Lead Arranger or Syndication
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Bank hereunder.

 

Compliance with Floods Laws. The Administrative Agent has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the Flood Laws and will post on the applicable Platform or
otherwise distribute to each Lender documents that it receives in connection
with the Flood Laws (“Flood Documents”); provided, however, that the
Administrative Agent makes no representation or warranty with respect to the
adequacy of the Flood Documents or their compliance with the Flood Laws. Each
Lender acknowledges and agrees that it is individually responsible for its own
compliance with the Flood Laws and that it shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
including the Flood Documents posted or distributed by the Administrative Agent,
continue to do its own due diligence to ensure its compliance with the Flood
Laws.

 

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the UCC.
Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized by the Secured Parties, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Lien granted to or held by
the Administrative Agent upon any Collateral in accordance with Section 9.02(d).
Upon any sale or transfer of assets constituting Collateral or the release of
any Subsidiary from its Guarantee that is permitted pursuant to the terms of any
Loan Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least ten (10) Business Days’ prior written
request by the Borrower to the Administrative Agent, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold or transferred or to evidence
the release of such Guarantor; provided, that (a) the Administrative Agent shall
not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty or to evidence the release of
such Guarantor, and (b) such release shall not in any manner discharge, affect
or impair the Secured Obligations or any Liens upon (or obligations of the
Borrower or any Subsidiary in respect of) all interests retained by the Borrower
or any other Subsidiary, including the proceeds of the sale, all of which shall
continue to constitute part of the Collateral.

 



 121 

 

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions, or (b) at any other sale, foreclosure
or acceptance of collateral in lieu of debt conducted by (or with the consent or
at the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized by the Secured Parties to form one or more acquisition vehicles and
to assign any successful credit bid to such acquisition vehicle or vehicles (ii)
each of the Secured Parties’ ratable interests in the Obligations which were
credit bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for the purpose of closing such sale, (iii)
the Administrative shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized by the Secured Parties to issue to each of the Secured
Parties, ratably on account of the relevant Obligations which were credit bid,
interests, whether as equity, partnership, limited partnership interests or
membership interests, in any such acquisition vehicle and/or debt instruments
issued by such acquisition vehicle, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 



 122 

 



 

ARTICLE IX
Miscellaneous

 

SECTION 9.01            Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, fax or other
electronic communication, as follows:

 

  (i) if to any Loan Party, to it in care of the Borrower at:

 

  Virtusa Corporation   132 Turnpike Road, Suite 300,   Southborough,,
Massachusetts 01772   Attention: Chief Financial Officer   Facsimile No: (508)
389-7224

 

  (ii) if to the Administrative Agent at:

 

  JPMorgan Chase Bank, N.A.   Loan and Agency Services Group   10 South
Dearborn, Floor L2   Chicago, IL 60603-2003   Attention: Cheryl Lyons  
Telephone No. (312) 732-2593   Facsimile No: (888)-303-9732   Electronic mail:
jpm.agency.servicing.1@jpmorgan.com



 

  (iii) with a copy to:

 

  50 Rowes Wharf, 2nd Floor   Boston, MA 02110   Attention: Stacy Benham, Vice
President   Telephone No.: (617) 428-2172

 

 123 

 

 

  (iv) if to the Issuing Bank, to JPMorgan Chase Bank, N.A. at:

 

  10 S. Dearborn, Floor L2   Chicago, Illinois 60603   Attention: PJ Balaji, LC
Account Manager   Telephone No.: 855-609-9959   Facsimile No: (888) 303-9732  
Electronic mail: chicago.lc.agency.activity.team@jpmorgan.com

 

  (v) if to any other Lender, to it at its address (or telecopy number or e-mail
address) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)              Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by using Electronic Systems
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

(c)              Any party hereto may change its address or telecopy number or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)              Electronic Systems.

 

 124 

 

 

  (i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

 

  (ii) Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

SECTION 9.02               Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

 

 125 

 

 

(b)               Subject to Section 2.14(b) and Section 9.02(c) through 9.02(f)
below and except as provided in Section 2.21 with respect to an Incremental Term
Loan Amendment, neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement (including any
Incremental Term Loan Amendment) shall (i) increase the Commitment of any Lender
without the written consent of such Lender (including any such Lender that is a
Defaulting Lender) (it being understood that a waiver of any condition precedent
or the waiver of any Default, Event of Default or mandatory prepayment shall not
constitute an increase of any Commitment), (ii) reduce or forgive the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce or forgive any interest or fees payable hereunder, without the written
consent of each Lender directly and adversely affected thereby (including any
such Lender that is a Defaulting Lender), provided, however, that only the
consent of the Required Lenders shall be necessary to amend the provisions with
respect to the application or amount of the default rate described in Section
2.13(c) or waive any obligation of any Borrower to pay interest or fees at such
default rate and with respect to amendments to any financial covenant ratios or
related definitions, the impact of which may reduce interest, (iii) postpone the
scheduled date of payment or amortization of the principal amount of any Loan or
LC Disbursement, or any date for payment of any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment (in
each case excluding, for the avoidance of doubt, mandatory prepayments under
Section 2.11), or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender directly and adversely affected
thereby (including any such Lender that is a Defaulting Lender), (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v)
release the Borrower from its Obligations without the written consent of each
Lender, (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or, except as provided in the following clause (viii), any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender (it
being understood that, solely with the consent of the parties to an Incremental
Term Loan Amendment, Incremental Term Loans may be included in the determination
of the Required Lenders, the Required Revolving Lenders and the Required Term
Lenders, as applicable, on substantially the same basis as the Commitments and
the Term Loans are included on the Effective Date) (provided that with the
consent of the Administrative Agent, the provisions of this Section and the
definition of the term “Required Lenders” may be amended to include references
to any new class of loans created under this Agreement (or to lenders extending
such loans) on substantially the same basis as the corresponding references
relating to the existing classes of Loans or Lenders), (vii) change Section
2.20, without the consent of each Lender (other than any Defaulting Lender),
(viii) change the definition of “Required Revolving Lenders” or “Required Term
Lenders”, without the written consent of each Revolving Lender or each Term
Lender, respectively (other than any Defaulting Lender), (ix) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any Class
differently than Lenders holding Loans of any other Class, without the written
consent of the Required Revolving Lenders and the Required Term Lenders, as the
case may be, of the Class of Loans adversely affected thereby, (x) release all
or substantially all of the Loan Guarantors from their obligations under the
Loan Guaranty, without the written consent of each Lender (other than any
Defaulting Lender) (except as otherwise expressly provided for herein), (xi)
except as provided in paragraph (d) of this Section, release all or
substantially all of the Collateral (except as otherwise expressly provided for
herein), without the written consent of each Lender (other than any Defaulting
Lender), or (xii) change the definition of “Alternative Currency” without the
written consent of each Lender; provided further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be (it being
understood that any change to Section 2.20 shall require the consent of the
Administrative Agent and the Issuing Bank); provided further, that no such
agreement shall amend or modify the provisions of Section 2.06 or any letter of
credit application and any bilateral agreement between the Borrower and the
Issuing Bank regarding the Issuing Bank’s Letter of Credit Commitment or the
respective rights and obligations between the Borrower and the Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Borrower, the Administrative Agent and the Issuing Bank,
respectively. The Administrative Agent may also amend Schedule 2.01A or 2.01B to
reflect assignments entered into pursuant to Section 9.04.

 

 126 

 

 

(c)               Notwithstanding any provision herein to the contrary, this
Agreement may be amended with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (1) to add one or more additional
revolving credit or term loan facilities to this Agreement and to permit the
extensions of credit and all related obligations and liabilities arising in
connection therewith from time to time outstanding to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

(d)               If any Lender does not consent to a proposed amendment,
waiver, consent or release with respect to any Loan Document that requires the
consent of each Lender (or each affected Lender) and that has been approved by
the Required Lenders, the Required Term Lenders, or the Required Revolving
Lenders, the Borrower may replace such Non-Consenting Lender in accordance with
Section 2.19; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

 

(e)               If the Administrative Agent and the Borrower acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

 

 127 

 

 

(f)               The Lenders hereby irrevocably authorize the Administrative
Agent, at its option and in its sole discretion, to release any Liens granted to
or held by the Administrative Agent upon any Collateral (i) upon the termination
of all the Commitments, payment and satisfaction in full in cash of all Secured
Obligations (other than (A) contingent obligations and (B) Secured Swap
Obligations and Secured Banking Services Obligations as to which arrangements
satisfactory to the applicable Swap Provider or Banking Services Provider have
been made), and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Bank have been made), (ii) constituting
property being sold or disposed of if the Borrower certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property
leased to the Borrower or any Subsidiary under a lease which has expired or been
terminated in a transaction permitted under this Agreement, (iv) as required to
effect any sale or other disposition of such Collateral in connection with any
exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII, (v) as otherwise permitted by, but only in accordance with, the
terms of any Loan Document, or (vi) if approved, authorized or ratified in
writing by the Required Lenders, unless such release is required to be approved
by all of the Lenders hereunder. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent’s authority
to release particular types or items of Collateral pursuant hereto. Any such
release shall not in any manner discharge, affect, or impair the Secured
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Domestic Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.

 

SECTION 9.03               Expenses; Indemnity; Damage Waiver. (a) The Loan
Parties, jointly and severally, shall pay or promptly reimburse (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, Lead Arrangers and their respective Affiliates (limited, in the case of
legal costs, to the reasonable and documented fees, charges and disbursements of
one primary counsel for the Administrative Agent and Lead Arrangers collectively
(including reasonably necessary local counsel for the Administrative Agent and
Lead Arrangers collectively), in connection with the syndication of the credit
facilities provided for herein, (ii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (limited in the
case of legal costs, to the reasonable and documented fees, charges and
disbursements of one primary counsel for the Administrative Agent and reasonably
necessary local counsel for the Administrative Agent), in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (iii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iv) all documented out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender (limited in the case
of legal costs, to the reasonable and documented fees, charges and disbursements
of one primary counsel to all such persons, collectively, one local counsel for
each other relevant jurisdiction, to all such persons, collectively, and
additional counsel (to be shared by similarly situated persons) in light of
conflicts of interest for the Administrative Agent, the Issuing Bank or any
Lender) during the existence of an Event of Default, in connection with the
enforcement, collection or protection of its rights in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during the existence of an
Event of Default and during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

 128 

 

 

(b)               Each of the Loan Parties, jointly and severally, shall
indemnify the Administrative Agent, the Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, incremental taxes, liabilities and related
reasonable and documented expenses, (limited in the case of legal costs, to the
fees, charges and disbursements of one primary counsel to all such persons,
collectively, one local counsel to all such persons, collectively, for each
other relevant jurisdiction, and additional counsel (to be shared by similarly
situated persons) in light of conflicts of interest for any Indemnitee),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by the Borrower or any other
Loan Party or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent (a) that
such losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, or willful misconduct of
such Indemnitee or material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document or (b) any dispute solely among the Indemnitee
that does not involve an act or omission of the Borrower or any of its
Affiliates (other than any claims against an Indemnitee in its capacity as an
administrative agent or arranger or any similar role under the Loan
Documents).This Section 9.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

 

(c)               To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent or the Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Issuing Bank in their capacity
as such.

 

(d)               To the extent permitted by applicable law, no party hereto
shall assert, and each such party hereby waives, any claim against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Borrower of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

 

 129 

 

 

(e)               All amounts due under this Section shall be payable promptly
after written demand therefor.

 

SECTION 9.04               Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)               (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons (other than an Ineligible
Institution or Excluded Person) all or a portion of its rights and obligations
under the Loan Documents (including all or a portion of its Commitment,
participations in Letters of Credit and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

(A)             the Borrower, provided that, the Borrower shall be deemed to
have consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

 

(B)             the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of (x) any Revolving
Loan or Revolving Commitment to an assignee that is a Lender immediately prior
to giving effect to such assignment, an Affiliate of such a Lender or an
Approved Fund with respect to such a Lender and (y) all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)             the Issuing Bank; provided that no consent of the Issuing Bank
shall be required for an assignment of all or any portion of a Term Loan.

 

  (ii) Assignments shall be subject to the following additional conditions:

 

 130 

 

 

(A)             except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 or, in the case
of a Term Loan, $1,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default under Section 7.01(a), (b), (d) (solely as it
relates to a breach of Section 5.01 and Section 6.10), (f), (g), (h) or (i) has
occurred and is continuing;

 

(B)             each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)             the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500; provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and

 

(D)             the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

 131 

 

 

“Ineligible Institution” means a (a) natural person, (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, such company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (i) has
not been established for the primary purpose of acquiring any Loans or
Commitments, (ii) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (iii) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business, (c) a Defaulting Lender or its Lender Parent, or (d) the
Borrower or any of its Subsidiaries or other Affiliates.

 

  (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

  (iv) The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

 132 

 

 

  (v) Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants), the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.06(d) or
(e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(c)              Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank, sell participations to one or more banks
or other entities (a “Participant”), other than an Ineligible Institution or
Excluded Person, in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged; (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations; and (C) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly or adversely affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Sections 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under 2.17(g) will be delivered to the Borrower and the Administrative
Agent)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive.

 

 133 

 

 

(d)               Each Lender that sells a participation agrees to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(d) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(e)               Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(f)                Any assignment or participation made to an Excluded Person in
violation of this Section 9.04 shall not be void, but the other provisions of
this Section 9.04 shall apply. If any assignment or participation is made to an
Ineligible Institution or Excluded Person in violation of this Section 9.04, the
Borrower may, at its sole expense and effort, upon notice to the Ineligible
Institution or Excluded Person, as the case may be, and the Administrative
Agent, (A) terminate the Commitment of the applicable Ineligible Institution or
Excluded Person and repay all Obligations (other than Unliquidated Obligations
that have not yet arisen) of the Borrower owing to such Ineligible Institution
or Excluded Person, as the case may be, in connection with such Commitment
and/or (B) require such Ineligible Institution or Excluded Person, as the case
may be, to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interest, rights and
obligations under this Agreement and any applicable participation agreement to
one or more Persons (other than an Ineligible Institution or Excluded Person) at
the lesser of (x) the principal amount thereof and (y) the amount that such
Ineligible Institution or Excluded Person, as the case may be, paid to acquire
such interests, rights and obligations.

 

SECTION 9.05               Survival. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any Loan Document shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of the
Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

 134 

 

 

SECTION 9.06               Counterparts; Integration; Effectiveness; Electronic
Execution. (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

(b)              Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

 

SECTION 9.07               Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08               Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Bank, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, upon any amount becoming due and payable by
the Borrower hereunder (whether at stated maturity, by acceleration or
otherwise) to setoff and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held, and other obligations at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch office or Affiliate of such Lender or such Issuing Bank different from
the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender and Issuing Bank agrees to notify the Borrower
and the Administrative Agent immediately after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

 135 

 

 

SECTION 9.09               Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)               Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan, and of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

(c)               Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)               Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

 136 

 

 

SECTION 9.10               WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11               Headings. Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12               Confidentiality. Each of the Administrative Agent,
the Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) (provided that, unless prohibited by applicable law or
court order, the Administrative Agent, applicable Lender or Issuing Bank, as the
case may be, shall notify the Borrower of any request by any Governmental
Authority (other than any such request in connection with an examination of the
Administrative Agent, applicable Lender or Issuing Bank) for disclosure of any
such nonpublic Information prior to disclosure of such Information), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement any other Loan Document or
the enforcement of rights hereunder or thereunder (provided that the Borrower
shall be given notice thereof and a reasonable opportunity to seek a protective
court order with respect to such Information prior to such disclosure (it being
understood that the refusal by a court to grant such a protective order shall
not prevent the disclosure of such Information thereafter) and any foreclosure,
sale or other disposition of any Collateral in connection with the exercise of
remedies under the Collateral Documents, subject to each potential transferee of
such Collateral having entered into customary confidentiality undertakings with
respect to such Collateral prior to the disclosure thereof to such Person (which
confidentiality obligations will cease to apply to any transferee upon the
consummation of its acquisition of such Collateral)), (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower, (h) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section 9.12 or (2) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower that, to the
knowledge of the Administrative Agent or the applicable Lender, Issuing Bank or
Affiliate, is not subject to contractual or fiduciary confidentiality
obligations, or (i) on a confidential basis to (1) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
hereunder or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities hereunder. For the purposes of this Section, “Information” means all
information received from or on behalf of any Loan Party relating to any Loan
Party or its business pursuant to or in connection with the Loan Documents,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis prior to or
concurrently with disclosure by such Person and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry.
Any Person required to maintain the confidentiality of Information as provided
in this Section 9.12 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

 137 

 

 

SECTION 9.13               Material Non-Public Information.

 

(a)               EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS AFFILIATES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(b)              ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

SECTION 9.14               Several Obligations; Nonreliance; Violation of Law.
The respective obligations of the Lenders hereunder are several and not joint
and the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrower in violation of any Requirement of
Law.

 

 138 

 

 

SECTION 9.15               USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “USA Patriot Act”) hereby notifies each Loan Party
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Act.

 

SECTION 9.16               Appointment for Perfection. Each Lender hereby
appoints each other Lender as its agent for the purpose of perfecting Liens, for
the benefit of the Administrative Agent and the Secured Parties, in assets
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent (if applicable) or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.

 

SECTION 9.17               Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.18               No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders and their Affiliates, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender or any of its Affiliates has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

 139 

 

 

SECTION 9.19               No Fiduciary Duty, etc. The Borrower acknowledges and
agrees, and acknowledges its subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to the Borrower with
respect to the Loan Documents and the transaction contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, the Borrower or any
other person. The Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, the Borrower acknowledges and agrees that no Credit Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Credit Parties shall have no responsibility or liability to the Borrower
with respect thereto.

 

The Borrower further acknowledges and agrees, and acknowledges its subsidiaries’
understanding, that each Credit Party, together with its affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which the Borrower may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Credit Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

In addition, the Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

 

 140 

 

 

SECTION 9.20               Amendment and Restatement of Existing Credit
Agreement. On the Effective Date, (a) this Agreement shall amend and restate the
Existing Credit Agreement in its entirety but, for the avoidance of doubt, shall
not constitute a novation, discharge, rescission, extinguishment or substitution
of the parties’ rights and obligations thereunder, (b) the respective
“Commitments” thereunder (and as defined therein) shall automatically continue
as “Commitments” herein, (c) the rights and obligations of the parties hereto
evidenced by the Existing Credit Agreement shall be evidenced by this Agreement
and the other Loan Documents, (d) the “Revolving Loans” under (and as defined
in) the Existing Credit Agreement shall remain outstanding and be continued as,
and converted to, Revolving Loans hereunder and the “Term Loans” under (and as
defined in) the Existing Credit Agreement shall remain outstanding and be
continued as, and converted to, Term Loans hereunder (and in the case of
Revolving Loans and/or Term Loans that are Eurodollar Loans, with the same
Interest Periods or the remaining portions of such Interest Periods, as
applicable, established therefor under the Existing Credit Agreement), and shall
bear interest and be subject to such other fees as set forth in this Agreement,
and (e) the security interests granted under the Collateral Documents shall
continue to secure the Secured Obligations. In connection with the foregoing,
(x) all such Loans and all participations in Letters of Credit and LC Exposure
that are continued hereunder shall immediately upon the effectiveness of this
Agreement, to the extent necessary to ensure the Lenders hold such Loans and
participations ratably, be reallocated among the Lenders in accordance with
their respective Applicable Percentages, as evidenced on Schedule 2.01A, (y)
each applicable Lender to whom Loans are so reallocated shall make full cash
settlement on the Effective Date, through the Administrative Agent, as the
Administrative Agent may direct with respect to such reallocation, in the
aggregate amount of the Loans so reallocated to each such Lender, and (z) each
applicable Lender hereby waives any breakage fees in respect of such
reallocation of Eurodollar Loans on the Effective Date. All interest and fees
and expenses, if any, owing or accruing under or in respect of the Existing
Credit Agreement to the Effective Date shall be calculated as of the Effective
Date (pro-rated in the case of any fractional periods), and shall be paid on the
Effective Date.

 

SECTION 9.21               Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)               the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

  (i)   a reduction in full or in part or cancellation of any such liability;

 

 141 

 

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 9.22               Certain ERISA Matters. (a) Each Lender (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

 

  (i) such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

 

  (ii) the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

  (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

 142 

 

 

  (iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)               In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that none of the Administrative Agent, or any Lead
Arranger, any Syndication Agent, any Co-Documentation Agent or any of their
respective Affiliates is a fiduciary with respect to the Collateral or the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto).

 

SECTION 9.23               Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedging Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

 143 

 

 

SECTION 9.24               Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due from the Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of the
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

 

ARTICLE X
LOAN GUARANTY

 

SECTION 10.01             Guaranty. Each Loan Guarantor (other than those that
have delivered a separate Guaranty) hereby agrees that it is jointly and
severally liable for, and, as a primary obligor and not merely as surety,
absolutely, unconditionally and irrevocably guarantees to the Secured Parties,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses including, without limitation, all court costs and reasonable
attorneys’ and paralegals’ fees and expenses paid or incurred by the
Administrative Agent, the Issuing Bank and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, the Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”); provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan Guarantor).
Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.

 

 144 

 

 

SECTION 10.02             Guaranty of Payment. This Loan Guaranty is a guaranty
of payment and not of collection. Each Loan Guarantor waives any right to
require the Administrative Agent, the Issuing Bank or any Lender to sue the
Borrower, any Loan Guarantor, any other guarantor, or any other Person obligated
for all or any part of the Guaranteed Obligations (each, an “Obligated Party”),
or otherwise to enforce its payment against any collateral securing all or any
part of the Guaranteed Obligations.

 

SECTION 10.03             No Discharge or Diminishment of Loan Guaranty. (a)
Except as otherwise provided for herein, the obligations of each Loan Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrower or any
other Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party, or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender, or any other
Person, whether in connection herewith or in any unrelated transactions.

 

(b)              The obligations of each Loan Guarantor hereunder are not
subject to any defense or setoff, counterclaim, recoupment, or termination
whatsoever by reason of the invalidity, illegality, or unenforceability of any
of the Guaranteed Obligations or otherwise, or any provision of applicable law
or regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

 

(c)              Further, the obligations of any Loan Guarantor hereunder are
not discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other Obligated Party liable for any of
the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the payment in full in cash of the Guaranteed
Obligations).

 

 145 

 

 

SECTION 10.04             Defenses Waived. To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of the Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of the Borrower, any
Loan Guarantor or any other Obligated Party, other than the payment in full in
cash of the Guaranteed Obligations. Without limiting the generality of the
foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Obligated Party, or any other Person.
Each Loan Guarantor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. The
Administrative Agent may, at its election, foreclose on any Collateral held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty, except to
the extent the Guaranteed Obligations have been fully paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

 

SECTION 10.05             Rights of Subrogation. No Loan Guarantor will assert
any right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.

 

SECTION 10.06             Reinstatement; Stay of Acceleration. If at any time
any payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the
Administrative Agent, the Issuing Bank and the Lenders are in possession of this
Loan Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Administrative Agent.

 

SECTION 10.07             Information. Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that neither the Administrative Agent, the Issuing Bank nor any Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.

 

 146 

 

 

SECTION 10.08             Termination. Each of the Lenders and the Issuing Bank
may continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five days after it receives written notice of termination from
any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of that
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (o) of Article
VII hereof as a result of any such notice of termination.

 

SECTION 10.09             Taxes. Each payment of the Guaranteed Obligations will
be made by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.

 

SECTION 10.10             Maximum Liability. The provisions of this Loan
Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Loan Guarantor under this Loan Guaranty would otherwise be
held or determined to be avoidable, invalid or unenforceable on account of the
amount of such Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Administrative Agent, the Issuing Bank or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Administrative Agent, the Issuing
Bank and the Lenders to the maximum extent not subject to avoidance under
applicable law, and no Loan Guarantor nor any other Person shall have any right
or claim under this Section with respect to such Maximum Liability, except to
the extent necessary so that the obligations of any Loan Guarantor hereunder
shall not be rendered voidable under applicable law. Each Loan Guarantor agrees
that the Guaranteed Obligations may at any time and from time to time exceed the
Maximum Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Administrative Agent, the Issuing Bank
or the Lenders hereunder, provided that nothing in this sentence shall be
construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability. Notwithstanding any other provision of this Loan Guaranty,
the amount guaranteed by each Loan Guarantor hereunder shall be limited to the
extent, if any, required so that its obligations hereunder shall not be subject
to avoidance under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law. In determining the limitations, if any, on the
amount of any Loan Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Loan Guarantor may have
under this Loan Guaranty, any other agreement or applicable law shall be taken
into account.

 

 147 

 

 

SECTION 10.11             Contribution.

 

(a)               To the extent that any Loan Guarantor shall make a payment
under this Loan Guaranty (a “Guarantor Payment”) which, taking into account all
other Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following payment in full in cash
of the Guarantor Payment and the Guaranteed Obligations (other than Unliquidated
Obligations that have not yet arisen), and all Commitments and Letters of Credit
have terminated or expired or, in the case of all Letters of Credit, are fully
collateralized on terms reasonably acceptable to the Administrative Agent and
the Issuing Bank, and this Agreement, the Swap Agreement Obligations and the
Banking Services Obligations have terminated, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

 

(b)              As of any date of determination, the “Allocable Amount” of any
Loan Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

 

(c)               This Section 10.11 is intended only to define the relative
rights of the Loan Guarantors, and nothing set forth in this Section 10.11 is
intended to or shall impair the obligations of the Loan Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Loan Guaranty.

 

(d)              The parties hereto acknowledge that the rights of contribution
and indemnification hereunder shall constitute assets of the Loan Guarantor or
Loan Guarantors to which such contribution and indemnification is owing.

 

(e)               The rights of the indemnifying Loan Guarantors against other
Loan Guarantors under this Section 10.11 shall be exercisable upon the full
payment of the Guaranteed Obligations in cash (other than Unliquidated
Obligations that have not yet arisen) and the termination or expiry (or, in the
case of all Letters of Credit, full cash collateralization), on terms reasonably
acceptable to the Administrative Agent and the Issuing Bank, of the Commitments
and all Letters of Credit issued hereunder and the termination of this
Agreement, the Swap Agreement Obligations and the Banking Services Obligations.

 

 148 

 

 

SECTION 10.12             Liability Cumulative. The liability of each Loan Party
as a Loan Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each Loan Party to the Administrative Agent,
the Issuing Bank and the Lenders under this Agreement and the other Loan
Documents to which such Loan Party is a party or in respect of any obligations
or liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

 

SECTION 10.13             Keepwell. Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

[remainder of page intentionally left blank; signature pages follow]

 

 149 

 

 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below and the Assignee identified in item 2 below.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified in item 5 below, receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and other rights of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 



1. Assignor:     2. Assignee:
      [and is an Affiliate/Approved Fund of [identify Lender]1] 3. Borrower:
Virtusa Corporation 4. Administrative Agent: JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement 5. Credit Agreement: The Amended
and Restated Credit Agreement dated as of February 6, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time) among the Borrower, the guarantors from time to time party thereto, the
lenders parties thereto, and the Administrative Agent

 





 

1 Select as applicable.

 



 Exhibit A-1 

 

 

6. Assigned Interest:  

 

Facility Assigned2 Aggregate Amount of
Commitment/Loans
for all Lenders Amount of
Commitment/Loans
Assigned Percentage Assigned
of
Commitment/Loans3   $ $ %   $ $ %   $ $ %

 

Effective Date: ______________ ___20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

[Signatures to follow]

 





 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loans”)

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



 



 Exhibit A-2 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]           By:     Name:   Title:      
ASSIGNEE       [NAME OF ASSIGNEE]           By:                Name:   Title:

 



 Exhibit A-3 

 

 

[Consented to and]4 Accepted:       JPMORGAN CHASE BANK, N.A., as Administrative
Agent           By:                      Name:   Title:       [Consented to:]5  
    [NAME OF RELEVANT PARTY]           By:     Name:   Title:  

 





 

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.



 



 Exhibit A-4 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.            Representations and Warranties.

 

1.1        Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of the Borrower, any of its Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

 

1.2.       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption, to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) it is not an Ineligible Institution or Excluded Person,
(iv) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (v) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (vi) attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 



 Exhibit A-5 

 

 

3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in counterparts (and by different parties hereto on separate
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by facsimile,
emailed pdf, or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 



 Exhibit A-6 

 



 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of February 6, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Virtusa Corporation (the “Borrower”), the guarantors
from time to time party thereto, the lenders party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

  1.  I am the duly elected                                        of the
Borrower;

 

2.     I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements [for quarterly
financial statements add: “and such financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis as of the
date thereof in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes”];

 

3.     The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof which
effects the attached financial statements or the provisions of the Credit
Agreement that has occurred since the date of the audited financial statements
referred to in Section 3.04 of the Credit Agreement or subsequently delivered as
required in the Credit Agreement;

 

4.     I hereby certify that no Loan Party has changed (i) its name as it
appears in official filings in the jurisdiction of its incorporation or other
organization, (ii) its chief executive office, principal place of business,
mailing address, corporate offices or warehouses or locations at which
Collateral is held or stored, or the location of its records concerning the
Collateral, (iii) the type of entity that it is, (iv) its organization
identification number, if any, issued by its jurisdiction of incorporation or
other organization, or (v) its jurisdiction of incorporation or other
organization, in each case, without having given the Administrative Agent the
notice required by Section 4.15 of the Security Agreement or as otherwise set
forth on Schedule III attached hereto;

 

5.     Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with Section 6.10 of the Credit Agreement;

 

Exhibit B-1

 

 

6.     Schedule II sets forth any Patent, Trademark or Copyright (as such terms
are defined in the Security Agreement) registrations of any Loan Party made
within the last quarter with the United States Patent and Trademark Office, the
United States Copyright Office or any similar U.S. office or agency; and

 

7.     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) change in GAAP or the
application thereof which effects the attached financial statements or the
provisions of the Credit Agreement and the effect of such change on the attached
financial statements or provisions of the Credit Agreement:

 

     

 

The foregoing certifications, together with the computations set forth in
Schedule I attached hereto and the financial statements delivered with this
Certificate in support hereof, and the certifications on Schedule II, are made
and delivered this ____ day of _______________, ____.

 

 

  VIRTUSA CORPORATION           By:                          Name:     Title:  

 

Exhibit B-2

 

 

Schedule I to Compliance Certificate

 

Compliance as of __________, _____ (the “Statement Date”)
with Section 6.10 of the Credit Agreement

 

1.    Section 6.10(a) – Consolidated Total Net Leverage Ratio   A.  
Consolidated Funded Debt6 $__________ B.   Unrestricted cash and Cash
Equivalents of the Borrower and Guarantors in the aggregate of amount not to
exceed $50,000,000: $__________

C.   Consolidated EBITDA:



(from Line 2.A.(iv) below)

$__________

D.   Consolidated Total Net Leverage Ratio:



((Line1.A. - Line 1.B.) ÷ Line 1.C.):

_____ to 1.00 Maximum Permitted:  [3.50 to 1.00][3.25 to 1.00][3.00 to 1.00]  
Compliance: [YES][NO] 2.    Section 6.10(b) –Consolidated Fixed Charge Coverage
Ratio:   A.   Consolidated EBITDA:   (i)   Consolidated Net Income: $__________
(ii)  without duplication and, except with respect to amounts added back
pursuant to Line 2.A.(ii)(l) (solely in the case of amounts constituting the
proceeds of business interruption insurance) or Line 2.A.(ii)(n), to the extent
deducted (and not added back) in determining such Consolidated Net Income:   (a)
Consolidated Interest Expense (including net losses (or gains) on Swap
Obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, unused line fees, letter of credit fees, facing fees
and bank guaranty fees), net of interest income: $__________ (b) the provision
for taxes based on income, profits or capital, including federal, foreign,
state, local, franchise, excise, value added and similar taxes paid or accrued
during such period (including in respect of repatriated funds and any future
taxes or other levies which replace or are intended to be in lieu of such taxes
and any penalties and interest related to such taxes or arising from tax
examinations) net of any tax credits: $__________

 

 

6 All obligations in respect of the deferred purchase price of property or
services and obligations under any earn-out shall, in each case, be included
only if and to the extent such obligations remain unpaid following the due date
thereof and obligations with respect to eTouch Retention Payments shall be
included only when such payments become due or payable.

 

Exhibit B-3

 

 

(c) depreciation expense: $__________ (d)  amortization expense: $__________ (e)
fees and expenses incurred during such period in connection with any Permitted
Acquisitions, sale of assets outside the ordinary course of business, and
Investments permitted under Section 6.04 of the Credit Agreement (a) consummated
during such period and (b) to the extent not consummated, in an aggregate amount
for all such transactions in this clause (b) of Line 2.A.(ii)(e), together with
those set forth in Line 2.A.(ii)(f), not to exceed $5,000,000 during any twelve
(12) month period: $__________ (f) any non-cash loss from any sale of assets
outside the ordinary course of business; provided that aggregate amount of all
add-backs in this Line 2.A.(ii)(f), together with those set forth in clause (b)
of Line 2.A.(ii)(e), shall not exceed $5,000,000 during any twelve (12) month
period: $__________ (g) non-cash equity-based compensation expenses $__________
(h) fees and expenses incurred in connection with the Loan Documents, the
Transactions, and the Orogen Transactions $__________ (i) extraordinary and
non-recurring losses or expenses $__________ (j) the amount of, any
non-controlling or minority interest expense consisting of Subsidiary income
attributable to minority Equity Interests of third parties in any non-wholly
owned Subsidiary $__________ (k) the amount of unamortized fees, costs,
prepayment premiums and expenses previously paid in cash and capitalized and
subsequently expensed in connection with the repayment of Indebtedness and any
required prepayment premiums in connection therewith $__________ (l) proceeds of
business interruption insurance and any expenses and payments covered by third
party indemnification, insurance, reimbursement, guaranty, purchase price
adjustment or similar arrangement, or otherwise reimbursed or reimbursable by a
third party, to the extent that such expenses and payments have been paid or
reimbursed in cash $__________

 

Exhibit B-4

 

 

(m) the amount of any cash restructuring and similar charges, severance costs,
lease termination costs, retention, recruiting and relocation costs, integration
and other business optimization expenses, signing costs, retention or completion
bonuses, stock-option or equity-based compensation expenses, transition costs,
costs related to the closure or consolidation of facilities and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), including, without limitation, any
one-time expense relating to enhanced accounting function or other transaction
costs, and other one-time expenses not otherwise added back to Consolidated
EBITDA; provided that aggregate amount of all add-backs in this Line 2.A.(ii)(m)
shall not exceed $7,500,000 during any twelve (12) month period $__________ (n)
the amount of Cost Savings realized or projected by the Borrower in good faith
and certified by an officer of the Borrower in writing to result from actions
taken or with respect to which substantial steps have been taken prior to the
last day of such measurement period (or reasonably anticipated to be taken or
initiated within eighteen (18) months after the date of the relevant event or
transaction) with respect to integrating, consolidating or discontinuing
operations, headcount reductions or closure of facilities, or otherwise, in each
case resulting from the Transactions, other acquisitions (whether before or
after the Effective Date), dispositions outside the ordinary course of business
permitted hereunder, restructurings or cost savings initiatives, which cost
savings, synergies and operating expense reductions shall be calculated on a Pro
Forma Basis as though they had been realized on the first day of such period,
net of the amount of actual benefits realized during such period from such
actions that are otherwise included in the calculation of Consolidated EBITDA7
$__________ (o) to the extent not already covered in Lines 2.A.(ii)(a) through
(n) above, all other non-cash charges, expenses and losses $__________

 

 

7 (i) An officer of the Borrower shall have provided a reasonably detailed
statement or schedule of such Cost Savings and shall have certified to
Administrative Agent that such cost savings, synergies, operating improvements
and operating expense reductions, as the case may be, are directly attributable
to the applicable transaction or initiative, reasonably identifiable, factually
supportable and projected by the Borrower in good faith to result from actions
that have been taken or are expected to be taken (in the good faith
determination of the Borrower), within eighteen (18) months after the relevant
transaction or initiative, and (ii) the aggregate amount of all add-backs
pursuant to this Line 2.A.(ii)(n) shall not exceed 15% of Consolidated EBITDA
(calculated without giving effect to this Line 2.A.(ii)(n)) for such twelve (12)
month period

 

Exhibit B-5

 

 

(p) fees, costs, expenses, charges and payments paid or incurred in such period
in connection with litigation matters disclosed prior to the Effective Date to
the Administrative Agent, in an aggregate amount not to exceed $2,500,000 during
any twelve (12) month period $__________ (q) eTouch Retention Payments
$__________ (r) Sum of Lines 2.A.(ii)(a) through (q): $__________ (iii) without
duplication and to the extent included in Consolidated Net Income:   (a) any
cash payments made during such Reference Period in respect of non-cash expenses
or losses described in Lines 2.A.(ii)(f), (g), (i) and (o) above taken in a
prior period: $__________ (b) extraordinary or non-recurring income or gains:
$__________ (c) Sum of Lines 2.A.(iii)(a) and (b): $__________ (iv) Consolidated
EBITDA:
(Line 2.A.(i) plus Line 2.A.(ii)(r) minus Line 2.A.(iii)(c)): $__________ B.    
Unfinanced Capital Expenditures. The aggregate amount of Capital Expenditures
made during such Reference Period (to the extent not financed with Indebtedness
(other than Revolving Loans), an issuance of Equity Interests or capital
contributions, or proceeds of asset sales, or the proceeds of casualty insurance
used to replace or restore assets): $__________ C.     Fixed Charges:   (i) the
sum of the following amounts (without duplication):   (a) regularly scheduled
Consolidated Interest Expense paid in cash: $__________ (b) regularly scheduled
dividends paid in cash for such period on or with respect to any Disqualified
Equity Interests (including the Orogen Series A Preferred Stock)   (c) regularly
scheduled amortization payments on Indebtedness in cash (regularly scheduled
amortization payments shall be determined without giving effect to any reduction
of such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period): $__________ (d)
expense for income taxes paid in cash: $__________ (e) interest component of
Capital Lease Obligation payments paid in cash: $__________

 

Exhibit B-6

 

 

(ii)      Fixed Charges:
(Sum of Lines 2.C.(i)(a) through (e)): $__________

D. Fixed Charge Coverage Ratio

((Line 2.A.(iv) – Line 2.B) ÷ Line 3.C(ii)):

_____ to 1.00 Minimum Required:  1.25 to 1.00   Compliance: [YES][NO]

 

Exhibit B-7

 

 

Schedule II to Compliance Certificate

 

INTELLECTUAL PROPERTY RIGHTS

 

PATENTS

 

Grantor Patent Description Patent Number Issue Date                

 

PATENT APPLICATIONS

 

Grantor Patent Application Application Filing Date Application Serial Number    
           

 

TRADEMARKS

 

Grantor Trademark Registration Date Registration Number                

 

TRADEMARK APPLICATIONS

 

Grantor Trademark Application Application Filing Date Application Serial Number
               

 

COPYRIGHTS

 

Grantor Copyright Registration Date Registration Number                

 

COPYRIGHT APPLICATIONS

 

Grantor Copyright Description Application Filing Date Application Serial Number
               

 

intellectual property licenses

 

Name of Agreement Date of Agreement Parties to Agreement      

 

Exhibit B-8

 



 

EXHIBIT C-1

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10
percent shareholder” (within the meaning of Section 881(c)(3)(B) of the Code) of
the Borrower, and (iv) it is not a “controlled foreign corporation” (as
described in Section 881(c)(3)(C) of the Code) related to the Borrower.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:     Name: Title: Date:

 



Exhibit C-1 - 1

 

 

EXHIBIT C-2

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” (within the meaning of Section 881(c)(3)(B) of the Code) of the
Borrower, and (v) none of its direct or indirect partners/members is a
“controlled foreign corporation” (as described in Section 881(c)(3)(C) of the
Code) related to the Borrower.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of (i) an IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable, from each of its partners/members claiming the portfolio interest
exemption or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:     Name: Title: Date:

 



Exhibit C-2 - 1

 

 

EXHIBIT C-3

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10 percent shareholder” (within the meaning of Section 881(c)(3)(B)
of the Code) of the Borrower, and (iv) it is not a “controlled foreign
corporation” (as described in Section 881(c)(3)(C) of the Code) related to the
Borrower.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:                    Name: Title: Date:

 



Exhibit C-3 - 1

 



 

EXHIBIT C-4

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” (within
the meaning of Section 881(c)(3)(B) of the Code) of the Borrower, and (v) none
of its direct or indirect partners/members is a “controlled foreign corporation”
(as described in Section 881(c)(3)(C) of the Code) related to the Borrower.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of its partners/members claiming the portfolio interest
exemption or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:                   Name: Title: Date:

 



Exhibit C-4 - 1

 



 

EXHIBIT D

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of ____________ 20_, is
entered into between ____________________________, a _____________________ (the
“New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Amended and
Restated Credit Agreement, dated as of February 6, 2018 (as amended , restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among VIRTUSA CORPORATION, a Delaware corporation (the
“Borrower”), the guarantors from time to time party thereto, the lenders party
thereto, and the Administrative Agent. All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

 

1.          The New Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement, a “Guarantor” and a “Loan Guarantor” in each
case, for all purposes of the Credit Agreement and shall have all of the
obligations of a Loan Party, a Guarantor and a Loan Guarantor thereunder as if
it had executed the Credit Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation (a)
all of the representations and warranties of the Loan Parties set forth in
Article III of the Credit Agreement, (b) all of the covenants set forth in
Articles V and VI of the Credit Agreement, and (c) all of the guaranty
obligations set forth in Article X of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Section 10.10 of the Credit Agreement,
hereby absolutely, unconditionally and irrevocably guarantees, jointly and
severally with the other Loan Guarantors, to the Secured Parties, as provided in
Article X of the Credit Agreement, the prompt payment of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof and agrees that if any of the Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

 

2.          Simultaneously with the execution of this Agreement, the New
Subsidiary is executing and delivering to the Administrative Agent such
documents, agreements and instruments (including, but not limited to, Collateral
Documents) as required by and in accordance with Section 5.11 of the Credit
Agreement.

 



 D-1 

 

 

3.          The New Subsidiary hereby waives acceptance by the Administrative
Agent and the other Secured Parties of the guaranty by the New Subsidiary upon
the execution of this Agreement by the New Subsidiary.

 

4.          This Agreement may be executed in counterparts (and by different
parties hereto on separate counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile, emailed pdf, or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

5.          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

  [NEW SUBSIDIARY]

 

 

  By:     Name:     Title:  

 

  Acknowledged and accepted:

 

  JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

  By:     Name:     Title:  

 



 D-2 

 

 

EXHIBIT E

 

INCREASING LENDER SUPPLEMENT – EXISTING LENDER

 

INCREASING LENDER SUPPLEMENT, dated __________, 20__ (this “Supplement”), by and
among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of February 6, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VIRTUSA CORPORATION, a Delaware corporation (the “Borrower”),
the guarantors from time to time party thereto, the lenders party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
Capitalized terms used herein and not defined herein shall have the meanings
defined in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Revolving Commitments, increase in any existing Term
Loan and/or enter into one or more additional tranches of Incremental Term Loans
under the Credit Agreement by requesting one or more Lenders to increase the
amount of its Revolving Commitment and/or to participate in such a tranche;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Revolving Commitments] [increase the existing Term
Loan] [and] [enter into a tranche of Incremental Term Loans] pursuant to such
Section 2.21; and

 

WHEREAS, pursuant to such Section 2.21, the undersigned Increasing Lender now
desires to [increase the amount of its Revolving Commitment] [increase the
amount of its existing Term Loan] [and] [participate in a tranche of Incremental
Term Loans] under the Credit Agreement by executing and delivering to the
Borrower and the Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

  1. The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Revolving Commitment increased by $__________, thereby making the
aggregate amount of its Revolving Commitment equal to $__________] [have its
Term Loan Commitment increased by $__________, thereby making the aggregate
amount of its Term Loan Commitment equal to $__________] [and] [participate in
an Incremental Term Loan with a commitment amount equal to $__________ with
respect thereto].

 

  2. The Borrower hereby represents and warrants that on the proposed date of
the effectiveness of the increase in the Revolving Commitments, increase in the
Term Loan and/or tranche of Incremental Term Loans contemplated hereby, (A) the
conditions set forth in Sections 2.21 and 4.02 of the Credit Agreement (subject
to the exceptions applicable to Incremental Term Loans set forth therein) are
satisfied and (B) the Borrower is in compliance on a Pro Forma Basis with the
financial covenant set forth in Section 6.10(a), recomputed as set forth in
Section 2.21(b) of the Credit Agreement.

 



 E-3 

 

 

  3. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

  4. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  [INSERT NAME OF INCREASING LENDER]

 

 

  By:     Name:     Title:  

 

Accepted and agreed to as of the date first written above:

 

VIRTUSA CORPORATION

 

 

By:     Name:     Title:    

 



 E-4 

 

 

EXHIBIT F

 

AUGMENTING LENDER SUPPLEMENT – NEW LENDER

 

AUGMENTING LENDER SUPPLEMENT, dated __________, 20__ (this “Supplement”), to the
Amended and Restated Credit Agreement, dated as of February 6, 2018 (as amended
, restated, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among VIRTUSA CORPORATION, a Delaware
corporation (the “Borrower”), the guarantors from time to time party thereto,
the lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative
agent (the “Administrative Agent”). Capitalized terms used herein and not
defined herein shall have the meanings defined in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent [and the
Issuing Bank], by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of $__________]
[and] [a commitment with respect to Incremental Term Loans of $__________].

 

2.The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement, (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) and 5.01(b) thereof,
as applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement, (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto, (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto, and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.

 



Exhibit F-1

 

 

3.The undersigned’s address for notices for the purposes of the Credit Agreement
is as follows:

 

___________.

 

4.The Borrower hereby represents and warrants that on the proposed date of the
effectiveness of the increase in the Revolving Commitments and/or tranche of
Incremental Term Loans contemplated hereby, (A) the conditions set forth in
Sections 2.21 and 4.02 of the Credit Agreement (subject to the exceptions
applicable to Incremental Term Loans set forth therein) are satisfied and (B)
the Borrower is in compliance on a Pro Forma Basis with the financial covenant
set forth in Section 6.10(a), recomputed as set forth in Section 2.21(b) of the
Credit Agreement.

 

5.This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

6.This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.

 

[remainder of this page intentionally left blank]

 



Exhibit F-2

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  [INSERT NAME OF AUGMENTING LENDER]           By:                    Name:  
Title:

 

Accepted and agreed to as of the date first written above:

 

VIRTUSA CORPORATION     By:                     Name:   Title:  

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent     By:                    
Name:   Title:  

 

[JPMORGAN CHASE BANK, N.A., as Issuing Bank     By:                      Name:  
Title:  

 

BANK OF AMERICA, N.A., as Issuing Bank     By:                    Name:  
Title:]8  

 

 







8 Insert additional signature blocks for any other Issuing Banks.



 



Exhibit F-3

 



 

EXHIBIT G

 

BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Chicago, IL 60603-2003

Attention: Cheryl Lyons

Telephone: 312-732-2593

Fax: 888-303-9732

Electronic mail: jpm.agency.servicing.l@jpmorgan.com

 

with a copy to:

 

50 Rowes Wharf, 2nd Floor

Boston, MA 02110

Attention: Stacy Benham, Vice President

Telephone: 617-428-2172

 

__________, 20__

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among VIRTUSA
CORPORATION, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”). Capitalized terms used
herein and not defined herein shall have the meanings defined in the Credit
Agreement.

 

This notice constitutes a Borrowing Request, and the Borrower hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:

 

(i)The Loans comprising such Borrowing are [ABR Revolving Loans][Eurodollar
Revolving Loans][ABR Term Loans][Eurodollar Term Loans].9

 

(ii)The aggregate amount of such Borrowing is __________.10

 

(iii)The date of such Borrowing (which is a Business Day) is __________.

 

 







9 If no Type of Borrowing is specified, then, in the case of a Borrowing
denominated in U.S. Dollars, the requested Borrowing shall be an ABR Borrowing.

10 For Revolving Borrowings, please refer to required minimum/multiple borrowing
amounts set forth in Section 2.02(c) of the Credit Agreement.



 



Exhibit G-1

 

 

(iv)[The initial Interest Period applicable to such Borrowing is __________
months.]11

 

(v)The location and number of the Borrower’s account to which funds are to be
disbursed:12

 

Bank Name:.

Bank Address:

ABA number:

Account number:

Account Name:

SWIFT CODE: (if needed)

 

[The Borrower hereby certifies (i) that the conditions specified in Sections
4.02(a), 4.02(b) and 4.02(c)(i-iv) of the Credit Agreement have been satisfied,
(ii) the representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
to the extent that it is already qualified or modified by materiality in the
text thereof) on and as of the date hereof (except to the extent any such
representation or warranty expressly relates to an earlier date, in which case,
such representation or warranty is true and correct in all material respects as
of such earlier date) and (iii) at the time of and immediately after giving
effect to the Borrowing on the date hereof, no Default has occurred and is
continuing.]13

 

[The Borrower hereby certifies that the conditions specified in Sections 4.02(a)
and 4.02(b) of the Credit Agreement have been satisfied.]14

 

  Very truly yours,       VIRTUSA CORPORATION           By:                    
Name:   Title:

 

 





11 Applicable to Eurodollar Borrowings only. Subject to the definition of
“Interest Period” and can be a period of one, two, three or six months. If no
Interest Period is specified, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

12 Account must comply with requirements of Section 2.07(a) of the Credit
Agreement.

13 Include this sentence in the case of a Borrowing of Delayed Draw Term Loans
(and/or borrowing of Revolving Loans made to finance the eTouch Acquisition)

14 Include this sentence in the case of any Borrowing other than a Borrowing of
Delayed Draw Term Loans used to finance the eTouch Acquisition

 

Exhibit G-2

 



 

EXHIBIT H

 

SOLVENCY CERTIFICATE

 

Pursuant to Section 4.01(h) of the Amended and Restated Credit Agreement dated
as of the date hereof (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used, but not otherwise defined herein shall have the meanings provided in
the Credit Agreement), by and among VIRTUSA CORPORATION, a Delaware corporation
(the “Borrower”), the other guarantors from time to time party thereto, the
lenders party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders, the
undersigned hereby certifies, solely in such undersigned’s capacity as [chief
financial officer] [chief accounting officer] [specify other officer with
equivalent duties] of the Borrower, and not individually, as follows:

 

 

  1. I am generally familiar with the businesses and assets of the Borrower and
its Subsidiaries, taken as a whole, and am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Credit Agreement.

 

  2. As of the date hereof, after giving effect to the consummation of the
Transactions consummated on the date hereof, including the making of the Loans
under the Credit Agreement on the date hereof and after giving effect to the
application of the proceeds of such indebtedness:

 

  a. The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and

 

  d. The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

 

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

[Signature Page Follows]

 

Exhibit H-1

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[specify other officer with equivalent duties] of the Borrower, on behalf of the
Borrower, and not individually, as of the date first stated above.

 

  VIRTUSA CORPORATION

 

  By:     Name:   Title:

 

Exhibit H-2

 

 

EXHIBIT I

 

REVOLVING NOTE

 

$___________________ ________, 20__

 

FOR VALUE RECEIVED, VIRTUSA CORPORATION, a Delaware corporation with a business
address of 132 Turnpike Road, Suite 300, Southborough,, Massachusetts 01772 (the
“Borrower”) promises to pay to ___________________ (the “Lender”) on the
Maturity Date, as defined in the Credit Agreement (as hereinafter defined), the
principal sum of ____________________ U.S. Dollars ($___________), or the
aggregate unpaid principal amount of all Revolving Loans, as defined in the
Credit Agreement, whichever is less, in lawful money of the United States of
America.

 

As used herein (this “Note”), the “Credit Agreement” means the Amended and
Restated Credit Agreement dated as of February 6, 2018, among the Borrower, the
guarantors from time to time party thereto, the lenders party thereto (including
the Lender), and JPMorgan Chase Bank, N.A., as administrative agent for such
lenders (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time). Each capitalized term used herein that is defined
in the Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of the Credit Agreement. Such
interest shall be payable on each Interest Payment Date; provided that interest
on any principal portion of each Revolving Loan that is not paid when due shall
be payable on demand as set forth in the Credit Agreement.

 

If this Note shall not be paid on or before the Maturity Date, whether such
maturity occurs by reason of lapse of time or by operation of any provision for
acceleration of maturity contained in the Credit Agreement, the principal hereof
and the unpaid interest thereon shall bear interest, until paid, at a rate per
annum equal to the default rate set forth in the Credit Agreement. All payments
of principal of and interest on this Note shall be made in immediately available
funds as set forth in the Credit Agreement.

 

This Note is one of the promissory notes issued pursuant to the Credit
Agreement. Reference is made to the Credit Agreement for a description of the
right of the undersigned to anticipate payments hereof, the right of the holder
hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued. This Note is guaranteed as
provided in the Credit Agreement and secured as provided in the Credit Agreement
and the Collateral Documents. Reference is made to the Credit Agreement for a
description of the nature and extent of such guaranties, and to the Credit
Agreement and the Collateral Documents for a description of the nature and
extent of such security, the terms and conditions upon which such guaranties and
security were granted and the rights of the holder of this Note in respect
thereof.

 

Exhibit I-1

 

 

[THIS NOTE IS GIVEN IN REPLACEMENT OF THE REVOLVING NOTE, DATED AS OF [ ], 20[
], IN THE AMOUNT OF [$____________] ISSUED BY THE COMPANY TO THE LENDER (THE
“PRIOR NOTE”). THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO
BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE
PRIOR NOTE. THIS NOTE IS NOT INTENDED TO RELEASE OR TERMINATE ANY GUARANTY OR
LIEN, MORTGAGE, PLEDGE OR OTHER SECURITY INTEREST IN FAVOR OF THE LENDER. ALL
AMOUNTS OUTSTANDING UNDER THE PRIOR NOTE OWED BY THE BORROWER TO THE LENDER
SHALL NOW BE EVIDENCED BY THIS NOTE.]

 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York,
but giving effect to federal laws applicable to national banks.

 

[Signature Page Follows]

 

Exhibit I-2

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
authorized officer as of the day and year first above written.

 

  VIRTUSA CORPORATION

 

 

  By:      Name:    Title: 

 

Exhibit I-3

 

 

EXHIBIT J

 

TERM NOTE

 

$___________________ ________, 20__

 

FOR VALUE RECEIVED, VIRTUSA CORPORATION, a Delaware corporation with a business
address of 132 Turnpike Road, Suite 300, Southborough,, Massachusetts 01772 (the
“Borrower”) promises to pay to ___________________ (the “Lender”) on the
Maturity Date, as defined in the Credit Agreement (as hereinafter defined), the
principal sum of ____________________ U.S. Dollars ($___________), or the
aggregate unpaid principal amount of all Term Loans, as defined in the Credit
Agreement, whichever is less, in lawful money of the United States of America.

 

As used herein (this “Note”), the “Credit Agreement” means the Amended and
Restated Credit Agreement dated as of February 6, 2018, among the Borrower, the
guarantors from time to time party thereto, the lenders party thereto (including
the Lender), and JPMorgan Chase Bank, N.A., as administrative agent for such
lenders (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time). Each capitalized term used herein that is defined
in the Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Term Loan from time to time outstanding, from the date of such Term Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of the Credit Agreement. Such interest shall be
payable on each Interest Payment Date; provided that interest on any principal
portion of each Term Loan that is not paid when due shall be payable on demand
as set forth in the Credit Agreement.

 

If this Note shall not be paid on or before the Maturity Date, whether such
maturity occurs by reason of lapse of time or by operation of any provision for
acceleration of maturity contained in the Credit Agreement, the principal hereof
and the unpaid interest thereon shall bear interest, until paid, at a rate per
annum equal to the default rate set forth in the Credit Agreement. All payments
of principal of and interest on this Note shall be made in immediately available
funds as set forth in the Credit Agreement.

 

This Note is one of the promissory notes issued pursuant to the Credit
Agreement. Reference is made to the Credit Agreement for a description of the
right of the undersigned to anticipate payments hereof, the right of the holder
hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued. This Note is guaranteed as
provided in the Credit Agreement and secured as provided in the Credit Agreement
and the Collateral Documents. Reference is made to the Credit Agreement for a
description of the nature and extent of such guaranties, and to the Credit
Agreement and the Collateral Documents for a description of the nature and
extent of such security, the terms and conditions upon which such guaranties and
security were granted and the rights of the holder of this Note in respect
thereof.

 

Exhibit J-1

 

 

[THIS NOTE IS GIVEN IN REPLACEMENT OF THE TERM NOTE, DATED AS OF [   ], 20[   ],
IN THE AMOUNT OF [$___________] ISSUED BY THE COMPANY TO THE LENDER (THE “PRIOR
NOTE”). THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE PRIOR
NOTE. THIS NOTE IS NOT INTENDED TO RELEASE OR TERMINATE ANY GUARANTY OR LIEN,
MORTGAGE, PLEDGE OR OTHER SECURITY INTEREST IN FAVOR OF THE LENDER. ALL AMOUNTS
OUTSTANDING UNDER THE PRIOR NOTE OWED BY THE BORROWER TO THE LENDER SHALL NOW BE
EVIDENCED BY THIS NOTE.]

 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York,
but giving effect to federal laws applicable to national banks.

 

[Signature Page Follows]

 

Exhibit J-2

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
authorized officer as of the day and year first above written.

 

  VIRTUSA CORPORATION

 

  By:      Name:    Title: 

 

Exhibit J-3

 

 

EXHIBIT K

 

INTEREST ELECTION REQUEST NOTICE

 

VIRTUSA CORPORATION

 

Date: ______________________ __, 20[ ]

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Chicago, IL 60603-2003

Attention: Cheryl Lyons

Telephone: 312-732-2593

Fax: 888-303-9732

Electronic mail: jpm.agency.servicing.l@jpmorgan.com

 

Ladies and Gentlemen:

 

This Interest Election Request Notice is furnished pursuant to Section 2.08(c)
of that certain Amended and Restated Credit Agreement dated as of February 6,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among VIRTUSA CORPORATION, a
Delaware corporation (the “Borrower”), the guarantors from time to time party
thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A., in its
capacity as administrative agent (the “Administrative Agent”). Unless otherwise
defined herein, capitalized terms used in this Interest Election Request Notice
have the meanings ascribed thereto in the Credit Agreement.

 

The Borrower is hereby requesting to convert or continue certain Borrowings of
[Revolving Loans][Term Loans] as follows:

 

  1. Date of conversion/continuation (must be a Business Day):
__________________, 20____

  2. Amount of Borrowings being converted/continued: $ _______________

  3. Nature of conversion/continuation:

  ¨  a. Conversion of ABR Borrowings to Eurodollar Borrowings    ¨  b.
Conversion of Eurodollar Borrowings to ABR Borrowings    ¨ c. Continuation of
Eurodollar Borrowings as such

 

  4. If Borrowings are being continued as or converted to Eurodollar Borrowings,
the duration of the new Interest Period that commences on the
conversion/continuation date:

 

One Month       Two Months     Three Months       Six Months    

 

  5. The undersigned officer of Borrower certifies that, both before and after
giving effect to the request above, no Event of Default has occurred and is
continuing under the Agreement.

 

[Signature Page Follows]

 



 Exhibit K-1 

 

 

  VIRTUSA CORPORATION

 

  By:     Name:   Title:

 



 

 